Exhibit 10.3

Execution Version

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT, dated as of May 20, 2020
(this “Second Amendment”), is entered into by and among Blackstone Mortgage
Trust, Inc., a Maryland corporation (the “Borrower”), the subsidiary guarantors
party hereto, each Term B-2 Lender (as defined below) and JPMorgan Chase Bank,
N.A. (“JPMCB”), in its capacities as administrative agent and collateral agent
(in such capacities and together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Amended Credit Agreement (as
defined below).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent have entered into that certain Credit Agreement dated as of
April 23, 2019 (as amended by the First Amendment on November 19, 2019, and as
further amended, restated, supplemented or otherwise modified from time to time
prior to, but not including, the date hereof, the “Existing Credit Agreement”).
The Existing Credit Agreement, as amended by this Second Amendment, is referred
to herein as the “Amended Credit Agreement”.

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders thereunder
extended certain credit facilities to the Borrower consisting of 2019 New Term
Loans.

WHEREAS, the Borrower desires to (i) obtain Incremental Term Loans as a new
Class of Term Loans pursuant to Section 2.22 of the Existing Credit Agreement in
an aggregate principal amount of $250,000,000 and having the terms set forth in
this Second Amendment (the “Term B-2 Loans”) and (ii) make related amendments to
certain provisions of the Existing Credit Agreement, in each case, upon the
terms and subject to the conditions set forth below.

WHEREAS, each Lender that executes and delivers a signature page to this Second
Amendment in the capacity of a “Term B-2 Lender” (each, in such capacity, a
“Term B-2 Lender”) shall make Term B-2 Loans to the Borrower in an aggregate
principal amount equal to its “Term B-2 Loan Commitment” set forth on Schedule 1
hereto on the Second Amendment Effective Date (as defined below) (such
commitments, the “Term B-2 Loan Commitments”).

WHEREAS, in connection with the incurrence of the Term B-2 Loans, the Borrower
desires to amend the Existing Credit Agreement on the terms set forth in Annex A
hereto, as further set forth below.

WHEREAS, each of JPMorgan Chase Bank, N.A., BofA Securities, Inc., Barclays Bank
PLC, Deutsche Bank Securities Inc. and Blackstone Advisory Partners L.P. will
act as joint lead arrangers and joint bookrunners in connection with this Second
Amendment (in such capacities, the “Second Amendment Arrangers”).

WHEREAS, this Second Amendment and the related extensions of credit and
application of proceeds therefrom, including payment of related fees and
expenses and the other transactions described in the foregoing preliminary
statements are collectively referred to herein as the “Second Amendment
Transactions”.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------



SECTION 1. Term B-2 Loans; Amendments. Subject only to the satisfaction of the
conditions set forth in Section 3 below:

(a) The Borrower, the Administrative Agent and the Term B-2 Lenders agree that
the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Annex A hereto (the “Amendments”).

(b) Each Term B-2 Lender hereby severally agrees to make to the Borrower Term
B-2 Loans on the Second Amendment Effective Date in an aggregate amount equal to
such Term B-2 Lender’s Term B-2 Loan Commitment, which Term B-2 Loans shall be
deemed to constitute a separate Class of Term Loans from the 2019 New Term Loans
under the Amended Credit Agreement.

SECTION 2. Representations and Warranties.

On the date hereof, the Borrower hereby represents and warrants to the Term B-2
Lenders as of the date hereof that:

(a) Each Loan Party (i) is duly organized and validly existing and (ii) is in
good standing (to the extent such concept exists in the relevant jurisdiction)
under the Requirements of Law of its jurisdiction of organization, except, in
the case of this clause (ii), where the where the failure of such Loan Party to
be in good standing would not reasonably be expected to result in a Material
Adverse Effect.

(b) The execution and delivery of this Second Amendment, and the performance of
this Second Amendment and the other Loan Documents (as amended and supplemented
pursuant to this Second Amendment), are within each applicable Loan Party’s
corporate or other organizational power and have been duly authorized by all
necessary corporate or other organizational action of each such Loan Party.

(c) This Second Amendment has been duly executed and delivered by each Loan
Party and is a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, subject to the
Legal Reservations.

(d) The execution and delivery of this Second Amendment by each Loan Party and
the performance by each applicable Loan Party of this Second Amendment and the
other Loan Documents (as amended and supplemented pursuant to this Second
Amendment) (x) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except

(i) such as have been obtained or made and are in full force and effect, (ii) in
connection with the Perfection Requirements or (iii) such consents, approvals,
registrations, filings, or other actions the failure to obtain or make which
could not be reasonably expected to have a Material Adverse Effect, (y) will not
violate any (i) of such Loan Party’s Organizational Documents or
(ii) Requirement of Law applicable to such Loan Party which violation, in the
case of this clause (y)(ii), could reasonably be expected to have a Material
Adverse Effect and (z) will not violate or result in a default under any
material Contractual Obligation to which such Loan Party is a party which
violation, in the case of this clause (z), could reasonably be expected to
result in a Material Adverse Effect.

(e) No Event of Default shall exist immediately prior to or after giving effect
to the Second Amendment Transactions.

 

2



--------------------------------------------------------------------------------



SECTION 3. Conditions to Effectiveness.

This Second Amendment shall become effective on the date (the “Second Amendment
Effective Date”) upon which each of the following conditions is satisfied:

(a) The Administrative Agent shall have received each of the following:

(i) a Borrowing Request with respect to the Term B-2 Loans;

(ii) counterparts to this Second Amendment executed by the Borrower, the
Subsidiary Guarantors and each Term B-2 Lender;

(iii) a certificate from a Responsible Officer of the Borrower certifying
satisfaction of the condition precedent set forth in Section 3(c);

(iv) a written opinion of (x) Ropes & Gray LLP, in its capacity as counsel for
the Loan Parties and (y) Venable LLP, in its capacity as local Maryland counsel
for the Borrower, each dated as of the date hereof and addressed to the
Administrative Agent and the Term B-2 Lenders;

(v) (i) a certificate of each Loan Party, dated as of the date hereof and
executed by a secretary, assistant secretary or other similarly-titled
Responsible Officer thereof, which shall certify (a) that attached thereto is a
true and complete copy of the certificate or articles of incorporation,
formation or organization of such Loan Party, as applicable, certified by the
relevant authority of its jurisdiction of organization, which certificate or
articles of incorporation, formation or organization of such Loan Party, as
applicable, have not been amended (except as attached thereto) since the date
reflected thereon, (b) that attached thereto is a true and correct copy of the
by-laws or operating, management, partnership or similar agreement of such Loan
Party, as applicable, together with all amendments thereto as of the Second
Amendment Effective Date (or for Loan Parties other than the Borrower, if
applicable, a certification that no change has been made to such documents of
such Loan Party since the First Amendment Effective Date) and such by-laws or
operating, management, partnership or similar agreement are in full force and
effect, (c) that attached thereto is a true and complete copy of the resolutions
or written consent, as applicable, of its board of directors, board of managers,
sole member, manager or other applicable governing body authorizing the
execution and delivery of this Second Amendment, which resolutions or consent
have not been modified, rescinded or amended (other than as attached thereto)
and are in full force and effect and (d) as to the incumbency and specimen
signature of each officer, manager, director or authorized signatory executing
this Second Amendment or any other Loan Document delivered by such Loan Party in
connection therewith and (ii) a good standing (or equivalent) certificate for
such Loan Party, as applicable, from the relevant authority of its jurisdiction
of organization, dated as of a recent date; and

(vi) a solvency certificate in substantially the form of Exhibit O to the
Existing Credit Agreement (but with modifications to reflect the Second
Amendment Effective Date) from the chief financial officer (or other officer
with reasonably equivalent responsibilities) of the Borrower dated as of the
Second Amendment Effective Date and certifying as to the matters set forth
therein (after giving effect to the transactions contemplated by this Second
Amendment to occur on the Second Amendment Effective Date).

 

3



--------------------------------------------------------------------------------



(b) Prior to, or substantially concurrently with the funding of the Term B-2
Loans, (x) the Borrower shall have paid or caused to be paid to the
Administrative Agent, for the account of each Term B-2 Lender, a fee in the
amount separately agreed between the Second Amendment Arrangers and the Borrower
and (y) the Administrative Agent and the Second Amendment Arrangers shall have
received (i) all fees required to be paid by the Borrower on the Second
Amendment Effective Date as separately agreed among the Borrower, the
Administrative Agent and the applicable Second Amendment Arrangers and (ii) all
expenses required to be reimbursed by the Borrower under the Existing Credit
Agreement in connection with this Second Amendment for which invoices have been
presented at least three Business Days prior to the Second Amendment Effective
Date or such later date to which the Borrower may agree (including the
reasonable fees and expenses of legal counsel required to be paid), in each case
on or before the Second Amendment Effective Date, in each case, which amounts
may be offset against the proceeds of the Term B-2 Loans.

(c) The representations and warranties of the Borrower set forth in Article 3 of
the Existing Credit Agreement and the representations and warranties of the
applicable Loan Parties set forth in the other Loan Documents (including
Section 2 above) shall be true and correct in all material respects on and as of
the Second Amendment Effective Date; provided that (A) in the case of any
representation which expressly relates to a given date or period, such
representation shall be true and correct in all material respects as of the
respective date or for the respective period, as the case may be and (B) if any
representation is qualified by or subject to a “material adverse effect,”
“material adverse change” or similar term or qualification, such representation
shall be true and correct in all respects.

(d) The Administrative Agent shall have received all documentation and other
information reasonably requested with respect to any Loan Party in writing by
the Administrative Agent or any Term B-2 Lender at least seven Business Days in
advance of the Second Amendment Effective Date, which documentation or other
information is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

SECTION 4. Counterparts.

This Second Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Second Amendment and/or any document to be signed in connection with this
Second Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures (as defined below), deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be.
“Electronic Signatures” means any electronic symbol or process attached to, or
associated with, any contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

SECTION 5. Governing Law and Waiver of Right to Trial by Jury.

This Second Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. Sections 9.10 and 9.11 of the
Existing Credit Agreement are incorporated herein by reference mutatis mutandis.

SECTION 6. Headings.

The headings of this Second Amendment are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.

 

4



--------------------------------------------------------------------------------



SECTION 7. Reaffirmation; No Novation.

Each Loan Party hereby expressly acknowledges the terms of this Second Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Second Amendment and the transactions contemplated hereby and (ii) its guarantee
of the Obligations under the Guarantee, as applicable, and its grant of Liens on
the Collateral to secure the Obligations pursuant to the Collateral Documents,
with all such Liens continuing in full force and effect after giving effect to
this Second Amendment.

Each of the Loan Parties confirms, acknowledges and agrees that the Term B-2
Lenders are “Lenders” and “Secured Parties” for all purposes under the Loan
Documents. For the avoidance of doubt, each Loan Party hereby agrees that all
references to “Obligations” shall include the Term B-2 Loans. All obligations of
the Borrower under the Existing Credit Agreement shall remain obligations of the
Borrower under the Amended Credit Agreement. Each of the parties hereto confirms
that the amendment of the Existing Credit Agreement pursuant to this Second
Amendment shall not constitute a novation of the Existing Credit Agreement or
any other Loan Document. For the avoidance of doubt, this Second Amendment shall
also constitute a Loan Document for all purposes under the Amended Credit
Agreement.

SECTION 8. Effect of Amendment.

(a) Except as expressly set forth herein, this Second Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Administrative Agent, the Lenders or the
other Secured Parties under the Existing Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.

(b) (i) Each Person executing this Second Amendment in its capacity as a Term
B-2 Lender shall be a “Lender” and a “Term Lender” under the Amended Credit
Agreement for all purposes of the Amended Credit Agreement and the other Loan
Documents and shall, in each case, be bound by the provisions of the Amended
Credit Agreement as a Lender holding “Term Commitments” and “Term Loans”, as
applicable, and (ii) the Term B-2 Loan Commitments shall constitute “Term
Commitments” and “Additional Term Loan Commitments”, and the Term B-2 Loans
shall constitute “Incremental Term Loans”, “Additional Term Loans” and “Term
Loans”, as applicable, for all purposes of the Amended Credit Agreement and the
other Loan Documents.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST, INC.,

By:

 

/s/ Douglas N. Armer

  Executive Vice President, Capital Markets and Treasurer HUSKY FINCO, LLC 42-16
CLO L SELL, LLC HUSKY UK FINCO, LLC VICTOR HOLDINGS I, LLC AMBASSADOR AUD
HOLDINGS, LLC 345-JV PARTNERS LLC HUSKY CAD FINCO, LLC HUSKY EUR FINCO, LLC
PARLEX ONT PARTNERS GP, LLC DE VERE RESORTS FINCO 2014, LLC Q HOTELS FINCO 2014,
LLC AMBASSADOR CAD HOLDINGS, LLC AMBASSADOR GBP HOLDINGS, LLC AMBASSADOR EUR
HOLDINGS, LLC MOLTEN PARTNERS, LLC 345-LUX GBP PARTNERS, LLC 345-1 PARTNERS, LLC
345-LUX EUR PARTNERS, LLC MAGMA FINCO 12, LLC MAGMA FINCO 13, LLC

By:

 

/s/ Douglas N. Armer

  Executive Vice President, Capital Markets, and Treasurer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

/s/ Alfred Chi

  Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Term B-2 Lender

By:

 

/s/ Alfred Chi

  Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------



Annex A to FirstSecond Amendment

Deal CUSIP: 09259GAA1

Facility2019 New Term Loan CUSIP: 09259GAC7

Term B-2 Loan CUSIP: 09259GAD5

 

 

TERM LOAN CREDIT AGREEMENT

Dated as of April 23, 2019

among

BLACKSTONE MORTGAGE TRUST, INC.,

as the Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC., and

BLACKSTONE ADVISORY PARTNERS LP,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

         Page   ARTICLE 1

 

DEFINITIONS

 

Section 1.01.

 

Defined Terms

     1  

Section 1.02.

 

Classification of Loans and Borrowings

     56  

Section 1.03.

 

Terms Generally

     56  

Section 1.04.

 

Accounting Terms; GAAP

     57  

Section 1.05.

 

[Reserved]

     58  

Section 1.06.

 

Timing of Payment of Performance

     58  

Section 1.07.

 

Times of Day

     58  

Section 1.08.

 

Currency Equivalents Generally

     58  

Section 1.09.

 

Cashless Rollovers

     59  

Section 1.10.

 

Certain Calculations and Tests

     59   ARTICLE 2

 

THE CREDITS

 

Section 2.01.

 

Commitments

     63  

Section 2.02.

 

Loans and Borrowings

     64  

Section 2.03.

 

Requests for Borrowings

     64  

Section 2.04.

 

[Reserved]

     65  

Section 2.05.

 

[Reserved]

     65  

Section 2.06.

 

[Reserved]

     65  

Section 2.07.

 

Funding of Borrowings

     65  

Section 2.08.

 

Type; Interest Elections

     66  

Section 2.09.

 

Termination of Commitments

     67  

Section 2.10.

 

Repayment of Loans; Evidence of Debt

     67  

Section 2.11.

 

Prepayment of Loans

     68  

Section 2.12.

 

Fees

     72  

Section 2.13.

 

Interest

     73  

Section 2.14.

 

Alternate Rate of Interest

     74  

Section 2.15.

 

Increased Costs

     75  

Section 2.16.

 

Break Funding Payments

     77  

Section 2.17.

 

Taxes

     77  

Section 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Payments

     81  

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     83  

Section 2.20.

 

Illegality

     84  

Section 2.21.

 

Defaulting Lenders

     84  

Section 2.22.

 

Incremental Facilities

     85  

Section 2.23.

 

Extensions of Loans

     89   ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.

 

Organization; Powers

     91  

Section 3.02.

 

Authorization; Enforceability

     91  

Section 3.03.

 

Governmental Approvals; No Conflicts

     91  

Section 3.04.

 

Financial Condition; No Material Adverse Effect

     92  

Section 3.05.

 

Properties

     92  

Section 3.06.

 

Litigation and Environmental Matters

     92  

Section 3.07.

 

Compliance with Laws

     93  

Section 3.08.

 

Investment Company Status

     93  

Section 3.09.

 

Taxes

     93  

Section 3.10.

 

ERISA

     93  

 

-i-



--------------------------------------------------------------------------------



         Page  

Section 3.11.

 

Disclosure

     93  

Section 3.12.

 

Solvency

     94  

Section 3.13.

 

Subsidiaries

     94  

Section 3.14.

 

Security Interest in Collateral

     94  

Section 3.15.

 

Labor Disputes

     94  

Section 3.16.

 

Federal Reserve Regulations

     94  

Section 3.17.

 

OFAC; PATRIOT ACT and FCPA

     95   ARTICLE 4

 

CONDITIONS

 

Section 4.01.

 

Closing Date

     95   ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

Section 5.01.

 

Financial Statements and Other Reports

     98  

Section 5.02.

 

Existence

     100  

Section 5.03.

 

Payment of Taxes

     101  

Section 5.04.

 

Maintenance of Properties

     101  

Section 5.05.

 

Insurance

     101  

Section 5.06.

 

Inspections

     101  

Section 5.07.

 

Maintenance of Book and Records

     102  

Section 5.08.

 

Compliance with Laws

     102  

Section 5.09.

 

Environmental

     102  

Section 5.10.

 

Designation of Subsidiaries

     103  

Section 5.11.

 

Use of Proceeds

     103  

Section 5.12.

 

Covenant to Guarantee Obligations and Give Security

     104  

Section 5.13.

 

Maintenance of Ratings

     105  

Section 5.14.

 

Further Assurances

     105   ARTICLE 6

 

NEGATIVE COVENANTS

 

Section 6.01.

 

Indebtedness

     106  

Section 6.02.

 

Liens

     111  

Section 6.03.

 

[Reserved]

     116  

Section 6.04.

 

Restricted Payments; Restricted Debt Payments

     116  

Section 6.05.

 

Burdensome Agreements

     119  

Section 6.06.

 

Investments

     121  

Section 6.07.

 

Fundamental Changes; Disposition of Assets

     124  

Section 6.08.

 

[Reserved]

     128  

Section 6.09.

 

Transactions with Affiliates

     128  

Section 6.10.

 

Conduct of Business

     130  

Section 6.11.

 

[Reserved]

     130  

Section 6.12.

 

Fiscal Year

     130  

Section 6.13.

 

Financial Covenant

     130   ARTICLE 7

 

EVENTS OF DEFAULT

 

Section 7.01.

 

Events of Default

     131   ARTICLE 8

 

THE ADMINISTRATIVE AGENT

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01.

 

Notices

     142  

 

-ii-



--------------------------------------------------------------------------------



         Page  

Section 9.02.

 

Waivers; Amendments

     144  

Section 9.03.

 

Expenses; Indemnity

     149  

Section 9.04.

 

Waiver of Claim

     151  

Section 9.05.

 

Successors and Assigns

     151  

Section 9.06.

 

Survival

     159  

Section 9.07.

 

Counterparts; Integration; Effectiveness

     160  

Section 9.08.

 

Severability

     160  

Section 9.09.

 

Right of Setoff

     160  

Section 9.10.

 

Governing Law; Jurisdiction; Consent to Service of Process

     160  

Section 9.11.

 

Waiver of Jury Trial

     161  

Section 9.12.

 

Headings

     162  

Section 9.13.

 

Confidentiality

     162  

Section 9.14.

 

No Fiduciary Duty

     163  

Section 9.15.

 

Several Obligations

     163  

Section 9.16.

 

USA PATRIOT Act

     164  

Section 9.17.

 

Disclosure of Agent Conflicts

     164  

Section 9.18.

 

Appointment for Perfection

     164  

Section 9.19.

 

Interest Rate Limitation

     164  

Section 9.20.

 

Conflicts

     164  

Section 9.21.

 

Release of Guarantors

     164  

Section 9.22.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     165  

 

SCHEDULES:    Schedule 1.01(a)        – Commitment Schedule Schedule 1.01(b)   
– Dutch Auction Schedule 1.01(c)    – Mortgages Schedule 3.05    – Fee Owned
Real Estate Assets Schedule 3.13    – Subsidiaries Schedule 5.10    –
Unrestricted Subsidiaries Schedule 6.01    – Existing Indebtedness Schedule 6.02
   – Existing Liens Schedule 6.06    – Existing Investments

EXHIBITS:    Exhibit A-1       

–   Form of Affiliated Lender Assignment and Assumption

Exhibit A-2   

–   Form of Assignment and Assumption

Exhibit B   

–   Form of Borrowing Request

Exhibit C-1   

–   Form of Intellectual Property Security Agreement

Exhibit C-2   

–   Form of Intellectual Property Security Agreement Supplement

Exhibit D   

–   Form of Compliance Certificate

Exhibit E   

–   Form of First Lien Intercreditor Agreement

Exhibit F   

–   Form of Intercompany Note

Exhibit G   

–   Form of Intercreditor Agreement

Exhibit H   

–   Form of Interest Election Request

Exhibit I   

–   Form of Guaranty Agreement

Exhibit J   

–   Form of Perfection Certificate

Exhibit K   

–   Form of Perfection Certificate Supplement

Exhibit L   

–   Form of Promissory Note

Exhibit M   

–   Form of Pledge and Security Agreement

Exhibit N-1   

–   Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

-iii-



--------------------------------------------------------------------------------



Exhibit N-2   

–   Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit N-3   

–   Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit N-4   

–   Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit O   

–   Form of Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT

TERM LOAN CREDIT AGREEMENT, dated as of April 23, 2019 (this “Agreement”), by
and among Blackstone Mortgage Trust, Inc., a Maryland corporation (the
“Borrower”), the Lenders from time to time party hereto and JPMorgan Chase Bank,
N.A. (“JPMCB”), in its capacities as administrative agent for the Lenders and
collateral agent for the Secured Parties (in such capacities and together with
its successors and assigns, the “Administrative Agent”).

RECITALS

A. On the Closing Date, the Borrower requested that the Initial Term Lenders
extend credit in the form of Initial Term Loans in an aggregate principal amount
equal to $500,000,000.

B. The Lenders were willing to extend such credit to the Borrower on the terms
and subject to the conditions set forth herein.

C. The 2019 Replacement Term Lenders (as defined below) arewere willing to
extend to the Borrower the 2019 Replacement Term Loans (as defined below) on the
First Amendment Effective Date in an aggregate principal amount equal to
$498,750,000 upon the terms and subject to the conditions set forth in the First
Amendment (as defined below). The proceeds of the 2019 Replacement Term Loans
will bewere used on the First Amendment Effective Date to refinance all of the
Initial Term Loans outstanding on the First Amendment Effective Date.

D. The 2019 Incremental Term Lenders (as defined below) arewere willing to
extend to the Borrower the 2019 Incremental Term Loans (as defined below) on the
First Amendment Effective Date in an aggregate principal amount equal to
$250,000,000 upon the terms and subject to the conditions set forth in the First
Amendment.

E. The Term B-2 Lenders (as defined below) are willing to extend to the Borrower
the Term B-2 Loans (as defined below) on the Second Amendment Effective Date in
an aggregate principal amount equal to $250,000,000 upon the terms and subject
to the conditions set forth in the Second Amendment.

Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2019 Incremental Term Lender” has the meaning assigned to such term in the
First Amendment.

“2019 Incremental Term Loan Commitment” has the meaning assigned to such term in
the First Amendment.

“2019 Incremental Term Loans” has the meaning assigned to such term in the First
Amendment.

 



--------------------------------------------------------------------------------



“2019 New Term Loans” means the 2019 Replacement Term Loans and the 2019
Incremental Term Loans; provided that, for the avoidance of doubt, the 2019
Replacement Term Loans and the 2019 Incremental Term Loans shall be treated as a
single Class of 2019 New Term Loans under this Agreement and the other Loan
Documents.

“2019 Replacement Term Lender” has the meaning assigned to such term in the
First Amendment.

“2019 Replacement Term Loan Commitment” has the meaning assigned to such term in
the First Amendment.

“2019 Replacement Term Loans” has the meaning assigned to such term in the First
Amendment.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Intercreditor Agreement” means:

(a) with respect to any Indebtedness that is secured by the Collateral on a pari
passu lien basis with the 2019 New Term Loans and the Term B-2 Loans, an
intercreditor agreement substantially in the form of Exhibit E, with any
immaterial changes (as are reasonably acceptable to the Administrative Agent and
the Borrower) thereto as the Borrower and the Administrative Agent may agree in
their respective reasonable discretion;

(b) with respect to any Indebtedness that is secured by the Collateral on a
junior lien basis to the 2019 New Term Loans and the Term B-2 Loans, an
intercreditor agreement substantially in the form of Exhibit G, with any
immaterial changes (as are reasonably acceptable to the Administrative Agent and
the Borrower) thereto as the Borrower and the Administrative Agent may agree in
their respective reasonable discretion; or

(c) with respect to any Indebtedness (including Indebtedness secured on a pari
passu or junior basis to the 2019 New Term Loans and the Term B-2 Loans), any
other intercreditor or subordination agreement or arrangement (which may take
the form of a “waterfall” or similar provision), as applicable, the terms of
which are (i) consistent with market terms (as determined by the Borrower and
the Administrative Agent in good faith) governing arrangements for the sharing
and/or subordination of Liens and/or arrangements relating to the distribution
of payments, as applicable, at the time the relevant intercreditor agreement is
proposed to be established in light of the type of Indebtedness subject thereto
and/or (ii) reasonably acceptable to the Borrower and the Administrative Agent.

“ACH” means automated clearing house arrangements.

“Additional Agreement” has the meaning assigned to such term in Article 8.

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22, 2.23 or 9.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

“Additional Term Lender” means any Lender with an Additional Term Loan
Commitment or an outstanding Additional Term Loan.

 

2



--------------------------------------------------------------------------------



“Additional Term Loan Commitment” means any term commitment added pursuant to
Sections 2.22, 2.23 or 9.02(c).

“Additional Term Loans” means any term loan added pursuant to Section 2.22, 2.23
or 9.02(c).

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.22(d).

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Restricted Subsidiaries)
at law, in equity or in arbitration, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claim), whether pending or, to
the knowledge of a Responsible Officer of the Borrower or any of its Restricted
Subsidiaries, threatened in writing, against or affecting the Borrower or any of
its Restricted Subsidiaries or any property of the Borrower or any of its
Restricted Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” of the Borrower or any Subsidiary
thereof solely because it is an unrelated portfolio company of the Sponsor
(except for purposes of Section 6.09) and none of the Administrative Agent, the
Arrangers, any First Amendment Arranger (as defined in the First Amendment), any
Second Amendment Arranger (as defined in the Second Amendment), any Lender
(other than any Affiliated Lender or any Debt Fund Affiliate) or any of their
respective Affiliates shall be considered an Affiliate of the Borrower or any
subsidiary thereof.

“Affiliated Lender” means the Sponsor and any Affiliate of the Sponsor (other
than any Debt Fund Affiliate, the Borrower or any of its Subsidiaries).

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-1 or any other form approved by the
Administrative Agent and the Borrower.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).

“Agreement” has the meaning assigned to such term in the preamble to this Term
Loan Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the NYFRB Rate in effect on such day plus 0.50%, (b) the Published LIBO
Rate (which rate shall be calculated based upon an Interest Period of one month
and shall be determined on a daily basis and, for the avoidance of doubt, the
Published LIBO Rate for any day shall be based on the rate determined on such
day at 11:00 a.m. (London time)) plus 1.00% or (c) the Prime Rate; provided that
in no event shall the Alternate Base Rate be less than 1.00% or, in the case of
the Term B-2 Loans, less than 2.00%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Published LIBO Rate, as the
case may be, shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Published LIBO Rate, as the case
may be.

 

3



--------------------------------------------------------------------------------



“Applicable Percentage” means, with respect to any Term Lender of any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Term Commitments (if
any) of such Term Lender under the applicable Class and the denominator of which
is the aggregate outstanding principal amount of the Term Loans and unused Term
Commitments (if any) of all Term Lenders under the applicable Class.

“Applicable Rate” means (a) with respect to any Initial Term Loans, for any day
prior to the First Amendment Effective Date, the rate per annum equal to
(i) 1.50% in the case of an ABR Loan and (ii) 2.50% in the case of a LIBO Rate
Loan and, (b) with respect to any 2019 New Term Loans, for any day, the rate per
annum equal to (i) 1.25% in the case of an ABR Loan and (ii) 2.25% in the case
of a LIBO Rate Loan and (c) with respect to any Term B-2 Loans, for any day, the
rate per annum equal to (i) 3.75% in the case of an ABR Loan and (ii) 4.75% in
the case of a LIBO Rate Loan.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Bank PLC, Deutsche Bank Securities Inc. and
Blackstone Advisory Partners LP, in their capacities as joint lead arrangers and
joint bookrunners for the Initial Term Loans.

“Asset Financing Facility” means any indebtedness or obligations under
securitization transactions, repurchase facilities, warehouse facilities,
note-on-note financings, other credit facilities and arrangements similar to any
of the foregoing and any other indebtedness or obligations, in each case,
secured directly or indirectly by, and incurred for the primary purpose of
directly or indirectly funding the origination or acquisition of, or any
Investment in, or otherwise financing, refinancing or capitalizing any previous
origination or acquisition of, or Investment in, any CRE Finance Assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-2 or any other form approved by the Administrative Agent and the
Borrower (including electronic records generated by the use of an electronic
platform).

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) the greater of $50,000,000 and 0.35% of Consolidated Total Assets as of the
end of the most recently ended Test Period; plus

(ii) (x) 50.0% of the cumulative Consolidated Net Income of the Borrower and the
Restricted Subsidiaries for the period, taken as one accounting period,
commencing on April 1, 2019 and ending on the last day of the most recently
ended Fiscal Quarter prior to incurring the applicable transaction in reliance
on this clause (ii) for which internal financial statements of the Borrower are
available (or, if such cumulative Consolidated Net Income shall be a deficit,
minus 100% of such deficit for any applicable period) minus (y) the amount of
Restricted Payments made in reliance on Section 6.04(a)(i) (provided that
amounts under this clause (ii) (A) shall in no event be less than $0 and
(B) shall not be available for (x) any Restricted Payment pursuant to

 

4



--------------------------------------------------------------------------------



Section 6.04(a)(iii)(A) unless no Event of Default exists at the time of
declaration of such Restricted Payment or would result therefrom, (y) any
Restricted Debt Payment pursuant to Section 6.04(b)(vi)(A) unless no Event of
Default exists at the time of delivery of irrevocable notice with respect to
such Restricted Debt Payment or would result therefrom or (z) any Investment
pursuant to Section 6.06(r)(i) unless no Event of Default under Section 7.01(a),
(f) or (g) exists at the time of such Investment or would result therefrom);
plus

(iii) the amount of any capital contribution in respect of Qualified Capital
Stock of or the proceeds of any issuance of Qualified Capital Stock after the
Closing Date (other than any amounts (x) constituting a Cure Amount, an
Available Excluded Contribution Amount or a Contribution Indebtedness Amount,
(y) received from the Borrower or any Restricted Subsidiary or (z) consisting of
the proceeds of any loan or advance made pursuant to Section 6.06(h)(ii))
received as Cash equity by the Borrower or any of its Restricted Subsidiaries,
plus the fair market value (or, solely with respect to the Indebtedness of the
Borrower or any Restricted Subsidiary, the aggregate original principal amount
thereof), as reasonably determined by the Borrower, of Cash Equivalents,
marketable securities or other property or assets received by the Borrower or
any Restricted Subsidiary as a capital contribution in respect of Qualified
Capital Stock or in return for any issuance of Qualified Capital Stock (other
than any amounts (x) constituting a Cure Amount, an Available Excluded
Contribution Amount or a Contribution Indebtedness Amount or (y) received from
the Borrower or any Restricted Subsidiary), in each case, during the period from
and including the day immediately following the Closing Date through and
including such time; provided that amounts received by a Restricted Subsidiary
from a Person that is not the Borrower or a Restricted Subsidiary has not been
distributed or otherwise returned to such Person; plus

(iv) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock, in each case, of the Borrower or any Restricted Subsidiary issued after
the Closing Date (other than Indebtedness or such Disqualified Capital Stock
issued to the Borrower or any Restricted Subsidiary), which has been converted
into or exchanged for Capital Stock of the Borrower that does not constitute
Disqualified Capital Stock, together with the fair market value of any Cash
Equivalents and the fair market value (as reasonably determined by the Borrower)
of any assets received by the Borrower or such Restricted Subsidiary upon such
exchange or conversion, in each case, during the period from and including the
day immediately following the Closing Date through and including such time; plus

(v) the net proceeds received by the Borrower or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to any
Person (other than the Borrower or any Restricted Subsidiary) of any Investment
made pursuant to Section 6.06(r)(i); plus

(vi) to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment
(pursuant to the definition thereof), the proceeds received by the Borrower or
any Restricted Subsidiary during the period from and including the day
immediately following the Closing Date through and including such time in
connection with Cash returns, Cash profits, Cash distributions and similar Cash
amounts, including Cash principal repayments and interest payments of loans, in
each case received in respect of any Investment made after the Closing Date
pursuant to Section 6.06(r)(i); plus

 

5



--------------------------------------------------------------------------------



(vii) an amount equal to the sum of (A) the amount of any Investments by the
Borrower or any Restricted Subsidiary pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment) that has been re-designated as a Restricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Restricted Subsidiary and (B) the fair
market value (as reasonably determined by the Borrower) of the assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary pursuant to Section 6.06(r)(i)) to the Borrower or
any Restricted Subsidiary, in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

(viii) to the extent not otherwise included in clause (ii) or clause (vi) above,
the aggregate amount of any cash dividend and/or other cash distribution
received (or deemed to be received) by the Borrower or any Restricted Subsidiary
from any Unrestricted Subsidiary, limited (except to the extent the Investment
in such Unrestricted Subsidiary was made pursuant to Section 6.06(r)(i)) to
amounts constituting a return of capital and profits; plus

(ix) the fair market value (not to exceed par, in the case of any loans
optionally prepayable at par) (or, in the case of any Indebtedness issued by the
Borrower or any Restricted Subsidiary, the original principal amount) of any
Indebtedness that has been contributed to the Borrower or any Restricted
Subsidiary in accordance with Section 9.05(g)(i) (or any comparable provision
under the document governing such Indebtedness, as applicable) and canceled or
retired; plus

(x) the amount of any Declined Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time
or contemporaneously therewith.

“Available Excluded Contribution Amount “ means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets (as reasonably
determined by the Borrower, but excluding any Cure Amount and any Contribution
Indebtedness Amount) received (or deemed to be received) by the Borrower or any
of its Restricted Subsidiaries after the Closing Date from:

(a) contributions in respect of Qualified Capital Stock of the Borrower (other
than any amounts received from any Restricted Subsidiary of the Borrower), plus

(b) the sale of Qualified Capital Stock of the Borrower (other than (x) to any
Restricted Subsidiary of the Borrower, (y) pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
(z) with the proceeds of any loan or advance made pursuant to
Section 6.06(h)(ii));

 

6



--------------------------------------------------------------------------------



in each case, designated as an Available Excluded Contribution Amount pursuant
to a certificate of a Financial Officer on or promptly after the date on which
the relevant capital contribution is made or the relevant proceeds are received,
as the case may be, and which are excluded from the calculation of the Available
Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as it has been, or may be, amended, from time to time.

“Base Incremental Amount” means (a) an amount equal to the greater of
(i) $140,000,000 and (ii) 1.0% of Consolidated Total Assets as of the last day
of the most recently ended Test Period calculated on a Pro Forma Basis minus
(b) the aggregate principal amount of all Incremental Facilities and/or
Incremental Equivalent Debt incurred or issued in reliance on the Base
Incremental Amount after the First Amendment Effective Date, in each case, for
the avoidance of doubt, determined after giving effect to any reclassification
of such Incremental Facilities and/or Incremental Equivalent Debt permitted
under this Agreement.

“Basket” has the meaning assigned to such term in Section 1.10(d).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means any bona fide debt fund, investment vehicle,
regulated bank entity or unregulated lending entity that is primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business for financial
investment purposes which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with (a) any Competitor or
(b) any Affiliate of such Competitor, but, in each case, with respect to which
no personnel involved with any investment in such Person or the management,
control or operation of such Person directly or indirectly makes, has the right
to make or participates with others in making any investment decisions, or
otherwise causing the direction of the investment policies, with respect to such
debt fund, investment vehicle, regulated bank entity or unregulated entity; it
being understood and agreed that the term “Bona Fide Debt Fund” shall not
include any Person that is a Disqualified Lending Institution.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement, together with any successors and assigns permitted under this
Agreement.

 

7



--------------------------------------------------------------------------------



“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent and the Borrower.

“Burdensome Agreement” has the meaning assigned to such term in Section 6.05.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests, membership interests, profits interests and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing, but excluding for the avoidance of doubt any
Indebtedness convertible into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary “ means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash “ means money, currency or a credit balance in any Deposit Account, in
each case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public instrumentality thereof or by any foreign government, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (c) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(d) deposits, money market deposits, time deposit accounts, certificates of
deposit or bankers’ acceptances (or similar instruments) maturing within one
year after such date and issued or accepted by any Lender or by any bank
organized under, or authorized to operate as a bank under, the laws of the U.S.,
any state thereof or the District of Columbia or any political subdivision
thereof and that has capital and surplus of not less than $100,000,000 and, in
each case, repurchase agreements and reverse repurchase agreements relating
thereto; (e) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
having capital and surplus of not less than $100,000,000; (f) shares of any
money

 

8



--------------------------------------------------------------------------------



market mutual fund that has (i) substantially all of its assets invested in the
types of investments referred to in clauses (a) through (e) above, (ii) net
assets of not less than $250,000,000 and (iii) a rating of at least A-2 from S&P
or at least P-2 from Moody’s; and (g) solely with respect to any Captive
Insurance Subsidiary, any investment that such Captive Insurance Subsidiary is
not prohibited to make in accordance with applicable law.

The term “Cash Equivalents” shall also include (x) Investments of the type and
maturity described in clauses (a) through (g) above of foreign obligors, which
Investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments that are analogous to the Investments described in clauses
(a) through (g) and in this paragraph.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date (other than any such request, guideline or directive to comply
with any law, rule or regulation that was in effect on the Closing Date). For
purposes of this definition and Section 2.15, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or U.S.
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case described in clauses (a), (b) and (c) above, be deemed to be a Change
in Law, regardless of the date enacted, adopted, issued or implemented.

“Change of Control “ means the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) (including
any group acting for the purpose of acquiring, holding or disposing of
Securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), but
excluding (i) any employee benefit plan and/or Person acting as the trustee,
agent or other fiduciary or administrator therefor and (ii) one or more
Permitted Holders), of Capital Stock representing more than the greater of
(x) 40% of the total voting power of all of the outstanding voting stock of the
Borrower and (y) the percentage of the total voting power of all of the
outstanding voting stock of the Borrower owned, directly or indirectly,
beneficially by the Permitted Holders.

“Charge” means any fee, loss, charge, expense, cost, accrual or reserve of any
kind.

“Charged Amounts” has the meaning assigned to such term in Section 9.19.

“Class,” when used with respect to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans, 2019
New Term Loans, Term B-2 Loans or other Additional Term Loans of any series
established as a separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c),
(b) any Commitment, refers to whether such Commitment is an Initial Term Loan
Commitment or an Additional Term Loan Commitment of any series established as a
separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c) and (c) any Lender,
refers to whether such Lender has a Loan or Commitment of a particular Class.
For the avoidance of doubt, the Term B-2 Loans shall constitute, and shall be
treated as, a separate Class of “Term Loans” from the “2019 New Term Loans”
under the Loan Documents.

 

9



--------------------------------------------------------------------------------



“Closing Date” means April 23, 2019, the date on which the conditions specified
in Section 4.01 were satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations. For the avoidance of
doubt, in no event shall “Collateral” include any Excluded Asset.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in
Section 5.12, the requirement that:

(a) the Administrative Agent shall have received in the case of any Restricted
Subsidiary that is required to become a Loan Party after the Closing Date
(including by ceasing to be an Excluded Subsidiary) and each Discretionary
Guarantor:

(i) (A) a joinder to the Loan Guaranty in substantially the form attached as an
exhibit thereto, (B) a supplement to the Security Agreement in substantially the
form attached as an exhibit thereto, (C) if the respective Restricted Subsidiary
required to comply with the requirements set forth in this definition pursuant
to Section 5.12 owns registrations of or applications for U.S. Patents,
Trademarks and/or Copyrights that do not constitute Excluded Assets and are
intended to constitute Collateral, an Intellectual Property Security Agreement
in substantially the form attached as Exhibit C-2 hereto, (D) a completed
Perfection Certificate or Perfection Certificate Supplement, as applicable, and
a certificate of a type described in Section 4.01(c)(i), (E) Uniform Commercial
Code financing statements in appropriate form for filing in such jurisdictions
as the Administrative Agent may reasonably request, and (F) a joinder to the
Intercompany Note, in each case duly executed by the appropriate parties;

(ii) each item of Collateral that such Restricted Subsidiary is required to
deliver under the Security Agreement (which, for the avoidance of doubt, shall
be delivered within the time periods set forth in Section 5.12(a) or the
Security Agreement, as applicable); and

(iii) in the event a Restricted Subsidiary that is organized in a jurisdiction
other than a jurisdiction in the United States becomes a Foreign Discretionary
Guarantor, the Capital Stock of such Foreign Discretionary Guarantor shall be
pledged (unless such Capital Stock constitutes an Excluded Asset for any reason
other than solely by virtue of such Restricted Subsidiary being a Foreign
Subsidiary) and such Loan Party shall grant a perfected lien on substantially
all of its assets, in each case pursuant to an arrangement reasonably agreed
between the Administrative Agent and the Borrower subject to customary
limitations and exclusions in such jurisdiction as reasonably agreed between the
Administrative Agent and the Borrower; and

 

10



--------------------------------------------------------------------------------



(b) the Administrative Agent shall have received with respect to any Material
Real Estate Assets acquired after the Closing Date that do not constitute
Excluded Assets, a Mortgage and any necessary UCC fixture filing in respect
thereof, in each case together with, to the extent customary and appropriate (as
reasonably determined by the Administrative Agent and the Borrower):

(i) evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable, and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(ii) one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the fair market value of the Material Real Estate Asset covered
thereby (as reasonably determined by the Borrower)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
reasonably acceptable to the Administrative Agent, insuring the relevant
Mortgage as having created a valid subsisting Lien on the real property
described therein with the ranking or the priority which it is expressed to have
in such Mortgage, subject only to Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;

(iii) customary legal opinions of local counsel for the relevant Loan Party
addressed to the Administrative Agent and the Secured Parties in the
jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in the jurisdiction of formation of the relevant Loan Party, with
respect to the due authorization, execution, delivery, enforceability and
validity of the lien of such Mortgage and the perfection of any related fixture
filings, in each case as the Administrative Agent may reasonably request and
shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent;

(iv) ALTA surveys, including an existing survey together with a no-change
affidavit sufficient for the title insurance company to remove the standard
survey exception from the Mortgage Policies and issue the survey-related
endorsements and appraisals (if required under the Financial Institutions Reform
Recovery and Enforcement Act of 1989, as amended); provided that the
Administrative Agent shall accept any such existing certificate or appraisal so
long as such existing certificate or appraisal satisfies any applicable local
law requirements; and

(v) a completed life-of-loan Federal Emergency Management Agency standard flood
hazard determination with respect to each Material Real Estate Asset.

Notwithstanding any provision of any Loan Document to the contrary, if a
mortgage tax or any similar tax or charge will be owed on the entire amount of
the Secured Obligations evidenced hereby, then, to the extent permitted by, and
in accordance with, applicable law, the amount of such mortgage tax or any
similar tax or charge shall be calculated based on the lesser of (x) the amount
of the Secured Obligations allocated to the applicable Material Real Estate
Assets and (y) the fair market value of the applicable Material Real Estate
Assets at the time the Mortgage is entered into and determined in a manner
reasonably acceptable to Administrative Agent and the Borrower, which in the
case of clause (y) will result in a limitation of the Secured Obligations
secured by the Mortgage to such amount.

 

11



--------------------------------------------------------------------------------



“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) any supplement to any of the foregoing delivered to the Administrative
Agent pursuant to the definition of “Collateral and Guarantee Requirement,” and
(v) each of the other instruments and documents pursuant to which any Loan Party
grants (or purports to grant) a Lien on any Collateral as security for payment
of the Secured Obligations.

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment and Additional Commitment, as applicable, in effect as of such time.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Competitor” has the meaning assigned to such term in the definition of
“Disqualified Institution.”

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

“Consolidated Net Income” means, in respect of any period and as determined for
any Person (the “Subject Person”) on a consolidated basis, an amount equal to
the sum of net income, determined in accordance with GAAP, but excluding:

(a) (i) the income of any person (other than a Restricted Subsidiary of the
Subject Person), except to the extent of the amount of dividends or
distributions or other payments (including any ordinary course dividend,
distribution or other payment) paid in cash (or to the extent converted into
cash within 180 days after receipt) to the Subject Person or any of its
Restricted Subsidiaries by such Person during such period or (ii) the loss of
any Person (other than a Restricted Subsidiary of the Subject Person), other
than to the extent that the Subject Person or any of its Restricted Subsidiaries
has contributed Cash or Cash Equivalents to such Person in respect of such loss
during such period,

(b) any gain or Charge attributable to any asset Disposition (including asset
retirement costs and including abandonments of assets) or of returned surplus
assets, in each case, outside the ordinary course of business,

(c) (i) any gain or Charge from (A) any extraordinary item (as determined in
good faith by such Person) and/or (B) any nonrecurring or unusual item (as
determined in good faith by such Person) and/or (ii) any Charge associated with
and/or payment of any actual or prospective legal settlement, fine, judgment or
order,

(d) any net gain or Charge with respect to (i) any disposed, abandoned, divested
and/or discontinued asset, property or operation (other than, at the option of
the Borrower, any asset, property or operation pending the disposal,
abandonment, divestiture and/or termination thereof), (ii) any disposal,
abandonment, divestiture and/or discontinuation of any asset, property or
operation (other than, at the option of the Borrower, relating to assets or
properties held for sale or pending the divestiture or termination thereof)
and/or (iii) any facility that has been closed during such period,

 

12



--------------------------------------------------------------------------------



(e) any net income or Charge (less all fees and expenses or charges related
thereto) or write-off or amortization made of any deferred financing cost and/or
premium paid or other Charge, in each case attributable to the early
extinguishment of Indebtedness (and the termination of any associated Hedge
Agreement),

(f) (i) any Charge incurred as a result of, in connection with or pursuant to
any profits interest plan, equity incentive, stock option plan, other management
equity plan, or any other management or employee benefit plan or agreement, any
pension plan (including any post-employment benefic scheme which has been agreed
with the relevant pension trustee), any stock subscription or shareholder
agreement, any employee benefit trust, any employment benefit scheme or any
similar equity plan or agreement (including any deferred compensation
arrangement) and (ii) any Charge incurred in connection with the rollover,
acceleration or payout of Capital Stock held by management of the Borrower
and/or any Restricted Subsidiary, in each case under this subclause (ii), to the
extent that any cash Charge is funded with net cash proceeds contributed to the
relevant Person as a capital contribution or as a result of the sale or issuance
of Qualified Capital Stock (other than any amount included in the calculation of
the Available Amount pursuant to clause (a)(ii) of the definition thereof or any
amount included in the Available Excluded Contribution Amount),

(g) any Charge that is established, adjusted and/or incurred, as applicable,
(i) within 18 months after the closing of any other acquisition, investment or
asset sale that is required to be established, adjusted or incurred, as
applicable, as a result of such acquisition in accordance with GAAP or (ii) as a
result of any change in, or the adoption or modification of, accounting
principles and/or policies in accordance with GAAP,

(h) (A) the effects of adjustments (including the effects of such adjustments
pushed down to the relevant Person and its Restricted Subsidiaries) in such
Person’s consolidated financial statements in component amounts required or
permitted by GAAP (including, without limitation, in the inventory, property and
equipment, leases, rights fee arrangements, software, goodwill, intangible
asset, in-process research and development, deferred revenue, advanced billing
and debt line items thereof), resulting from the application of purchase
accounting in relation to any consummated acquisition or recapitalization
accounting or the amortization or write-off of any amounts thereof, net of
Taxes, and (B) the cumulative effect of changes in, or the adoption or
modification of, accounting principles or policies made in such period in
accordance with GAAP which affect Consolidated Net Income (except that, if the
Borrower determines in good faith that the cumulative effects thereof are not
material to the interests of the Lenders, the effects of any change, adoption or
modification of any such principles or policies may be included in any
subsequent period after the Fiscal Quarter in which such change, adoption or
modification was made), and

(i) (i) any realized or unrealized gain or loss in respect of (x) any obligation
under any Hedge Agreement not entered into for speculative purposes as
determined in accordance with GAAP and/or (y) any other derivative instrument
pursuant to, in the case of this clause (y), Financial Accounting Standards
Board’s Accounting Standards Codification No. 815-Derivatives and Hedging,
(ii) any realized or unrealized foreign currency exchange gain or loss
(including any currency re-measurement of Indebtedness, any net gain or loss
resulting from Hedge Agreements for currency exchange risk resulting from any
intercompany Indebtedness, any foreign currency translation or transaction or
any other currency-related risk); provided, that notwithstanding anything to the
contrary herein, realized gains and losses in respect of any Designated
Operational FX Hedge shall be included in the calculation of Consolidated Net
Income.

 

13



--------------------------------------------------------------------------------



“Consolidated Senior Debt” means, at any date of determination, the sum of
(x) Consolidated Total Debt as of the last day of the most recently ended Test
Period minus (y) the aggregate principal amount of Indebtedness included in
calculating Consolidated Total Debt consisting of Indebtedness of Loan Parties
that is unsecured or secured only by a Lien on the Collateral ranking junior to
the Liens securing the Term Facility.

“Consolidated Total Assets” means, at any date, an amount equal to the aggregate
book value of all assets owned by the Borrower and its Restricted Subsidiaries
on a consolidated basis at such date in conformity with GAAP (excluding amounts
attributable to Investments in Unrestricted Subsidiaries) less (in the case of
each of clauses (a) – (c), to the extent such amounts would otherwise be
included in Consolidated Total Assets) (a) all amounts owing to the Borrower
from any Affiliate thereof, or from officers, employees, partners, members,
directors, shareholders of other persons similarly affiliated with the Borrower
or any Affiliate thereof, (b) all intangible assets, (c) prepaid taxes and
expenses, and (d) the amount of Non- Recourse Indebtedness, including pursuant
to securitization transactions such as a REMIC securitization, a collateralized
loan obligation transactions or other similar securitizations.

“Consolidated Total Debt” means, at any date of determination, all Indebtedness
of the Borrower and its Restricted Subsidiaries outstanding as of the last day
of the most recently ended Test Period, in an amount that would be reflected on
a balance sheet on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contribution Indebtedness Amount” has the meaning assigned to such term in
Section 6.01(r).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.

“Core Earnings” means, in respect of any period and as determined for the
Borrower and its Restricted Subsidiaries on a consolidated basis, an amount
equal to the sum of net income, determined in accordance with GAAP, attributable
to the holders of the Borrower’s Capital Stock, including any realized gains and
losses not otherwise included under GAAP, but excluding:

(a) non-cash equity compensation expense,

 

14



--------------------------------------------------------------------------------



(b) incentive compensation owed to the Manager pursuant to any management
agreement in place from time to time between the Borrower and the Manager,

(c) depreciation and amortization,

(d) any unrealized gain or losses or other non-cash items included in net
income,

(e) one-time events pursuant to changes in GAAP and certain non-cash charges or
expense items, in each case, as determined by the Manager and approved by a
majority of the independent directors of the Borrower,

(f) net income (loss) related to the “CT Legacy Interests” referenced in that
certain Second Amended and Restated Management Agreement, dated as of
October 23, 2014, by and between the Borrower and BXMT Advisors L.L.C., and

(g) any amounts attributable to Unrestricted Subsidiaries except to the extent
distributed to the Borrower or a Restricted Subsidiary in Cash.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.23.

“CRE Finance Assets” means (i) any commercial real estate loans and/or direct or
indirect interests therein (including, without limitation, commercial mortgage
backed securities, collateralized loan obligations, mezzanine interests, senior
and junior notes and participation interests with respect to any of the
foregoing), (ii) any rights, assets or investments similar to or derivative of,
any item referred to in the foregoing clause (i) and/or the origination,
acquisition, financing, servicing or administration thereof (regardless of
whether or not the Borrower or any of its Restricted Subsidiaries owns or
originated the applicable commercial real estate loan or direct or indirect
interest therein) and (iii) Capital Stock in any Person substantially all of
whose assets, directly or indirectly, are comprised of one or more of the items
referred to in the foregoing clauses (i) and/or (ii). For the avoidance of
doubt, no Real Estate Investment shall constitute a CRE Finance Asset.

“CRE Financing” shall mean any Indebtedness or obligations principally secured
directly or indirectly by, and incurred for the primary purpose of directly or
indirectly funding the acquisition of, or any Investment in, or otherwise
financing, refinancing or capitalizing any previous acquisition of, or
Investment in, Real Estate Investments and/or interests therein (including, for
the avoidance of doubt, any mezzanine financing secured by Capital Stock in
Subsidiaries that directly or indirectly own Real Estate Investments).

“Cure Amount” has the meaning assigned to such term in Section 6.13(b).

 

15



--------------------------------------------------------------------------------



“Cure Right” has the meaning assigned to such term in Section 6.13(b).

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than a natural
Person, the Borrower or any of its Subsidiaries) that is a bona fide debt fund
or investment vehicle that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course, in each case with respect to which the
Persons making such investment decisions for such applicable Affiliate are not
primarily engaged in the making, acquiring or holding of equity investments in
the Borrower or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within two
Business Days of the date required to be made by it hereunder, unless such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) notified the Administrative Agent or the Borrower in
writing that it does not intend to satisfy any such obligation or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally (unless such writing indicates that such position is
based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) failed, within two Business Days after
the request of the Administrative Agent or the Borrower, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) become (or any parent company
thereof has become) insolvent or been determined by any Governmental Authority
having regulatory authority over such Person or its assets, to be insolvent, or
the assets or management of which has been taken over by any Governmental
Authority or (e) become the subject of (i) a bankruptcy, insolvency,
receivership or other similar case or proceeding or (ii) a Bail-In Action, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, unless in the case of any
Lender subject to this clause (e), the Borrower and the Administrative Agent
have each determined that such Lender intends, and has all approvals required to
enable it (in form and substance satisfactory to the Borrower and the
Administrative Agent), to continue to perform its obligations as a Lender
hereunder; provided that no Lender shall be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Capital Stock in such
Lender or its parent by any Governmental Authority; provided that such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contract or agreement to which
such Lender is a party.

 

16



--------------------------------------------------------------------------------



“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor) and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange- rate transaction, including
any cross-currency interest-rate swap, any forward foreign-exchange contract,
any currency option and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity- linked contract and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrower or its Subsidiaries shall be
a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-Cash consideration received by the
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Financial Officer of the Borrower,
setting forth the basis of such valuation (which amount will be reduced by the
amount of Cash or Cash Equivalents received in connection with a subsequent sale
or conversion of such Designated Non-Cash Consideration to Cash or Cash
Equivalents).

“Designated Operational FX Hedge” means any Hedge Agreement entered into for the
purpose of hedging currency related risks in respect of the revenues, cash flows
or other balance sheet items of the Borrower and/or any of its Subsidiaries and
designated at the time entered into (or on or prior to the Closing Date, with
respect to any Hedge Agreement entered into on or prior to the Closing Date) as
a Designated Operational FX Hedge by the Borrower in a writing delivered to the
Administrative Agent.

“Designated Revolving Commitments” means any commitments to make loans or extend
credit on a revolving basis (or delayed draw basis) to the Borrower or any
Restricted Subsidiary by any Person other than the Borrower or any Restricted
Subsidiary that have been designated in a certificate of a Financial Officer of
the Borrower and delivered to the Administrative Agent as “Designated Revolving
Commitments” until such time as the Borrower subsequently delivers a certificate
of a Financial Officer of the Borrower to the Administrative Agent to the effect
that such commitments will no longer constitute “Designated Revolving
Commitments”.

“Discretionary Guarantor” has the meaning assigned to such term in the
definition of “Guarantor”.

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
(but excluding, for the avoidance of doubt, repayments) of any property of any
Person; provided that all sales, leases, subleases, syndications and other
dispositions of CRE Finance Assets in the ordinary course of business (as
determined in good faith by the Borrower) shall not constitute a Disposition.

 

17



--------------------------------------------------------------------------------



“Disqualified Capital Stock “ means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) provides for the scheduled payments of dividends in Cash
on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change of
control or any Disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued for
the benefit of directors, officers, employees, members of management, managers
or consultants or by any such plan to such directors, officers, employees,
members of management, managers or consultants of the Borrower or its Restricted
Subsidiaries (or the Manager or its Affiliates), in each case in the ordinary
course of business of the Borrower or any Restricted Subsidiary, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the issuer thereof in order to satisfy applicable
statutory or regulatory obligations, and (B) no Capital Stock held by any
future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or Immediate Family
Members) of the Borrower (or any Subsidiary) shall be considered Disqualified
Capital Stock because such stock is redeemable or subject to repurchase pursuant
to any management equity subscription agreement, stock option, stock
appreciation right or other stock award agreement, stock ownership plan, put
agreement, stockholder agreement or similar agreement that may be in effect from
time to time.

“Disqualified Institution” means:

(a) (i) any Person identified in writing to the Arrangers on or prior to
April 10, 2019, (ii) any Person thereafter identified in writing (and reasonably
acceptable) to the Arrangers prior to the Closing Date, (iii) any Affiliate of
any Person described in clauses (i) or (ii) above that is reasonably
identifiable as an Affiliate of such Person solely on the basis of such
Affiliate’s name and (iv) any other Affiliate of any Person described in clauses
(i) or (ii) above that is identified in a written notice to the Arrangers (if
prior to the Closing Date) or the Administrative Agent as described below (if
after the Closing Date) (each such person, a “Disqualified Lending
Institution”), and/or

 

18



--------------------------------------------------------------------------------



(b) (i) any Person that is or becomes a competitor of the Borrower, the Manager
or any of their respective Subsidiaries or Affiliates (each such person, a
“Competitor”) and any Affiliate of any Competitor (other than any Affiliate that
is a Bona Fide Debt Fund) and is identified as such in writing to the Arrangers
(if prior to the Closing Date) or the Administrative Agent as described below
(if after the Closing Date), (ii) any Affiliate of any Person described in
clause (i) above (other than any Affiliate that is a Bona Fide Debt Fund) that
is reasonably identifiable as an Affiliate of such Person solely on the basis of
such Affiliate’s name and (iii) any other Affiliate of any Person described in
clause (i) above that is identified in a written notice to the Arrangers (if
prior to the Closing Date) or to the Administrative Agent as described below (if
after the Closing Date) (it being understood and agreed that no Bona Fide Debt
Fund may be designated as a Disqualified Institution pursuant to this clause
(iii));

it being understood and agreed that (x) no written notice delivered pursuant to
clauses (a)(ii), (a)(iv), (b)(i) and/or (b)(iii) above shall apply retroactively
to disqualify any Person that has previously acquired an assignment or
participation interest in any Loans and (y) any designation of a Person as a
Disqualified Institution permitted above shall not be effective until the third
Business Day after written notice thereof by the Borrower to the Administrative
Agent in accordance with the next succeeding paragraph.

Any supplement or other modification to the list of Persons identified as
Disqualified Institutions permitted above shall be e-mailed to the
Administrative Agent at JPMDQcontact@JPMorgan.com.

“Disqualified Lending Institution” has the meaning assigned to such term in the
definition of “Disqualified Institution.”

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person that is a limited liability company (the “Dividing Person”) among two or
more Persons (whether pursuant to a “plan of division” or similar arrangement
resulting in two or more Persons), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in Dollars of such amount determined
pursuant to Section 1.08.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

“Dutch Auction” has the meaning assigned to such term on Schedule 1.01(b)
hereto.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

19



--------------------------------------------------------------------------------



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority “ means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors effective subsequent to the Closing Date but
prior to the applicable date of determination and (d) original issue discount
and upfront or similar fees on customary terms paid by the Borrower (with
upfront fees and original issue discount being equated to interest rate margins
based on an assumed four-year average life to maturity or lesser remaining
average life to maturity) ( provided that, solely for purposes of determining
the Effective Yield of 2019 Replacement Term Loans in the form of Converted Term
Loans (as defined in the First Amendment) that were converted from Existing Term
Loans (as defined in the First Amendment) for purposes of Section 2.22(a)(v),
original issue discount and upfront or similar fees paid by the Borrower with
respect to the 2019 Incremental Term Loans on the First Amendment Effective Date
shall be deemed to have been paid with respect to the applicable 2019
Replacement Term Loans in an equivalent percentage as paid with respect to the
2019 Incremental Term Loans), but excluding (i) any prepayment premiums,
arrangement, commitment, structuring, underwriting, placement, success,
advisory, ticking, unused line fees, amendment and/or consent fees (regardless
of whether any such fees are paid to or shared in whole or in part with any
lender) and (ii) any other fee that is not paid directly by the Borrower
generally to all relevant lenders ratably; provided, however, that (A) to the
extent that the Published LIBO Rate (with an Interest Period of three months) or
Alternate Base Rate (without giving effect to any floor specified in the
definition thereof) is less than any floor applicable to the Term Loans in
respect of which the Effective Yield is being calculated on the date on which
the Effective Yield is determined, the amount of the resulting difference will
be deemed added to the interest rate margin applicable to the relevant
Indebtedness for purposes of calculating the Effective Yield and (B) to the
extent that the Published LIBO Rate (for a period of three months) or Alternate
Base Rate (without giving effect to any floor specified in the definition
thereof) is greater than any applicable floor on the date on which the Effective
Yield is determined, the floor will be disregarded in calculating the Effective
Yield.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any
Lender and (e) to the extent permitted under Section 9.05(g), any Affiliated
Lender or any Debt Fund Affiliate; provided that in any event, “Eligible
Assignee” shall not include (i) any natural person, (ii) any Disqualified
Institution or (iii) except as permitted under Section 9.05(g), the Borrower or
any of its Affiliates.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

 

20



--------------------------------------------------------------------------------



“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
Environment.

“Environmental Laws “ means any and all current or future applicable foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other applicable requirements of Governmental Authorities and the common
law relating to (a) environmental matters, including those relating to any
Hazardous Materials Activity; or (b) the generation, use, storage,
transportation or disposal of or exposure to Hazardous Materials, in any manner
applicable to the Borrower or any of its Restricted Subsidiaries or any
Facility.

“Environmental Liability “ means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate “ means any trade or business (whether or not incorporated)
that is under common control with the Borrower or any Restricted Subsidiary and
is treated as a single employer within the meaning of Section 414 of the Code or
Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations at any facility of the Borrower or any Restricted
Subsidiary or any ERISA Affiliate as described in Section 4062(e) of ERISA, in
each case, resulting in liability pursuant to Section 4063 of ERISA; (c) a
complete or partial withdrawal by the Borrower or any Restricted Subsidiary or
any ERISA Affiliate from a Multiemployer Plan resulting in the imposition of
Withdrawal Liability on the Borrower or any Restricted Subsidiary or any ERISA
Affiliate, notification of the Borrower or any Restricted Subsidiary or any
ERISA Affiliate concerning the imposition of Withdrawal Liability or
notification that a Multiemployer Plan is “insolvent” within the meaning of
Section 4245 of ERISA or is in “reorganization” within the meaning of
Section 4241 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan under Section 4041(c) of ERISA, the treatment of a Pension Plan
amendment as a termination under Section 4041(c) of ERISA, the commencement of
proceedings by the PBGC to terminate a Pension Plan or the receipt by the
Borrower or any Restricted Subsidiary or any ERISA Affiliate of notice of the
treatment of a Multiemployer Plan amendment as a termination under Section 4041A
of ERISA or of notice of the commencement of proceedings by the PBGC to
terminate a Multiemployer Plan; (e) the occurrence of an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any Restricted Subsidiary or any ERISA Affiliate, with respect to
the termination of any Pension Plan; or (g) the conditions for imposition of a
Lien under Section 303(k) of ERISA have been met with respect to any Pension
Plan.

 

21



--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Assets” means each of the following:

(a) any asset (including Capital Stock) the grant or perfection of a security
interest in which would (i) be prohibited by enforceable anti-assignment or
negative pledge provisions set forth in any contract that is permitted by the
terms of this Agreement and is binding on such asset at the Closing Date or at
the time of its acquisition and, in each case, to the extent such prohibitions
are not incurred in contemplation of the Closing Date or such acquisition, as
applicable (other than in the case of Finance Leases and purchase money
financings), (after giving effect to applicable anti-assignment provisions of
the UCC or other applicable Requirements of Law), (ii) notwithstanding anything
in this clause (a) to the contrary, be prohibited by any Asset Financing
Facility or CRE Financing, in each case, that is permitted hereunder (including,
without limitation, any Asset Financing Facility or CRE Financing existing on
the Closing Date or established from time to time after the Closing Date, in
each case, that is permitted hereunder) (including, without limitation, to the
extent required in order to obtain, or prohibited under, the applicable Asset
Financing Facility or CRE Financing, any Capital Stock in any Financing SPE
Subsidiary and any direct or indirect parent thereof, in each case, directly
owned by any Loan Party (such Capital Stock, the “Financing Equity”)), so long
as (I) in the case of any Capital Stock in any Subsidiary that is excluded from
the Collateral under this clause (a)(ii), all of the outstanding Capital Stock
in a direct or indirect parent of such Subsidiary is pledged as Collateral
hereunder or under a Collateral Document and (II) no assets shall constitute
Excluded Assets under this clause (a)(ii) other than the (x) relevant CRE
Finance Assets or Real Estate Investments, as applicable, financed by such Asset
Financing Facility or CRE Financing, as applicable, (y) any corresponding
Financing Equity and (z) other assets ancillary to such CRE Finance Asset or
Real Estate Investments owned by the Financing SPE Subsidiary under such Asset
Financing Facility or CRE Financing, as applicable, (iii) violate the terms of
any contract relating to such asset that is permitted or otherwise not
prohibited by the terms of this Agreement and is binding on such asset at the
time of its acquisition and not incurred in contemplation thereof (other than in
the case of Finance Leases and purchase money financings) (after giving effect
to applicable anti-assignment provisions of the UCC or other applicable
Requirements of Law) or (iv) except with respect to the Capital Stock of any
Loan Party or any Wholly-Owned Subsidiary that is a Restricted Subsidiary,
trigger termination of any contract relating to such asset that is permitted by
the terms of this Agreement pursuant to any “change of control” or similar
provision (to the extent such contract is binding on such asset at the time of
its acquisition and not entered into in contemplation of such acquisition)
(after giving effect to applicable anti-assignment provisions of the UCC or
other applicable Requirements of Law) or would violate any joint venture
agreement binding on such Capital Stock; it being understood that the term
“Excluded Asset” shall not include proceeds or receivables arising out of any
contract described in this clause (a) to the extent that the assignment of such
proceeds or receivables is expressly deemed to be effective under the UCC or
other applicable Requirements of Law notwithstanding the relevant prohibition,
violation or termination right,

 

22



--------------------------------------------------------------------------------



(b) any asset (other than Capital Stock of the Borrower or Restricted
Subsidiaries that are Loan Parties) to the extent the grant or perfection of a
security interest in such asset would result in material adverse tax
consequences (including any adverse tax consequences due to the application of
Section 956 of the Code) or materially adverse regulatory consequences, in each
case, to any Loan Party as reasonably determined by the Borrower in writing and
delivered to the Administrative Agent,

(c) the Capital Stock of any (i) Captive Insurance Subsidiary, (ii) Unrestricted
Subsidiary, (iii) not-for-profit subsidiary, (iv) special purpose entity used
for any permitted Qualified Securitization Financing and/or (v) an Immaterial
Subsidiary, in each case, except to the extent such Person is a Loan Party,

(d) any intent-to-use (or similar) Trademark application prior to the filing and
acceptance of a “Statement of Use,” “Amendment to Allege Use” or similar filing
with respect thereto, by the United States Patent and Trademark Office, only to
the extent, if any, that, and solely during the period if any, in which, the
grant of a security interest therein may impair the validity or enforceability
of such intent-to-use (or similar) Trademark application under applicable
federal Law,

(e) any asset (including Capital Stock), the grant or perfection of a security
interest in which would (i) be prohibited under applicable Requirements of Law
(including, without limitation, rules and regulations of any Governmental
Authority) or (ii) require any governmental (including regulatory) or third
party (other than Borrower, a Subsidiary of Borrower, the Manager, or the
respective Affiliates of the foregoing) consent, approval, license or
authorization (to the extent such consent, approval, license or authorization
was not obtained it being understood and agreed that no Loan Party shall have
any obligation to procure any such consent, approval, license or authorization)
(in each case in this clause (e), to the extent such requirement in clause
(e)(ii) was not incurred in contemplation of the Closing Date or of such
Restricted Subsidiary becoming a Subsidiary (other than in the case of any Asset
Financing Facility or CRE Financing with respect to (x) the relevant CRE Finance
Assets or Real Estate Investments, as applicable, (y) any corresponding
Financing Equity and (z) other assets ancillary to such CRE Finance Asset or
Real Estate Investments owned by the Financing SPE Subsidiary under such Asset
Financing Facility or CRE Financing, as applicable), financed by such Asset
Financing Facility or CRE Financing, as applicable, and any corresponding
Financing Equity), and after giving effect to applicable anti-assignment
provisions of the UCC or other applicable Requirements of Law and so long as, in
the case of any Capital Stock in any Subsidiary that is excluded from the
Collateral under clause (e)(ii) as a result of absence of any requisite third
party consent, approval, license or authorization only, all of the outstanding
Capital Stock in a direct or indirect parent of such Subsidiary is pledged as
Collateral hereunder or under a Collateral Document); it being understood that
the term “Excluded Asset” shall not include proceeds or receivables arising out
of any asset described in this clause (e) to the extent that the assignment of
such proceeds or receivables is expressly deemed to be effective under the UCC
or other applicable Requirements of Law notwithstanding the relevant requirement
or prohibition,

(f) (i) any leasehold interest in Real Estate Assets (including, without
limitation, any ground lease), (ii) except to the extent a security interest
therein can be perfected by the filing of a UCC-1 financing statement, any other
leasehold interests, (iii) any owned Real Estate Asset that is not a Material
Real Estate Asset, (iv) any owned Real Estate Asset that is not used by the
Borrower or its Restricted Subsidiaries for operational purposes (including, for
the avoidance of doubt, any such Real Estate Asset (x) subject to a
sale-leaseback, ground lease or other long-term net lease, in each case, in
respect of which the Borrower or any of its Restricted Subsidiaries is the
landlord or lessor, as applicable, (y) acquired in connection with a foreclosure
or other exercise of remedies under any CRE Finance Asset and/or (z) which is,
or is in the process of

 

23



--------------------------------------------------------------------------------



becoming, subject to any CRE Financing), in each case, so long as all of the
outstanding Capital Stock in a direct or indirect parent of any Subsidiary
owning such Real Estate Assets is pledged as Collateral hereunder or under a
Collateral Document, and (v) any owned Real Estate Asset (including any owned
Real Estate Asset that is, or is intended to become, subject to a Mortgage)
located in a flood hazard area or Real Estate Assets subject to any flood
insurance due diligence (other than, for the avoidance of doubt, standard flood
hazard determinations), flood insurance requirements or compliance with any
Flood Insurance Laws (it being agreed that (A) if it is subsequently determined
that any owned Material Real Estate Asset subject to, or otherwise required to
be subject to a Mortgage is or might be located in a flood hazard area, (1) such
Real Estate Asset shall be deemed to constitute an Excluded Asset until a
determination is made that such Real Estate Asset is not located in a flood
hazard area and does not require flood insurance and (2) if there is an existing
Mortgage on such property, such Mortgage shall be released if the mortgaged
property is a Flood Hazard Property for so long as such Real Estate Asset
constitutes Flood Hazard Property or requires flood insurance, or (B) if it
cannot be determined whether such owned Real Estate Asset is a Flood Hazard
Property or would require flood insurance and the time or information necessary
to make such determination would (as determined by the Borrower in good faith)
delay or impair the intended date of funding any Loan or effectiveness of any
amendment or supplement under the Loan Documents, the foregoing clause (A) shall
also apply),

(g) the Capital Stock of any Person that is not a Wholly-Owned Subsidiary (other
than a Loan Party),

(h) any Margin Stock,

(i) the Capital Stock of (i) any Foreign Subsidiary (other than a Foreign
Discretionary Guarantor) and (ii) any Foreign Subsidiary Holdco, in each case
(x) in excess of 65% of the issued and outstanding Capital Stock of any such
Person or (y) to the extent such Foreign Subsidiary or Foreign Subsidiary Holdco
is not a first-tier Subsidiary of a Loan Party,

(j) Commercial Tort Claims with a value (as reasonably estimated by the
Borrower) of less than $10,000,000,

(k) Trust Accounts and Trust Funds,

(l) assets subject to a purchase money security interest, Finance Lease or
similar arrangement, in each case, that is permitted by the terms of this
Agreement and to the extent the grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than Holdings or any Subsidiary of Holdings) after giving effect
to the applicable anti-assignment provisions of the UCC or other applicable
Requirements of Law; it being understood that the term “Excluded Asset” shall
not include proceeds or receivables arising out of any asset described in this
clause (l) to the extent that the assignment of such proceeds or receivables is
expressly deemed to be effective under the UCC or other applicable Requirements
of Law notwithstanding the relevant violation or invalidation,

(m) any asset with respect to which the Administrative Agent and the relevant
Loan Party have reasonably determined that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business and
including the cost of title insurance, surveys or flood insurance (if necessary)
or any mortgage, stamp, intangibles or other tax or expenses of obtaining or
perfecting such security interest) of obtaining or perfecting a security
interest therein outweighs, or is excessive in light of, the practical benefit
of a security interest to the relevant Secured Parties afforded thereby, which
determination is evidenced in writing,

 

24



--------------------------------------------------------------------------------



(n) any governmental license or state or local franchise, charter and/or
authorization, to the extent the grant of a security interest in such license,
franchise, charter and/or authorization is prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable Requirements of Law, other than any proceed or receivable
thereof the assignment of which is expressly deemed to be effective under the
UCC or other applicable Requirements of Law,

(o) any asset of a Subsidiary (including its Capital Stock) acquired by the
Borrower or any Restricted Subsidiary in a Permitted Acquisition (other than
from the Borrower of any Subsidiary) that, at the time of the relevant
acquisition, is encumbered by a Permitted Lien to secure assumed indebtedness
permitted under Section 6.01 to the extent (and for so long as) the
documentation governing the applicable assumed Indebtedness prohibits such asset
from being pledged to secure the Obligations and the relevant prohibition was
not implemented in contemplation of the applicable acquisition,

(p) any assets owned by an Excluded Subsidiary that is not a Loan Party, and

(q) any aircraft or any trucks, trailers, tractors, service vehicles,
automobiles, rolling stock or other registered mobile equipment or equipment
covered by certificates of title or ownership of the Borrower or any Restricted
Subsidiary;

provided, however, that Excluded Assets will not include any proceeds,
substitutions or replacements of any Excluded Assets (unless such proceeds,
substitutions or replacements would otherwise constitute Excluded Assets).

“Excluded Subsidiary” means:

(a) any Restricted Subsidiary that is not a Wholly-Owned Subsidiary on the
Closing Date or on the date such Subsidiary becomes a Subsidiary, in each case
for so long as such Subsidiary remains not a Wholly-Owned Subsidiary,

(b) any Immaterial Subsidiary,

(c) any Restricted Subsidiary (i) that is prohibited or restricted from
providing a Loan Guaranty by (A) any Requirement of Law, (B) any Contractual
Obligation that, in the case of this clause (B), exists on the Closing Date or
at the time such Restricted Subsidiary becomes a Subsidiary (which Contractual
Obligation was not entered into in contemplation of such Restricted Subsidiary
becoming a Subsidiary (including pursuant to assumed Indebtedness)) and/or
(C) with respect to any Restricted Subsidiary owning, directly or indirectly,
the relevant CRE Finance Assets or Real Estate Investments, as applicable,
financed thereby, or the corresponding Financing Equity and notwithstanding
anything in clause (B) above to the contrary, any Asset Financing Facility or
CRE Financing, in each case, that is permitted hereunder (including, without
limitation, any Asset Financing Facility or CRE Financing existing on the
Closing Date or established from time to time after the Closing Date, in each
case, that is permitted hereunder (including Asset Financing Facilities or CRE
Financings established in contemplation of the applicable Restricted Subsidiary
becoming a Subsidiary)) or (ii) that would require a governmental (including
regulatory) or third party (other than Borrower, a Subsidiary of Borrower, the
Manager, or the respective Affiliates of the foregoing) consent, approval,
license or

 

25



--------------------------------------------------------------------------------



authorization on the Closing Date or at the time such Restricted Subsidiary
becomes a Subsidiary (and (other than in the case of any Asset Financing
Facility or CRE Financing with respect to (x) the relevant CRE Finance Assets or
Real Estate Investments, as applicable, financed by such Asset Financing
Facility or CRE Financing, as applicable, (y) any corresponding Financing Equity
and (z) other assets ancillary to such CRE Finance Asset or Real Estate
Investments owned by the Financing SPE Subsidiary under such Asset Financing
Facility or CRE Financing, as applicable) to the extent such requirement was not
incurred in contemplation of the Closing Date or of such Restricted Subsidiary
becoming a Subsidiary), (including any regulatory consent, approval, license or
authorization) to provide a Loan Guaranty (except to the extent such consent has
been obtained, it being understood there is no obligation to obtain or seek to
obtain any such consent, approval, license or authorization), so long as, in the
case of any Subsidiary that constitutes an Excluded Subsidiary pursuant to
clause (i)(C) or (ii) (with respect to third party consent, approval, license or
authorization only) above only, a direct or indirect parent of such Subsidiary
is a Guarantor,

(d) any not-for-profit subsidiary,

(e) any Captive Insurance Subsidiary,

(f) any (x) special purpose entity used for any permitted receivables facility
or financing (including any Securitization Subsidiary) or (y) Financing SPE
Subsidiary, in the case of this clause (y), that is not an obligor under any
Indebtedness and that does not own any assets other than assets ancillary to its
potential ownership of CRE Finance Asset or Real Estate Investments under Asset
Financing Facilities or CRE Financing, as applicable,

(g) any Foreign Subsidiary,

(h) (i) any Foreign Subsidiary Holdco and/or (ii) any Domestic Subsidiary that
is a direct or indirect subsidiary of a Foreign Subsidiary or of any Foreign
Subsidiary Holdco,

(i) any Unrestricted Subsidiary,

(j) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition or
other Investment permitted under this Agreement with assumed Indebtedness
permitted by Section 6.01(n), and each Restricted Subsidiary acquired in such
Permitted Acquisition or other Investment permitted hereunder that guarantees
such Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from providing a Loan Guaranty (which prohibition was
not implemented in contemplation of such Restricted Subsidiary becoming a
Subsidiary or in order to avoid the requirement of providing a Loan Guaranty),
and

(k) any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower, the burden or cost of
providing a Loan Guaranty (including any adverse tax consequences to the
Borrower or any of its direct or indirect Parent Companies or Subsidiaries)
outweighs, or would be excessive in light of, the practical benefits afforded
thereby; in each case, unless such Subsidiary becomes a Guarantor pursuant to
the last sentence of the definition thereof, which judgment is evidenced in
writing;

provided, however, that no Discretionary Guarantor shall constitute an Excluded
Subsidiary.

 

26



--------------------------------------------------------------------------------



“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Loan Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3.20 of the Loan Guaranty and any other “keepwell,” support or
other agreement for the benefit of such Guarantor) at the time the Loan Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation or (b) in the case of a Swap Obligation that is
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act, because such Guarantor is a “financial entity,” as defined in
section 2(h)(7)(C) of the Commodity Exchange Act, at the time the guarantee of
(or grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Loan Guaranty or security interest is or
becomes illegal.

“Excluded Taxes “ means, with respect to the Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) any Taxes imposed on
(or measured by) such recipient’s net income or franchise Taxes, (i) imposed as
a result of such recipient being organized or having its principal office
located in or, in the case of any Lender, having its applicable lending office
located in, the taxing jurisdiction or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a), (c) any U.S.
federal withholding Tax that is imposed on amounts payable to or for the account
of such Lender (other than a Lender that became a Lender pursuant to an
assignment under Section 2.19) with respect to an applicable interest in a Loan
or Commitment pursuant to a Requirement of Law in effect on the date on which
such Lender (i) acquires such interest in the applicable Commitment or, if such
Lender did not fund the applicable Loan pursuant to a prior Commitment, on the
date such Lender acquires its interest in such Loan, or (ii) designates a new
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Tax were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it
designated a new lending office, (d) any Tax imposed as a result of a failure by
such Lender to comply with Section 2.17(f) (or, in the case of any payment made
to the Administrative Agent for its own account, by the Administrative Agent to
comply with Section 2.17(i)), (e) any Taxes imposed under FATCA, and (f) any
U.S. federal backup withholding Taxes imposed under Section 3406 of the Code.

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.23) and the Borrower executed by each of (a) the Borrower and the
Subsidiary Guarantors, (b) the Administrative Agent and (c) each Lender that has
accepted the applicable Extension Offer pursuant hereto and in accordance with
Section 2.23.

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

 

27



--------------------------------------------------------------------------------



“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, owned or leased by the Borrower or any of its Restricted Subsidiaries
or any of their respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any fiscal or regulatory
legislation, rules or official administrative practices adopted pursuant to any
intergovernmental agreement (and any related fiscal or regulatory legislation or
rules, or official administrative guidance) implementing any of the foregoing.

“FCPA” has the meaning assigned to such term in Section 3.17(c).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a finance lease on the
balance sheet of that Person.

“Finance Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Finance Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that Finance Lease Obligations shall, for the avoidance of doubt,
exclude all Non-Finance Lease Obligations.

“Financial Covenant” has the meaning assigned to such term in Section 6.13(a).

“Financial Incurrence Test” has the meaning assigned to such term in
Section 1.10(d).

“Financial Officer” means the chief financial officer, the chief accounting
officer, treasurer, or any vice president having duties substantially similar to
the foregoing, of the Borrower, or such other officer of the Borrower reasonably
acceptable to Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer that such financial statements fairly present, in all material
respects, in accordance with GAAP, the consolidated financial condition of the
Borrower as at the dates indicated and its consolidated income and cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“Financing Equity” has the meaning assigned to such term in the definition of
“Excluded Assets.”

“Financing SPE Subsidiary” means any Subsidiary that constitutes a special
purpose entity or other similar entity, in each case, formed or acquired to
incur, or provide credit support with respect to, any Asset Financing Facility
or CRE Financing at such time of formation or acquisition or any time
thereafter.

 

28



--------------------------------------------------------------------------------



“First Amendment” means that certain First Amendment to Term Loan Credit
Agreement, dated as of November 19, 2019, among the Borrower, the Subsidiary
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.

“First Amendment Effective Date” means November 19, 2019.

“First Lien Specified Debt” means Indebtedness in respect of the (a) 2019 New
Term Loans, (b) to the extent incurred in reliance on clause (a) of the
Incremental Cap, any Incremental Facility or Incremental Equivalent Debt,
(c) any other Indebtedness incurred in reliance on the Incremental Cap (other
than clause (d) thereof) that is secured by the Collateral on a pari passu basis
with the 2019 New Term Loans, and (d) Refinancing Indebtedness (including
Replacement Term Loans and Replacement Notes) and/or other Refinancing
Indebtedness or permitted Indebtedness that refinances any of the foregoing that
were or are, in the case of this clause (d), incurred to refinance any
Indebtedness under the Loan Documents or any Incremental Equivalent Debt, in
each case, that was secured by the Collateral on a pari passu basis with the
2019 New Term Loans.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower ending December 31 of each
calendar year.

“Fixed Basket” has the meaning assigned to such term in Section 1.10(d).

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
located in the U.S. in an area designated by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Foreign Discretionary Guarantor” means a Discretionary Guarantor that is
organized in a jurisdiction outside of the United States.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holdco” means any Restricted Subsidiary that has, directly
or indirectly, no material assets other than the Capital Stock and, if
applicable, indebtedness of one or more subsidiaries that are Foreign
Subsidiaries or other Foreign Subsidiary Holdcos.

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the U.S., a foreign government or any political subdivision
thereof.

 

29



--------------------------------------------------------------------------------



“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (as used in this definition, the “Guarantor”)
means any obligation, contingent or otherwise, of the Guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other monetary
obligation of any other Person (the “Primary Obligor”) in any manner and
including any obligation of the Guarantor (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or other monetary
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or other monetary obligation, (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or monetary obligation, (e) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or
(f) secured by any Lien on any assets of such Guarantor securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition, Disposition or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guarantor” means any Subsidiary Guarantor. For the avoidance of doubt, the
Borrower may, in its sole discretion, elect to cause one or more Restricted
Subsidiaries that are Excluded Subsidiaries to become a Guarantor (any such
person, a “Discretionary Guarantor”) by causing such Person to execute a joinder
to the Loan Guaranty (in substantially the form attached as an exhibit thereto)
and to satisfy the requirements of Section 5.12 and the Collateral and Guarantee
Requirement (as if such Person was a newly formed Restricted Subsidiary that is
not an Excluded Subsidiary but without regard to the time periods specified
therein); provided, that (i) in the case of any Foreign Discretionary Guarantor,
the jurisdiction of such person is reasonably satisfactory to the Administrative
Agent and (ii) Administrative Agent shall have received at least two
(2) Business Days prior to such Person becoming a Guarantor all documentation
and other information in respect of such person required under applicable “know
your customer” and anti-money laundering rules and regulations (including the
USA PATRIOT Act).

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated under any
Environmental Law or by any Governmental Authority or which poses a hazard to
the Environment or to human health and safety, including, without limitation,
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, medical waste and pharmaceutical waste.

 

30



--------------------------------------------------------------------------------



“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“IFRS “ means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary “ means, as of any date, any Restricted Subsidiary of the
Borrower, unless the Borrower elects not to treat any such Restricted
Subsidiaries as Immaterial Subsidiaries, (a) the total assets (excluding the
amount of operating lease “right-of-use assets” under GAAP) of which Restricted
Subsidiary as of the last day of the most recently ended Test Period do not
exceed 5.0% of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the last day of the most recently ended Test Period and
(b) the gross revenues of such Restricted Subsidiary for such Test Period were
equal to or greater than 5.0% of the consolidated gross revenues of the Borrower
and the Restricted Subsidiaries for such Test Period, in each case under this
clause (b), determined in accordance with GAAP; provided that, if at any time
and from time to time, the consolidated total assets (excluding the amount of
operating lease “right-of-use assets” under GAAP), and consolidated gross
revenues, of all Restricted Subsidiaries that are not Guarantors solely because
they do not meet the thresholds set forth in the preceding clause (a) or (b)
above shall exceed 7.5% of Consolidated Total Assets and 7.5% of consolidated
gross revenues, respectively, of the Borrower and its Restricted Subsidiaries,
in each case, as of or for the last day of the most recently ended Test Period,
then the Borrower shall, not later than sixty (60) days after the date by which
financial statements for such Fiscal Quarter were required to be delivered
pursuant to this Agreement (or such longer period as the Administrative Agent
may agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more Restricted Subsidiaries as not constituting
“Immaterial Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 5.12
with respect to any such Restricted Subsidiaries (to the extent applicable), in
each case, other than any Restricted Subsidiaries that otherwise constitute
Excluded Subsidiaries; provided further that, at all times prior to the first
delivery of financial statements pursuant to Section 5.01(a) or (b), this
definition shall be applied based on the consolidated financial statements of
the Borrower most recently filed with the SEC.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

 

31



--------------------------------------------------------------------------------



“Incremental Cap” means:

(a) the Base Incremental Amount, plus

(b) in the case of any Incremental Facility or Incremental Equivalent Debt that
(x) effectively extends the Maturity Date with respect to, or effects a
repricing of, any Class of Loans hereunder or any other First Lien Specified
Debt, an amount equal to the portion of the relevant Class of Loans or such
other First Lien Specified Debt that will be replaced or repriced by such
Incremental Facility or Incremental Equivalent Debt, that, to the extent
secured, is secured by the Collateral with the same priority as the Class of
Loans or such other First Lien Specified Debt so extended or repriced or
(y) effectively replaces any Loans hereunder or any other First Lien Specified
Debt pursuant to Section 2.19(b)(iv) hereof (or any analogous provisions in any
applicable other First Lien Specified Debt), an amount equal to the portion of
the relevant Class of Loans or such other First Lien Specified Debt replaced by
such Incremental Facility or Incremental Equivalent Debt, that, to the extent
secured, is secured by the Collateral with the same priority as the Class of
Loans or such other First Lien Specified Debt so replaced, plus

(c) without duplication of clause (b) above, the amount of any optional or
voluntary Prepayment (including in accordance with Section 2.11(a)) of any First
Lien Specified Debt; provided that the relevant optional or voluntary Prepayment
was not funded with the proceeds of any long-term Indebtedness (other than
revolving Indebtedness), minus the aggregate principal amount of all Incremental
Facilities and/or Incremental Equivalent Debt incurred or issued in reliance on
this clause (c), in each case after giving effect to any reclassification of
such Incremental Facilities and/or Incremental Equivalent Debt, as incurred
under clause (d) below (this clause (c), together with clauses (a) and
(b) above, the “Non-Ratio Based Incremental Amount”), plus

(d) an unlimited amount so long as, in the case of this clause (d), after giving
effect to the relevant Incremental Facility, (i) if such Incremental Facility is
secured by a Lien on the Collateral that is pari passu with the Lien securing
the Secured Obligations that are secured on a first lien basis, the Senior Debt
to Total Assets Ratio does not exceed the greater of (A) 80.0% or (B) if such
Incremental Facility is incurred in connection with any Permitted Acquisition or
other Investment not prohibited by the Loan Documents, the Senior Debt to Total
Assets Ratio immediately prior to the incurrence of such Incremental Facility,
or (ii) if such Incremental Facility is unsecured or secured by a Lien on the
Collateral that is junior to the Lien securing the Secured Obligations that are
secured on a first lien basis, the Total Debt to Total Assets Ratio does not
exceed the greater of (A) 82.0% or (B) if such Incremental Facility is incurred
in connection with any Permitted Acquisition or other Investment not prohibited
by the Loan Documents, the Total Debt to Total Assets Ratio immediately prior to
the incurrence of such Incremental Facility, in each case described in this
clause (d), calculated on a Pro Forma Basis including all pro forma adjustments
in accordance with Section 1.10, including the application of the proceeds
thereof (this clause (d), the “Ratio Based Incremental Amount”);

provided that:

(i) Incremental Facilities and Incremental Equivalent Debt may be incurred or
implemented under one or more of clauses (a) through (d) of this definition as
selected by the Borrower in its sole discretion, provided that unless the
Borrower elects otherwise, each Incremental Facility or Incremental Equivalent
Debt will be deemed incurred first under clause (d) to the maximum extent
permitted thereunder,

 

32



--------------------------------------------------------------------------------



(ii) if Incremental Facilities or Incremental Equivalent Debt are intended to be
incurred under clause (d) of this definition and one or more other clause of
this definition in a single transaction or series of related transactions,
(A) the permissibility of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred or implemented under clause (d) of
this definition will be determined without giving effect to any Incremental
Facilities or Incremental Equivalent Debt to be incurred or implemented in
reliance on each other clause of this definition, but giving full pro forma
effect to the use of proceeds of the entire amount of all such Incremental
Facilities or Incremental Equivalent Debt that will be incurred or implemented
at such time in reliance on each other clause of this definition and the related
transactions, and (B) thereafter, the permissibility of the portion of the
Incremental Facilities or Incremental Equivalent Debt to be incurred or
implemented, as applicable, under the other applicable provisions of this
definition will be determined, and

(iii) any portion of Incremental Facilities or Incremental Equivalent Debt
incurred or implemented in reliance on clauses (a) through (c) of this
definition will, unless the Borrower otherwise elects, automatically be
reclassified from time to time after the incurrence or implementation under
clause (d) of this definition if such portion of Incremental Facilities or
Incremental Equivalent Debt could at such time be satisfied under clause (d) of
this definition on a pro forma basis.

“Incremental Commitment “ means any commitment made by a lender to provide all
or any portion of any Incremental Facility or Incremental Term Loan.

“Incremental Equivalent Debt” means Indebtedness in the form of senior secured,
junior secured or unsecured Indebtedness, whether in the form of term or
revolving loans, notes, debt securities or otherwise and/or commitments in
respect of any of the foregoing, (in each case in respect of the issuance of
notes, whether issued in a public offering, Rule 144A or other private placement
or purchase or otherwise) or any bridge financing in lieu of the foregoing, or
secured or unsecured “mezzanine” debt, issued, incurred or implemented in lieu
of loans under an Incremental Facility or to refinance other Indebtedness
incurred under the Loan Documents; provided that:

(a) the aggregate principal amount thereof shall not exceed the Incremental Cap
(as in effect at the time of determination, including giving effect to any
reclassification on or prior to such date of determination),

(b) subject to the Permitted Earlier Maturity Indebtedness Exception, the
Weighted Average Life to Maturity applicable to such Incremental Equivalent Debt
(other than customary bridge loans with a maturity date not longer than one year
that are exchangeable or convertible into, or are intended to be refinanced,
with other debt instruments permitted hereunder; provided, that any loans,
notes, securities or other Indebtedness which are exchanged for or otherwise
replace such bridge loans shall be subject to the requirements of this clause
(b)) is no shorter than the remaining Weighted Average Life to Maturity of the
then-existing Term Loans (without giving effect to any prepayments thereof) on
the date of incurrence of such Incremental Equivalent Debt,

(c) subject to the Permitted Earlier Maturity Indebtedness Exception, the final
maturity date with respect to such Incremental Equivalent Debt (other than
customary bridge loans with a maturity date not longer than one year that are
exchangeable or convertible into, or are intended to be refinanced, with other
debt instruments permitted hereunder; provided, that any loans, notes,
securities or other Indebtedness which are exchanged for or otherwise replace
such bridge loans shall be subject to the requirements of this clause (c)) is no
earlier than the Initial Term Loan Maturity Date on the date of incurrence of
such Incremental Equivalent Debt,

 

33



--------------------------------------------------------------------------------



(d) subject to clauses (b) and (c), to the extent constituting term
indebtedness, such Incremental Equivalent Debt may otherwise have an
amortization schedule as determined by the Borrower and the lenders providing
such Incremental Equivalent Debt,

(e) in the case of Incremental Equivalent Debt incurred on any date after the
FirstSecond Amendment Effective Date that is on or prior to the day that is six
months after the First Amendment Effective Date in an aggregate principal
amount, together with any Incremental Term Loans incurred during such six-month
period that satisfy the MFN Conditions, in excess of the MFN Threshold that
satisfies each of the MFN Conditions, the Effective Yield of the 2019 New Term
B- 2 Loans shall be subject to the adjustment in the manner set forth in the MFN
Protection (to the extent then applicable), determined for purposes of this
clause (e) as if such Incremental Equivalent Debt were Incremental Term Loans,

(f) any such Incremental Equivalent Debt (x) shall rank pari passu in right of
payment with any then-existing tranche of Term Loans or be subordinated in right
of payment thereto and (y) may rank pari passu with or junior to any
then-existing tranche of Term Loans, as applicable, in right of security with
respect to the Collateral or may be unsecured,

(g) if such Incremental Equivalent Debt is (a) secured by a Lien on the
Collateral, then such Incremental Equivalent Debt shall be subject to any
applicable Acceptable Intercreditor Agreement or (b) unsecured and contractually
subordinated to the Obligations with respect to right of payment, then such
Incremental Equivalent Debt shall be subject to a subordination agreement or
subordination provision reasonably acceptable to the Borrower,

(h) no such Indebtedness may be (x) incurred or guaranteed by any Person that is
not a Loan Party or (y) secured by any assets other than the Collateral, and

(i) any conditions to availability or funding of any Incremental Equivalent Debt
(or commitments with respect to any such Incremental Equivalent Debt), subject
to any requirements or limitations set forth above (and subject to the
Borrower’s right to make an LCT Election), will be determined by the lenders or
holders providing such Incremental Equivalent Debt.

“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.22) and the Borrower executed by each of (a) the
Borrower, (b) the Administrative Agent and (c) each Lender that agrees to
provide all or any portion of the Incremental Facility being incurred pursuant
thereto and in accordance with Section 2.22.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a). “Indebtedness” shall mean, with respect to any Person, without
duplication,

(i) obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person),

 

34



--------------------------------------------------------------------------------



(ii) obligations of such Person to pay the deferred purchase or acquisition
price of property or services (other than (x) trade accounts payable (other than
for borrowed money) arising, and accrued expenses incurred, in the ordinary
course of business so long as such trade accounts payable are payable within 90
days of the date the respective goods are delivered or the respective services
are rendered and (y) obligations with respect to earn-outs and similar deferred
or contingency compensation arrangements that are not due and payable at such
time),

(iii) Indebtedness of others secured by a Lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person,

(iv) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person,

(v) Finance Lease Obligations of such person to the extent required to be
characterized as a capitalized or financing lease (but not, for the avoidance of
doubt, an operating lease) under GAAP, and

(vi) obligations of such Person under repurchase agreements or like arrangements
and (vii) Indebtedness of others Guaranteed by such Person to the extent of such
Guarantee;

provided that, notwithstanding the foregoing, (a) in no event shall obligations
under any Derivative Transaction be deemed “Indebtedness” for any calculation of
the Senior Debt to Total Assets Ratio or the Total Debt to Total Assets Ratio or
any other financial ratio under the Loan Documents, (b) the amount of
Indebtedness of any Person for purposes of clause (iii) shall be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith, (c) Indebtedness of the Borrower and its Restricted
Subsidiaries shall exclude intercompany Indebtedness so long as such
intercompany Indebtedness (A) has a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms) and (B) of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party is unsecured and subordinated to
the Obligations and subject to the Intercompany Note, (d) in no event shall any
Non-Finance Lease Obligations be deemed “Indebtedness” for any purpose under the
Loan Documents, (e) in no event shall any Non-Recourse Indebtedness owing
pursuant to a securitization transaction such as a “REMIC” securitization, a
collateralized loan obligation transaction or other similar securitization be
deemed “Indebtedness” for any purpose under the Loan Documents and (f) for, the
avoidance of doubt, in no event shall any funding obligations or commitments, or
guarantees of funding obligations or commitments, under any CRE Finance Assets
be deemed “Indebtedness” for any purpose under the Loan Documents

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any third person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venture) to the extent such Person would be liable therefor under
applicable Requirements of Law or any agreement or instrument by virtue of such
Person’s ownership interest in such Person, except to the extent the terms of
such Indebtedness provides that such Person is not liable therefor.
Notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, (x) the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise

 

35



--------------------------------------------------------------------------------



increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivative created by the
terms of such Indebtedness (it being understood that any such amounts that would
have constituted Indebtedness under this Agreement but for the application of
this sentence shall not be deemed to be an incurrence of Indebtedness under this
Agreement).

For the avoidance of doubt, Indebtedness will not be deemed to include
obligations incurred in advance of, and the proceeds of which are to be applied
in connection with, the consummation of a transaction solely to the extent that
the proceeds thereof are and continue to be held in an escrow, trust, collateral
or similar account or arrangement and are not otherwise made available for any
other purpose and are used for such purpose.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 3.11(a).

“Information Memorandum “ means the Confidential Information Memorandum dated on
or about April 2019 relating to the Borrower and its subsidiaries and the
Transactions.

“Initial Lenders” means the Arrangers, the Affiliates of the Arrangers and the
other financial institutions that are party to this Agreement as Lenders on the
Closing Date.

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.

“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) terminated pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to Section 9.05 or
(ii) increased from time to time pursuant to Section 2.22. The aggregate amount
of the Term Lenders’ Initial Term Loan Commitments on the Closing Date is
$500,000,000.

“Initial Term Loan Maturity Date” means April 23, 2026.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.01(a)(i).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Documents.

“Intellectual Property Security Agreement” means any agreement executed on the
Closing Date confirming or effecting the grant of any Lien on IP Rights owned by
any Loan Party to the Administrative Agent, for the benefit of the Secured
Parties, in accordance with this Agreement and the Security Agreement, including
an Intellectual Property Security Agreement substantially in the form of Exhibit
C- 1 hereto.

 

36



--------------------------------------------------------------------------------



“Intellectual Property Security Agreement Supplement” means any agreement
executed after the Closing Date confirming or effecting the grant of any Lien on
IP Rights owned by any Loan Party to the Administrative Agent, for the benefit
of the Secured Parties, in accordance with this Agreement and the Security
Agreement, including an Intellectual Property Security Agreement Supplement
substantially in the form of Exhibit C-2 hereto.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
F.

“Interest Election Request” means a request by the Borrower in the form of
Exhibit H hereto or another form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the maturity date
applicable to such Loan and (b) with respect to any LIBO Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBO Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is less than one (if consented to
by all relevant affected Lenders), one, two, three or six months (or, to the
extent agreed to by all relevant affected Lenders, twelve months or a shorter
period) thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of
the business, property or fixed assets of any other Person or any division or
line of business or other business unit of any other Person and (c) any loan,
advance (other than any advance to any current or former employee, officer,
director, member of management, manager, consultant or independent contractor of
the Borrower or any Restricted Subsidiary for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by the Borrower or any of its Restricted
Subsidiaries to any other Person (but, in all cases, excluding, in the case of
the Borrower and its Restricted Subsidiaries, intercompany loans, advances or
Indebtedness so long as such Indebtedness (i) has a term not exceeding 364 days
(inclusive of any roll over or extensions of terms) and (ii) of any Loan Party
owed to a Restricted Subsidiary that is not a Loan Party is unsecured and
subordinated to the Secured Obligations and subject to the Intercompany Note).
Subject to Section 5.10, the amount of any Investment shall be the original cost
of such Investment, plus the cost of any addition thereto that otherwise
constitutes an Investment, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect thereto, but giving
effect to any repayments of principal in the case of any Investment in the form
of a loan and any return of capital or return on Investment in the case of any
equity Investment (whether as a distribution, dividend, redemption or sale but
not in excess of the amount of the relevant initial Investment).

 

37



--------------------------------------------------------------------------------



“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“IRS” means the U.S. Internal Revenue Service.

“JPMCB” has the meaning assigned to such term in the preamble to this Agreement.

“Junior Debt” means any Indebtedness of the types described in clauses (i) and
(ii) of the definition of “Indebtedness” (other than Indebtedness among the
Borrower and/or its Restricted Subsidiaries) of the Borrower or any of its
Restricted Subsidiaries that is contractually subordinated in right of payment
to the Obligations, in each case, with an individual outstanding principal
amount in excess of the Threshold Amount. For the avoidance of doubt, each Asset
Financing Facility and CRE Financing shall not constitute Junior Debt.

“Knowledge” or “knowledge” means, as of any date of determination, then-current
actual (as distinguished from imputed or constructive) knowledge. For the
avoidance of doubt, “know”, “known” and “knew” shall have the respective
correlative meaning thereto.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan or
Term Commitment.

“LCT Election” has the meaning set forth in Section 1.10(b).

“LCT Requirements” has the meaning set forth in Section 1.10(b).

“LCT Test Date” has the meaning set forth in Section 1.10(b).

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, any lender with an Additional Commitment or an
outstanding Additional Term Loan and any other Person that becomes a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that, in no event
shall the LIBO Rate be less than 0.00% per annum or, in the case of the Term B-2
Loans, less than 1.00% per annum.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Finance Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall (x) an operating lease (or other lease in respect of a
Non-Finance Lease Obligation) or a license to use intellectual property be
deemed to constitute a Lien or (y) for the avoidance of doubt, any right of
first refusal and tag, drag, forced sale, major decision or similar right in
respect of any CRE Finance Asset or Real Estate Investment constitute a Lien.

 

38



--------------------------------------------------------------------------------



“Limited Condition Transaction” means any (a) Permitted Acquisition or other
Investment or similar transaction (whether by merger, amalgamation,
consolidation or other business combination or the acquisition of Capital Stock
or otherwise) permitted hereunder by the Borrower or one or more of its
Restricted Subsidiaries, (b) any redemption, repurchase, defeasance,
satisfaction and discharge, repayment or other retirement of Indebtedness and
(c) any Restricted Payment.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan” means any Term Loan.

“Loan Documents “ means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, the Perfection Certificate (including any Perfection
Certificate delivered to the Administrative Agent pursuant to the definition of
“Collateral and Guarantee Requirement”), any Perfection Certificate Supplement,
any Acceptable Intercreditor Agreement to which the Borrower is a party, each
Refinancing Amendment, each Incremental Facility Amendment, each Extension
Amendment and any other document or instrument designated by the Borrower and
the Administrative Agent as a “Loan Document.” Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto.

“Loan Guaranty” means the Guaranty Agreement, substantially in the form of
Exhibit I hereto, executed by each Loan Party thereto and the Administrative
Agent for the benefit of the Secured Parties, as supplemented in accordance with
the terms of Section 5.12 hereof.

“Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a).

“Loan Parties” means the Borrower and each Guarantor.

“Manager” means BXMT Advisors L.L.C. (“BX Advisors”) (or any successor thereto)
or, to the extent the board of directors of the Borrower appoints another
investment manager of the Borrower at any time and from time to time, such other
investment manager appointed thereby. Notwithstanding anything to the contrary
set forth herein, (i) each reference to “Manager” set forth in clause (b) of the
definition of Core Earnings, the last paragraph of the definition of
Disqualified Stock, Section 6.04(a)(ii) and Section 6.06(z) shall, as
applicable, also be deemed to include any previous investment manager of the
Borrower (each, a “Predecessor Manger”) with respect to any Capital Stock,
compensation or deferred compensation granted or provided to any applicable
Person set forth in such applicable clause, or any arrangement or agreement
entered into with respect to any applicable item referenced in such clause,
while such Predecessor Manager was acting as the Manager of the Borrower and
(ii) each reference to “Manager” set forth in Section 6.09(f)(i) shall include
any Predecessor Manager (provided that any fees paid to a Predecessor Manager
pursuant to Section 6.09(f)(i) shall have accrued or been granted while such
Person was acting as the Manager of the Borrower).

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of the
Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the rights and
remedies (taken as a whole) of the Administrative Agent under the applicable
Loan Documents or (iii) the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under the applicable Loan Documents.

 

39



--------------------------------------------------------------------------------



“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its agent or bailee) pursuant to the Security
Agreement or any applicable Acceptable Intercreditor Agreement.

“Material Real Estate Asset” means (a) on the Closing Date, each Real Estate
Asset listed on Schedule 1.01(c) and (b) any “fee-owned” Real Estate Asset
acquired by any Loan Party after the Closing Date having a fair market value (as
reasonably determined by the Borrower in consultation with the Administrative
Agent after taking into account any liabilities with respect thereto that impact
such fair market value) in excess of $20,000,000 as of the date of acquisition
thereof.

“Maturity Date” means (a) with respect to the 2019 Replacement Term Loans and,
the 2019 Incremental Term Loans and the Term B-2 Loans, the Initial Term Loan
Maturity Date, (b) with respect to any Replacement Term Loans (other than the
2019 Replacement Term Loans), the final maturity date for such Replacement Term
Loans, as set forth in the applicable Refinancing Amendment, (c) with respect to
any Incremental Term Loans (other than the 2019 Incremental Term Loans and the
Term B-2 Loans), the final maturity date set forth in the applicable Incremental
Facility Amendment and (d) with respect to any Extended Term Loans, the final
maturity date for such Extended Term Loans as set forth in the applicable
Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“MFN Conditions” has the meaning set forth in Section 2.22(a)(v).

“MFN Protection” has the meaning set forth in Section 2.22(a)(v).

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
relevant Secured Parties, on any Material Real Estate Asset constituting
Collateral, which shall contain such terms as may be necessary under applicable
local Requirements of Law to perfect a Lien on the applicable Material Real
Estate Asset.

“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA that is subject to the provisions of
Title IV of ERISA, and in respect of which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions or with respect to which any of them has any ongoing
obligation or liability, contingent or otherwise.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrower or any of its
Restricted Subsidiaries (other than, for purposes of Section 2.11(b)(ii), assets
acquired after the Closing Date with the proceeds of equity contributions to, or
the issuance of Qualified Capital Stock of, the Borrower or its Restricted
Subsidiaries (in each case, other than contributions by, or issuances to, the
Borrower or a Restricted Subsidiary) or (ii) as a result of the taking of any
assets of the Borrower or any of its Restricted Subsidiaries (other than, for
purposes of Section 2.11(b)(ii), assets

 

40



--------------------------------------------------------------------------------



acquired after the Closing Date with the proceeds of equity contributions or the
issuance of Qualified Capital Stock of the Borrower or its Restricted
Subsidiaries (in each case, other than contributions by, or issuances to, the
Borrower or a Restricted Subsidiary)) by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(b) (i) any actual out-of-pocket costs and expenses incurred by the Borrower or
any of its Restricted Subsidiaries in connection with the adjustment, settlement
or collection of any claims of the Borrower or the relevant Restricted
Subsidiary in respect thereof, (ii) payment of the outstanding principal amount
of, premium or penalty, if any, and interest and other amounts on any
Indebtedness (other than the Loans and any Indebtedness secured by a Lien on the
Collateral that is pari passu with or expressly subordinated to the Lien on the
Collateral securing any Secured Obligation) that is secured by a Lien on the
assets in question and that is required to be repaid or otherwise comes due or
would be in default under the terms thereof as a result of such loss, taking or
sale, or payment of other amounts due to, or required to be made available to,
any Person under any other Contractual Obligation binding such assets or to
which such assets are subject (including, without limitation, in the case of
Real Estate Assets, any ground lease, lease or other occupancy agreement)
(iii) in the case of a taking, the reasonable out-of-pocket costs of putting any
affected property in a safe and secure position, (iv) any selling costs and
out-of-pocket expenses (including reasonable broker’s fees or commissions, legal
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith and the
Borrower’s good faith estimate of income Taxes paid or payable (including
pursuant to Tax sharing arrangements or any intercompany distribution)) in
connection with any sale or taking of such assets as described in clause (a) of
this definition, (v) any amounts provided as a reserve in accordance with GAAP
against any liabilities under any indemnification obligation or purchase price
adjustments associated with any sale or taking of such assets as referred to in
clause (a) of this definition (provided that to the extent and at the time any
such amounts are released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds) and (vi) in the case of any covered loss or
taking from a non-Wholly-Owned Subsidiary, the pro rata portion thereof
(calculated without regard to this clause (vi)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a Wholly-Owned Subsidiary as a result thereof.

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, escrow costs and fees, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and the Borrower’s good faith estimate of income Taxes paid or payable
(including pursuant to Tax sharing arrangements or any intercompany
distributions) in connection with such Disposition), (ii) amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Disposition ( provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (other than the Loans and any other Indebtedness
secured by a Lien on the Collateral that is pari passu with or expressly
subordinated to the Lien on the Collateral securing any Secured Obligation)
which is secured by the asset sold in such Disposition and which is required to
be repaid or otherwise comes due or would be in default and is repaid (other
than any such Indebtedness that is assumed by the purchaser of such asset)
(including, without limitation, any Asset Financing Facility or CRE Financing),
(iv) Cash escrows (until released from escrow to the Borrower or any of its
Restricted Subsidiaries) from the sale price for such Disposition

 

41



--------------------------------------------------------------------------------



and (v) in the case of any Disposition by a non-Wholly-Owned Subsidiary, the pro
rata portion of the Net Proceeds thereof (calculated without regard to this
clause (v)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Wholly-Owned Subsidiary
as a result thereof; and (b) with respect to any issuance or incurrence of
Indebtedness or Capital Stock, the Cash proceeds thereof, net of all Taxes and
customary fees, commissions, costs, underwriting discounts and other fees and
expenses incurred in connection therewith.

“Net Proceeds Percentage” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Non-Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that is not required
to be accounted for as a finance lease or capital lease on the balance sheet and
the income statement in accordance with GAAP as in effect at any time of
determination. For the avoidance of doubt, any lease pursuant to which a Person
recognizes lease expense on a straight-line basis over the lease term and any
operating lease shall be considered a Non-Finance Lease.

“Non-Finance Lease Obligation” means a lease obligation pursuant to any
Non-Finance Lease.

“Non-Fixed Basket” has the meaning assigned to such term in Section 1.10(d).

“Non-Recourse Indebtedness” means any Indebtedness other than Recourse
Indebtedness.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar case or proceeding, regardless of whether allowed
or allowable in such case or proceeding) on the Loans, all accrued and unpaid
fees and all expenses (including fees and expenses accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar case or proceeding,
regardless of whether allowed or allowable in such case or proceeding),
reimbursements, indemnities and all other advances to, debts, liabilities and
obligations of any Loan Party to the Lenders or to any Lender, the
Administrative Agent, any Arranger, any First Amendment Arranger (as defined in
the First Amendment), any Second Amendment Arranger (as defined in the Second
Amendment) or any Indemnitee arising under the Loan Documents in respect of any
Loan or otherwise, whether direct or indirect (including those acquired by
assumption), absolute, contingent, due or to become due, now existing or
hereafter arising.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

42



--------------------------------------------------------------------------------



“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement or limited liability company agreement, and (e) with
respect to any other form of entity, such other organizational documents
required by local Requirements of Law or customary under such jurisdiction to
document the formation and governance principles of such type of entity. In the
event that any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary Taxes or
any intangible, recording, filing or other excise or property Taxes arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, but excluding
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment, grant of a participation or designation of a new office for
receiving payments by or on account of the Borrower (other than an assignment or
designation of a new office made pursuant to Section 2.19(b)).

“Participant” has the meaning assigned to such term in Section 9.05(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.05(c)(ii).

“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions, designs or improvements thereto described or claimed
therein; (c) all reissues, reexaminations, divisions, continuations, renewals,
extensions and continuations in part thereof; (d) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements thereof; and (f) all rights corresponding to any of the
foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Borrower or any of its Restricted Subsidiaries, or any of their
respective ERISA Affiliates, maintains or contributes to or has an obligation to
contribute to, or otherwise has any liability, contingent or otherwise.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit J.

 

43



--------------------------------------------------------------------------------



“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit K.

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization (or, in the case of a Foreign Discretionary Guarantor,
other office under Section 9-307 of the UCC) of each Loan Party, the filing of
appropriate assignments, security agreements, instruments or notices with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, the proper
recording or filing, as applicable, of Mortgages and fixture filings with
respect to any Material Real Estate Asset constituting Collateral, in each case
in favor of the Administrative Agent for the benefit of the Secured Parties and
to the extent required by the applicable Loan Documents, in each case, the
delivery to the Administrative Agent of any stock certificate, promissory note
and instruments required to be delivered pursuant to the applicable Loan
Documents, together with instruments of transfer executed in blank and, in the
case of any Foreign Discretionary Guarantor (and its Capital Stock), such steps
required to grant the Administrative Agent a first priority perfected lien on
its Capital Stock and substantially all of its assets pursuant to arrangements
reasonably agreed between the Administrative Agent and the Borrower.

“Permitted Acquisition” means any acquisition made by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division or
product line (including research and development and related assets in respect
of any product) of, any Person or of a majority of the outstanding Capital Stock
of any Person (and, in any event, including any Investment in (x) any Restricted
Subsidiary the effect of which is to increase the Borrower’s or any Restricted
Subsidiary’s equity ownership in such Restricted Subsidiary or (y) any joint
venture for the purpose of increasing the Borrower’s or its relevant Restricted
Subsidiary’s ownership interest in such joint venture) if (A) such Person
becomes a Restricted Subsidiary or (B) such Person, in one transaction or a
series of related transaction, is amalgamated, merged or consolidated with or
into, or transfers or conveys substantially all of its assets (or such division,
business unit or product line) to, or is liquidated into, the Borrower or any
Restricted Subsidiary as a result of such Investment.

“Permitted Earlier Maturity Indebtedness Exception “ means Indebtedness
incurred, at the option of the Borrower (in its sole discretion), with a final
maturity date prior to the earliest maturity date otherwise expressly required
under this Agreement with respect to such Indebtedness (in each such case, the
“Earliest Permitted Maturity Date”) and/or a Weighted Average Life to Maturity
shorter than the minimum Weighted Average Life to Maturity otherwise expressly
required under this Agreement with respect to such Indebtedness (in each such
case, the “Minimum Permitted Weighted Average Life to Maturity”) in an aggregate
principal amount up to the greater of (a) $225,000,000 and (b) 1.5% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period calculated on a Pro Forma Basis, in each case, solely to the extent the
final maturity date of such Indebtedness is expressly restricted under the
applicable Basket from occurring prior to an Earliest Permitted Maturity Date
set forth therein that is expressly applicable thereto and/or the Weighted
Average Life to Maturity of such Indebtedness is expressly restricted under the
applicable Basket from being shorter than a Minimum Permitted Weighted Average
Life to Maturity set forth therein that is expressly applicable thereto.

“Permitted Holders” means (a) the Sponsor and (b) any Person with which the
Sponsor forms a “group” (within the meaning of Section 14(d) of the Exchange
Act) so long as, in the case of this clause (b), the Sponsor beneficially owns
more than 50% of the relevant voting stock beneficially owned by the group.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

 

44



--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) maintained by the Borrower and/or any Restricted
Subsidiary or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any of its ERISA Affiliates, other than any
Multiemployer Plan.

“Platform” has the meaning assigned to such term in Section 5.01.

“Prepayment” means, with respect to any Indebtedness, the repayment, in whole or
in part, thereof prior to the stated maturity thereof (excluding regularly
scheduled amortization and other mandatory or required payments), including by
redemption, repurchase (including by assignment to the Borrower or a Restricted
Subsidiary and cancellation or reduction of such Indebtedness or by Dutch
Auction), tender offer, offer to purchase, defeasance, satisfaction and
discharge, or other retirement of such Indebtedness; provided, that if such
Indebtedness is under a revolving credit or similar facility, such Prepayment is
accompanied by a corresponding permanent reduction of the commitments
thereunder. “Prepay” and “Prepayment” shall have meanings correlative thereto.

“Prepayment Asset Sale” means any non-ordinary course Disposition by the
Borrower or its Restricted Subsidiaries made pursuant to Section 6.07(h), (s) or
(aa), other than the Disposition of assets acquired after the Closing Date with
the proceeds of equity contributions or the issuance of Qualified Capital Stock
of the Borrower (in each case, other than contributions by, or issuances to, the
Borrower or a Restricted Subsidiary).

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Prime Rate “ means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Debt to Total Assets Ratio, the Senior Debt to Total Assets Ratio
or Consolidated Total Assets (including component definitions thereof), subject
to Section 1.10, that each Subject Transaction shall be deemed to have occurred
as of the first day of the applicable Test Period with respect to any test or
covenant for which such calculation is being made and that:

(a) any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Test Period with respect
to any test or covenant for which the relevant determination is being made,

(b) any Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period with respect to any test or covenant for
which the relevant determination is being made; provided that, (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Test Period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at

 

45



--------------------------------------------------------------------------------



the relevant date of determination (taking into account any interest hedging
arrangements applicable to such Indebtedness), (y) interest on any obligation
with respect to any Finance Lease shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the Borrower to be the rate of
interest implicit in such obligation in accordance with GAAP and (z) interest on
any Indebtedness that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a eurocurrency interbank offered rate
or other rate shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen by the Borrower,

(c) the acquisition of any asset included in calculating Consolidated Total
Assets, whether pursuant to any Subject Transaction or any Person becoming a
Subsidiary or merging, amalgamating or consolidating with or into the Borrower
or any of its Subsidiaries, or the Disposition of any asset included in
calculating Consolidated Total Assets described in the definition of “Subject
Transaction,” shall be deemed to have occurred as of the first day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made, and

(d) whenever a financial ratio or test is to be calculated on a pro forma basis,
the reference to the “Test Period” for purposes of calculating such financial
ratio or test (except for purposes of determining actual compliance with
Section 6.13(a)) shall be deemed to be a reference to, and shall be based on,
the most recently ended Test Period for which either, as determined by the
Borrower, internal financial statements of the Borrower of the type described in
Section 5.01(a) or Section 5.01(b), as applicable, are available (as determined
in good faith by the Borrower) or such financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b), as applicable. Notwithstanding
anything to the contrary set forth in the immediately preceding paragraph, for
the avoidance of doubt, when calculating the Total Debt to Total Assets Ratio
for purposes of Section 6.13(a) (other than for the purpose of determining pro
forma compliance with Section 6.13(a) as a condition to taking any action under
this Agreement), the events described in the immediately preceding paragraph
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

“Projections” means the financial projections, forecasts, financial estimates,
other forward-looking and/or projected information and pro forma financial
statements of the Borrower and its subsidiaries included in the Information
Memorandum (or a supplement thereto).

“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit L hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrower
to such Lender resulting from the Loans made by such Lender.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 9.01(d).

“Published LIBO Rate” means, for any day and time, with respect to any LIBO Rate
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on

 

46



--------------------------------------------------------------------------------



the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion)); provided that if the Published LIBO Rate as so determined would be
(x) less than 1.00%, such rate shall be deemed to be 1.00% in the case of the
Term B-2 Loans or (y) less than zero, such rate shall be deemed to be zero for
theall other purposes of this Agreement.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.23.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms. The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing. For the
avoidance of doubt, no Asset Financing Facility or CRE Financing is required to
meet the conditions for a Qualified Securitization Financing in order to be
permitted to be incurred hereunder and Qualified Securitization Financings shall
be deemed to exclude Asset Financing Facilities and CRE Financings.

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

“Real Estate Investment” means (i) any Real Estate Asset that is not used by the
Borrower or its Restricted Subsidiaries for operational purposes (including, for
the avoidance of doubt, any such Real Estate Asset (x) subject to a
sale-leaseback, ground lease or other long-term net lease, in each case, in
respect of which the Borrower or any of its Restricted Subsidiaries is the
landlord or lessor, as applicable, (y) acquired in connection with a foreclosure
or other exercise of remedies under any CRE Finance Asset and/or (z) which is,
or is in the process of becoming, subject to any CRE Financing) and/or direct or
indirect interests therein (including, without limitation, preferred equity
and/or syndicated equity interests), and (ii) any rights, assets or investments
similar to or derivative of, any item referred to in the foregoing clause
(i) and/or the acquisition, financing, operation or administration thereof
(regardless of whether or not the Borrower or any of its Restricted Subsidiaries
owns the applicable Real Estate Asset or direct or indirect interest therein)
(including, without limitation, management, franchise and/or other operational
rights) and (iii) Capital Stock in any Person substantially all of whose assets,
directly or indirectly, are comprised of one or more of the items referred to in
the foregoing clauses (i) and/or (ii).

“Recourse Indebtedness” means with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (including without limitation through a Guarantee), exclusive of any
such Indebtedness to the extent such recourse liability of such Person is
limited to obligations relating to customary nonrecourse carve-outs.

 

47



--------------------------------------------------------------------------------



“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Borrower executed by (a) the
Borrower, (b) the Administrative Agent and (c) each Lender that agrees to
provide all or any portion of the Replacement Term Loans being incurred pursuant
thereto and in accordance with Section 9.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“REIT Status” shall mean, with respect to any Person, (a) the qualification of
such Person as a real estate investment trust under Sections 856 through 860 of
the Code and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Section 857 et seq. of the Code.

“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).

“Replacement Notes” means any Refinancing Indebtedness (whether issued in a
public offering, Rule 144A under the Securities Act or other private placement
or bridge financing in lieu of the foregoing or otherwise) incurred in respect
of Indebtedness permitted under Section 6.01(a) (and any subsequent refinancing
of such Replacement Notes).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

“Reportable Event” means, with respect to any Pension Plan or Multiemployer
Plan, any of the events described in Section 4043(c) of ERISA or the regulations
issued thereunder, other than those events as to which the 30-day notice period
is waived under PBGC Reg. Section 4043.

 

48



--------------------------------------------------------------------------------



“Representatives” has the meaning assigned to such term in Section 9.13.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of any 2019 New
Term B-2 Loans with the incurrence by any Loan Party of any broadly syndicated
term loans secured by the Collateral on a pari passu basis with the 2019 New
Term B-2 Loans (including any Replacement Term Loans) under any credit
facilities the primary purpose (as determined in good faith by the Borrower) of
which is to, and which does, reduce the Effective Yield of such Indebtedness
relative to the 2019 New Term B-2 Loans so prepaid, repaid, refinanced,
substituted or replaced, as applicable, and (b) any amendment, waiver or other
modification to this Agreement the primary purpose (as determined in good faith
by the Borrower) of which is to, and which does, reduce the Effective Yield
applicable to the applicable 2019 New Term B-2 Loans immediately prior to such
amendment, waiver or modification; provided that in no event shall any
“Repricing Transaction” include (or be deemed to include) any such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver or other
modification in connection with (x) a Change of Control or (y) any acquisition,
investment or disposition, in each case under this clause (y), for which the
aggregate consideration (together with any related acquisition, investment or
disposition forming part of the same transaction or series of related
transactions) is equal to or greater than $400,000,000. Any determination by the
Administrative Agent of the Effective Yield for purposes of this definition
shall be conclusive and binding on all Lenders, and the Administrative Agent
shall have no liability to any Person with respect to such determination absent
bad faith, gross negligence or willful misconduct.

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of the total Loans and such
unused Commitments at such time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” means, (A) with respect to the Borrower and its Restricted
Subsidiaries (i) Stephen Plavin, Thomas C. Ruffing or Douglas Armer, or any
successor to any of the foregoing, (ii) any asset manager at The Blackstone
Group L.P. or any Affiliate thereof responsible for the applicable asset (or
replacement manager of Borrower), or (iii) any other employee with a title
equivalent or more senior to that of “principal” within The Blackstone Group
L.P. or any Affiliate thereof responsible for the origination, acquisition
and/or management of the applicable asset and (B) with respect to any other
Person, the chief executive officer, the president, the chief financial officer,
the treasurer, any assistant treasurer, any executive vice president, any senior
vice president, any vice president, the chief operating officer or any other
executive officer of such Person and any other individual or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement, and, as to any document delivered on the Closing
Date, shall include any secretary or assistant secretary or any other individual
or similar official thereof with substantially equivalent responsibilities of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer on behalf of any Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).

 

49



--------------------------------------------------------------------------------



“Restricted Debt Payments” has the meaning set forth in Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Borrower, except a dividend
payable solely in shares of Qualified Capital Stock of the Borrower to the
holders of such class; (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value of any shares of any class of
the Capital Stock of the Borrower; and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Capital Stock of the Borrower now or
hereafter outstanding.

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Borrower.

“S&P” means S&P Global Ratings, a subsidiary of S&P Global Inc.

“Sanctioned Person “ means a person that is (i) the subject of Sanctions,
(ii) located in or organized under the laws of a country or territory which is
the subject of country- or territory-wide Sanctions (including without
limitation Cuba, Iran, North Korea, Syria, or the Crimea region),
(iii) ordinarily a resident in a country or territory which is the subject of
country—or territory-wide Sanctions (including without limitation Cuba, Iran,
North Korea, Syria, or the Crimea region), or (iv) majority-owned or, as
relevant under applicable Sanctions, controlled by any of the foregoing.

“Sanctions” means those trade, economic and financial sanctions laws,
regulations, embargoes, and restrictive measures (in each case having the force
of law) administered, enacted or enforced from time to time by the United States
(including without limitation the Department of Treasury, Office of Foreign
Assets Control) or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Amendment” means that certain Second Amendment to Term Loan Credit
Agreement, dated as of May 20, 2020, among the Borrower, the Subsidiary
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.

“Second Amendment Effective Date” means May 20, 2020.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, a Lender, an Arranger or any Affiliate of the
Administrative Agent, a Lender or an Arranger as of the Closing Date, (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender, any
Arranger or, any First Amendment Arranger (as defined in the First Amendment) or
any Second Amendment Arranger (as defined in the Second Amendment) at the time
such Hedge Agreement is entered into or (c) is in effect on the Closing Date or
entered into after the Closing Date by any Loan Party with any counterparty that
is reasonably acceptable to the Administrative Agent designated as a “Secured
Hedge Bank” by written notice executed by the Borrower and such counterparty to
the Administrative Agent in a form reasonably acceptable to the Administrative
Agent, in each case, for which such Loan Party agrees to provide security and in
each case that has been designated to the Administrative Agent in writing by the
Borrower as being a Secured Hedging Obligation for purposes of the Loan
Documents, it being understood that each counterparty thereto shall be deemed
(x) to appoint the Administrative Agent as its agent under the applicable Loan
Documents and (y) to agree to be bound by the provisions of Article 8,
Section 9.03 and Section 9.10 as if it were a Lender.

 

50



--------------------------------------------------------------------------------



“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations.

“Secured Parties” means (i) the Lenders, (ii) the Administrative Agent,
(iii) each counterparty to a Hedge Agreement with a Loan Party the obligations
under which constitute Secured Hedging Obligations, (iv) the Arrangers and, the
First Amendment Arrangers (as defined in the First Amendment) and the Second
Amendment Arrangers (as defined in the Second Amendment) and (v) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Financing.

“Securitization Financing “ means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in

 

51



--------------------------------------------------------------------------------



connection with the financing of Securitization Assets of the Borrower or its
Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower, other than another Securitization
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary, in any
way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of the Borrower or any other Subsidiary of
the Borrower, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which none of the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of the Borrower or any other Subsidiary of the Borrower, other
than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means the Pledge and Security Agreement, substantially in
the form of Exhibit M, among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

“Senior Debt to Total Assets Ratio” means, at any date, the percentage obtained
by dividing (i) Consolidated Senior Debt as of the last day of the most recently
ended Test Period by (ii) Consolidated Total Assets as of the last day of the
most recently ended Test Period.

“Similar Business” means any Person the majority of the revenues of which are
derived from, or the majority of operations relate to, a business that would be
permitted by Section 6.10 if the references to “Restricted Subsidiaries” in
Section 6.10 were read to refer to such Person.

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Specified Debt” has the meaning assigned to such term in the definition of
“Permitted Earlier Maturity Indebtedness Exception.”

“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a)(i) (solely with respect to the Loan Parties), 3.02 (as it
relates to the due authorization, execution, delivery and performance of the
Loan Documents and the enforceability thereof), 3.03(b)(i), 3.08, 3.12, 3.14 (as
it relates to the creation, validity and perfection of the security interests in
the Collateral), 3.16, 3.17(a)(ii), 3.17(b) and 3.17(c) (solely as it relates to
the use of proceeds in violation of FCPA).

“Sponsor” means, collectively, The Blackstone Group L.P., its controlled
Affiliates and funds managed or advised by any of them or any of their
respective controlled Affiliates, in each case, for the avoidance of doubt,
other than any portfolio company of the foregoing and other than the Borrower or
any of its Subsidiaries.

 

52



--------------------------------------------------------------------------------



“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Subject Indebtedness” has the meaning assigned to such term in
Section 1.10(f)(i).

“Subject Loans” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income.”

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Transaction” means (a) the Transactions, (b) any Permitted Acquisition
or any other acquisition, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person
(including (i) to the extent applicable, any Investment in (A) any Restricted
Subsidiary the effect of which is to increase the Borrower’s or any Restricted
Subsidiary’s respective equity ownership in such Restricted Subsidiary or
(B) any joint venture for the purpose of increasing the Borrower’s or its
relevant Restricted Subsidiary’s ownership interest in such joint venture and
(ii) and any transaction resulting in any Person that was not previously a
Restricted Subsidiary becoming a Restricted Subsidiary or being merged,
amalgamated or consolidated with or into the Borrower or a Restricted
Subsidiary), in each case that is not prohibited by this Agreement, (c) any
Disposition of all or substantially all of the assets or Capital Stock of any
subsidiary (or any business unit, line of business or division of the Borrower
or a Restricted Subsidiary) not prohibited by this Agreement, (d) the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary or an
Unrestricted Subsidiary as a Restricted Subsidiary in accordance with
Section 5.10 hereof, (e) any incurrence or repayment (or redemption, repurchase
or other retirement) of Indebtedness and/or (f) any other event that by the
terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof, in each case to the extent
such entity’s financial results are required to be included in such Person’s
consolidated financial statements under GAAP; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interests in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise specified, “Subsidiary”
shall mean any Subsidiary of the Borrower.

“Subsidiary Guarantor” means (x) on the Closing Date, each Subsidiary of the
Borrower (other than any such Subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each Subsidiary of the Borrower that becomes a
guarantor of the Secured Obligations pursuant to the terms of this Agreement
(including each Restricted Subsidiary that is a Discretionary Guarantor), in
each case, until such time as the relevant Subsidiary is released from its
obligations under the Loan Guaranty in accordance with the terms and provisions
hereof.

 

53



--------------------------------------------------------------------------------



“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

“Supported QFC” has the meaning assigned to it in Section 9.23.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term B-2 Lender” has the meaning assigned to such term in the Second Amendment.

“Term B-2 Loan Commitment” has the meaning assigned to such term in the Second
Amendment.

“Term B-2 Loans” has the meaning assigned to such term in the Second Amendment.

“Term Commitment” means any Initial Term Loan Commitment, any 2019 Replacement
Term Loan Commitment, any 2019 Incremental Term Loan Commitment, any Term B-2
Loan Commitment and any other Additional Term Loan Commitment.

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

“Term Lender” means any Initial Term Lender and, any 2019 Replacement Term
Lender, any 2019 Incremental Term Lender, any Term B-2 Lender and any other
Additional Term Lender.

“Term Loan” means the Initial Term Loans and, from and after the First Amendment
Effective Date, the 2019 Replacement Term Loans, and the 2019 Incremental Term
Loans, and, from and after the Second Amendment Effective Date, the Term B-2
Loans and any other Additional Term Loans.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered).

“Threshold Amount” means, at any date, the greater of (i) $50,000,000 and
(ii) 0.35% of Consolidated Total Assets as of the last day of the most recently
ended Test Period.

“Total Debt to Total Assets Ratio” means, at any date, the percentage obtained
by dividing (i) Consolidated Total Debt as of the last day of the most recently
ended Test Period by (ii) Consolidated Total Assets as of the last day of the
most recently ended Test Period.

“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, domain names and logos, slogans and
other indicia of origin under the Requirements of Law of any jurisdiction in the
world, and the registrations and applications for registration thereof and the
goodwill of the business symbolized by the foregoing; (b) all renewals of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
or payable with respect

 

54



--------------------------------------------------------------------------------



thereto, including, without limitation, damages, claims, and payments for past
and future infringements, dilutions or violations thereof; (d) all rights to sue
for past, present, and future infringements, dilutions or violations of the
foregoing, including the right to settle suits involving claims and demands for
royalties owing; and (e) all domestic rights corresponding to any of the
foregoing.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by the Borrower and/or its Subsidiaries in connection with the Transactions and
the transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder on the Closing Date and (b) the payment of the
Transaction Costs.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Trust Account” means any accounts used solely to hold Trust Funds.

“Trust Funds” means, to the extent segregated from other assets of the Loan
Parties in a segregated account that contains amounts comprised solely and
exclusively of such Trust Funds, cash, cash equivalents or other assets
comprised solely of (a) funds used for payroll and payroll taxes and other
employee benefit payments to or for the benefit of such Loan Party’s employees,
(b) all taxes required to be collected, remitted or withheld (including, without
limitation, federal and state withholding taxes) and (c) any other funds which
the Loan Parties hold in trust or as an escrow or fiduciary for another person,
which is not a Loan Party or a Restricted Subsidiary.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is listed on
Schedule 5.10 hereto or designated by the Borrower as an Unrestricted Subsidiary
after the Closing Date pursuant to Section 5.10.

“U.S.” means the United States of America.

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning assigned to it in
Section 9.23.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

 

55



--------------------------------------------------------------------------------



“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effects of any Prepayments made on such
Indebtedness shall be disregarded in making such calculation.

“Wholly-Owned Subsidiary” of any Person means a direct or indirect subsidiary of
such Person, 100% of the Capital Stock or other ownership interests of which
(other than directors’ qualifying shares or shares required by Requirements of
Law to be owned by a resident of the relevant jurisdiction) shall be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to any Multiemployer Plan as the
result of a “complete” or “partial” withdrawal by the Borrower or any Restricted
Subsidiary or any ERISA Affiliate from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “LIBO Rate Loan” or an “ABR Loan”) or by Class
and Type (e.g., a “LIBO Rate Initial Term Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Term Loan Borrowing”) or by Type
(e.g., a “LIBO Rate Borrowing”) or by Class and Type (e.g., a “LIBO Rate Initial
Term Loan Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein or in any Loan Document
(including any Loan Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified or extended, replaced or refinanced
(subject to any restrictions or qualifications on such amendments, restatements,
amendment and restatements, supplements or modifications or extensions,
replacements or refinancings set forth herein), (b) any reference to any
Requirement of Law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, (c) any reference herein or in any Loan
Document to any Person shall be construed to include such Person’s successors
and permitted assigns, (d) the words “herein,” “hereof” and “hereunder,” and
words of similar import, when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
hereof, (e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections, clauses and paragraphs of, and Exhibits and Schedules to,
such Loan Document, (f) in the

 

56



--------------------------------------------------------------------------------



computation of periods of time in any Loan Document from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” mean “to but excluding” and the word “through” means “to and
including” and (g) the words “asset” and “property,” when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP.

(a) All financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as
otherwise expressly provided herein, all terms of an accounting nature that are
used in calculating the Total Debt to Total Assets Ratio, the Senior Debt to
Totals Assets Ratio or Consolidated Total Assets shall be construed and
interpreted in accordance with GAAP, as in effect from time to time; provided
that

(i) if the Borrower notifies the Administrative Agent that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date of delivery of the financial statements described in
Section 3.04(a) in GAAP or in the application thereof (including the conversion
to IFRS as described below) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change becomes effective until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith; provided, further, that if such an amendment is requested
by the Borrower or the Required Lenders, then the Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (without the payment of any amendment or
similar fee to the Lenders) to preserve the original intent thereof in light of
such change in GAAP or the application thereof;

(ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (A) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein and (B) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof; and

(iii) if the Borrower notifies the Administrative Agent that the Borrower is
required to report under IFRS or has elected to do so through an early adoption
policy, “GAAP” shall mean international financial reporting standards pursuant
to IFRS and after such conversion, the Borrower cannot elect to report under
GAAP.

(b) [Reserved].

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Finance Lease,” regardless of GAAP as in effect at any
applicable time, only those leases (assuming for purposes hereof that such
leases were in existence on the date hereof) that would constitute Finance
Leases in conformity with GAAP as in effect on January 1, 2018 shall be
considered Finance Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

 

57



--------------------------------------------------------------------------------



Section 1.05. [Reserved].

Section 1.06. Timing of Payment of Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

Section 1.07. Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

Section 1.08. Currency Equivalents Generally.

(a) With respect to amounts denominated in currencies other than Dollars:

(i) For purposes of any determination under Article 1, Article 5, Article 6
(other than Section 6.13(a) and the calculation of compliance with any financial
ratio for purposes of taking any action hereunder) or Article 7 with respect to
the amount of any Indebtedness, Lien, Restricted Payment, Restricted Debt
Payment, Investment, Disposition, Affiliate transaction or other transaction,
event or circumstance, or any determination under any other provision of this
Agreement (any of the foregoing, a “specified transaction”), in a currency other
than Dollars, the Dollar Equivalent amount of a specified transaction in a
currency other than Dollars shall be determined by the Borrower in good faith;
provided, that (A) if any Indebtedness is incurred (and, if applicable,
associated Lien granted) to refinance or replace other Indebtedness denominated
in a currency other than Dollars, and the relevant refinancing or replacement
would cause the applicable Dollar-denominated restriction to be exceeded if the
Dollar Equivalent thereof were determined on the date of such refinancing or
replacement, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest, penalties and premiums (including tender premiums) thereon plus
reasonable and customary fees and expenses (including upfront fees and original
issue discount) incurred in connection with such refinancing or replacement and
the Indebtedness being refinanced or replaced, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 6.01, and (B) for the avoidance of doubt, no Default or Event of Default
shall occur or be deemed to have occurred solely as a result of a change in the
rate of currency exchange occurring after the time of any specified transaction
so long as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth above.

(ii) For purposes of Section 6.13(a) and the calculation of compliance with any
financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than Dollars
shall be translated into Dollars at the applicable rate of currency exchange
used in preparing the financial statements delivered pursuant to Sections
5.01(a) or (b) (or, prior to the first such delivery, the financial statements
referred to in Section 3.04), as applicable, for the relevant Test Period and
will, with respect to any Indebtedness, reflect the currency translation
effects, determined in accordance with GAAP, of

 

58



--------------------------------------------------------------------------------



any Hedge Agreement permitted hereunder in respect of currency exchange risks
with respect to the applicable currency in effect on the date of determination
for the Dollar Equivalent amount of such Indebtedness. Notwithstanding the
foregoing or anything to the contrary herein, to the extent that the Borrower
would not be in compliance with Section 6.13(a) if any Indebtedness denominated
in a currency other than Dollars were to be translated into Dollars on the basis
of the applicable rate of currency exchange used in preparing the financial
statements for the relevant Test Period, but would be in compliance with
Section 6.13(a) if such Indebtedness that is denominated in a currency other
than in Dollars were instead translated into Dollars on the basis of the average
relevant rate of currency exchange over such Test Period (taking into account
the currency translation effects, determined in accordance with GAAP, of any
Hedge Agreement permitted hereunder in respect of currency exchange risks with
respect to the applicable currency in effect on the date of determination for
the Dollar Equivalent amount of such Indebtedness), then, solely for purposes of
compliance with Section 6.13(a), the Total Debt to Total Assets Ratio as of the
last day of such Test Period shall be calculated on the basis of such average
relevant rate of currency exchange.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as agreed by the Administrative Agent and the Borrower to
appropriately reflect a change in currency of any country and any relevant
market convention or practice relating to such change in currency.

Section 1.09. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, Replacement Term Loans,
Extended Term Loans or loans incurred under a new credit facility, in each case,
to the extent such extension, replacement, renewal or refinancing is effected by
means of a “cashless roll” by such Lender, such extension, replacement, renewal
or refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in Cash” or any other similar requirement.

Section 1.10. Certain Calculations and Tests.

(a) Notwithstanding anything to the contrary herein, but subject to this
Section 1.10, all financial ratios and tests (including the Total Debt to Total
Assets Ratio, the Senior Debt to Total Assets Ratio and the amount of
Consolidated Total Assets and the component definitions of any of the foregoing)
contained in this Agreement shall be calculated with respect to any applicable
Test Period to give effect to all Subject Transactions on a Pro Forma Basis that
occurred on or after the first day of such Test Period and on or prior to the
date of any required calculation of any financial ratio or test (which may be
after the end of such Test Period); provided, that solely for purposes of
calculating quarterly compliance with Section 6.13(a), no Subject Transaction
occurring after the last day of the Test Period shall be taken into account or
given pro forma effect.

(b) With respect to any Limited Condition Transaction, notwithstanding anything
to the contrary in this Agreement:

(i) To the extent that the terms of this Agreement require (A) the making or
accuracy of any representations and warranties (other than in connection with
any acquisition or similar Investment, the Specified Representations as related
thereto), (B) compliance with any Financial Incurrence Test (including, without
limitation, Section 6.13(a) hereof, any Total Debt to Total Assets Ratio test or
any Senior Debt to Totals Assets Ratio test), and/or any Basket expressed as a
percentage of Consolidated Total Assets, (C) the absence of a Default or Event
of

 

59



--------------------------------------------------------------------------------



Default (or any type of Default or Event of Default), (D) compliance with, or
determination of availability under, any Basket (including any categories (or
subcategories) or items (or sub-items) under Section 2.22, 6.01, 6.02, 6.04,
6.06, 6.07 or 6.09 or any applicable defined terms used in any of the foregoing,
including any measured as a percentage of Consolidated Total Assets) or (E)
compliance with, or satisfaction of, any other condition or requirement, in each
case, in connection with any Limited Condition Transactions (or any actions and
transactions in connection with any Limited Condition Transaction (including the
incurrence of any Indebtedness (and related Liens) pursuant to Sections 2.22 and
6.01)) and any actions or transactions related thereto, determination of whether
the relevant conditions or requirement described in subclauses (A) through
(E) above (the “LCT Requirements”) are satisfied or complied with may be made,
at the election of the Borrower (an “LCT Election”), on the date (the “LCT Test
Date”) the definitive agreements for such Limited Condition Transaction is
entered into (or, if applicable, the date of delivery of irrevocable notice
(which may be conditional or subject to deferral) with respect to Indebtedness
or declaration of a Restricted Payment).

(ii) If, after giving effect to the Limited Condition Transaction (any related
actions and transactions, including the incurrence of any Indebtedness (and
related Liens) pursuant to Sections 2.22 and 6.01 and the use of proceeds
thereof and related Subject Transactions) and any related pro forma adjustments
on a Pro Forma Basis, the Borrower or any of its Restricted Subsidiaries would
have been permitted to take such actions or consummate such Limited Condition
Transaction (and all related actions and transactions) on the relevant LCT Test
Date in compliance with any applicable LCT Requirements, all applicable LCT
Requirements shall be deemed to have been complied with (or satisfied) for all
purposes and the Borrower and its Restricted Subsidiaries may consummate such
Limited Condition Transaction and take or consummate all related actions and
transactions at any time subsequent to the LCT Test Date regardless of whether
any LCT Requirement determined or tested as of the LCT Test Date would at any
time subsequent to such LCT Test Date fail to be complied with or satisfied for
any reason whatsoever (including due to the occurrence or existence of any
event, fact or circumstance), and no Default or Event of Default shall be deemed
to have occurred as a result of the consummation of such Limited Condition
Transaction and taking or consummation of all related actions and transactions.

(iii) If internal financial statements of the Borrower of the type described in
Section 5.01(a) or Section 5.01(b), as applicable, are available (as determined
in good faith by the Borrower) or such financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b), as applicable, (a) the Borrower
may elect, in its sole discretion, to re-determine compliance with, or
satisfaction of, all applicable LCT Requirements on the basis of such financial
statements, in which case, such date of re-determination shall thereafter be
deemed to be the applicable LCT Test Date for purposes of such ratios, tests or
baskets, and (b) except as contemplated in the foregoing clause (a), compliance
with such ratios, tests or baskets (and any related requirements and conditions)
shall not be determined or tested at any time after the applicable LCT Test
Date.

(iv) In calculating the availability under any ratio, test, basket, cap or
threshold in connection with any action or transaction unrelated to such Limited
Condition Transaction (including any other Limited Condition Transaction and
related actions and transactions) following the relevant LCT Test Date and prior
to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement, the notice redemption,
purchase or repayment or the declaration for such Limited Condition Transaction
is terminated, expires, passes or is revoked, as applicable, without
consummation of such Limited Condition Transaction, any such ratio, test,
basket, cap or threshold shall be determined or tested giving pro forma effect
to such Limited Condition Transaction (and related actions and transactions).

 

60



--------------------------------------------------------------------------------



(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.13(a) hereof, any Total Debt to Total
Assets Ratio test, any Senior Debt to Total Assets Ratio test and/or the amount
of Consolidated Total Assets), such financial ratio or test shall be calculated
at the time such action is taken (subject to clause (b) above), such change is
made, such transaction is consummated or such event occurs, as the case may be,
and no Default or Event of Default shall occur or be deemed to have occurred
solely as a result of a change in such financial ratio or test occurring after
such calculation.

(d) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, in calculating any Non-Fixed Basket any (x) Indebtedness incurred to
fund original issue discount and/or upfront fees with respect to Indebtedness
incurred under an applicable Non-Fixed Basket or in a concurrent transaction, a
single transaction or a series of related transactions with the amount incurred,
or transaction entered into or consummated, under an applicable Non-Fixed Basket
and (y) any amounts incurred, or transactions entered into or consummated, in
reliance on a Fixed Basket (including the Free and Clear Incremental Amount) in
a concurrent transaction, a single transaction or a series of related
transactions with the amount incurred, or transaction entered into or
consummated, under an applicable Non-Fixed Basket, in each case of the foregoing
clauses (x) and (y), shall be disregarded in the calculation of such Non-Fixed
Basket. For all purposes hereunder, (i) “Fixed Basket” shall mean any Basket
that is subject to a fixed-dollar limit (including Baskets based on a percentage
of Consolidated Total Assets), (ii) “Non-Fixed Basket” shall mean any Basket
that is subject to compliance with a financial ratio or test (including, without
limitation, the Financial Covenant, the Senior Debt to Total Assets Ratio and
the Total Debt to Total Assets Ratio) (any such ratio or test, a “Financial
Incurrence Test”) and (iii) “Basket” means any amount, threshold, exception or
value (including by reference to the Senior Debt to Total Assets Ratio, the
Total Debt to Total Assets Ratio or Consolidated Total Assets) permitted or
prescribed with respect to any Indebtedness (including any Incremental Facility,
Incremental Term Loan or Incremental Equivalent Debt), Lien, Restricted Payment,
Restricted Debt Payment, Burdensome Agreement, Investment, Disposition,
Affiliate transaction or any transaction, action, judgment or amount under any
provision in this Agreement or any other Loan Document.

(e) The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Borrower dated such
date prepared in accordance with GAAP. The increase in amounts secured by Liens
by virtue of accrual of interest, the accretion of accreted value, the payment
of interest or dividends in the form of additional Indebtedness, amortization of
original issue discount and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an incurrence of Liens for purposes of Section 6.02.

(f) For purposes of determining at any time compliance with, or availability
under, Section 2.22, 6.01, 6.02, 6.04, 6.06, 6.07 or 6.09 (including any
applicable defined terms used therein):

(i) In the event that any Indebtedness (including any Incremental Facility,
Incremental Term Loan or Incremental Equivalent Debt), Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition, Affiliate transaction or and
any related transactions, as applicable, meets the criteria of more than one of
the Baskets (including, without limitation, sub-clauses, sub-categories or
sub-items) permitted pursuant to any clause of such Sections 2.22, 6.01 (other
than Sections 6.01(a) with respect to the Initial Term Loans incurred on the
Closing Date), 6.02 (other than Section 6.02(a) to the extent securing Initial
Term Loans incurred on the Closing

 

61



--------------------------------------------------------------------------------



Date), 6.04, 6. 06, 6.07 or 6.09 or in any defined term used in any of the
foregoing, in each case, the Borrower, in its sole discretion, may, at any time
and from time to time, divide, classify or reclassify such transaction or item
(or portion thereof) under one or more Baskets of each such Section (and/or
applicable defined terms) and will only be required to include the amount and
type of such transaction (or portion thereof) in any one applicable Basket
thereof; provided that, upon delivery of any financial statements pursuant to
Section 5.01(a) or (b) following the initial incurrence of any portion of any
Indebtedness (such portion of Indebtedness, the “Subject Indebtedness”) incurred
under Section 6.01 (other than Section 6.01(a) with respect to the Initial Term
Loans incurred on the Closing Date) or, with respect to any Incremental
Facility, Incremental Term Loan or Incremental Equivalent Debt, incurred under
the Non-Ratio Based Incremental Amount, if any such Subject Indebtedness could
have been incurred under the Ratio Based Incremental Amount under the
Incremental Cap, such Subject Indebtedness shall, unless otherwise elected by
the Borrower, automatically be reclassified as incurred under the Ratio Based
Incremental Amount (as provided in clause (iii) of the proviso in the definition
of “Incremental Cap”).

(ii) It is understood and agreed that (A) any Indebtedness (including any
Incremental Facility, Incremental Term Loan or Incremental Equivalent Debt),
Lien, Restricted Payment, Restricted Debt Payment, Burdensome Agreement,
Investment, Disposition, Affiliate transaction and any related transactions need
not be permitted solely by reference to one category (or subcategory) or item
(or sub-item) under Sections 2.22, 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 or 6.09,
respectively, or in any applicable defined terms used in any of the foregoing,
but may instead be permitted in part under any combination thereof within the
applicable Section and/or applicable defined terms and of any other available
Basket and (B) the Borrower (x) shall in its sole discretion determine under
which Baskets (including sub-categories and sub-items) such Indebtedness
(including any Incremental Facility, Incremental Term Loan or Incremental
Equivalent Debt), Lien, Restricted Payment, Restricted Debt Payment, Burdensome
Agreement, Investment, Disposition, Affiliate transaction and any related
transactions (or, in each case, any portion thereof), as applicable, is
permitted and (y) shall be permitted from time to time, in its sole discretion,
to make any redetermination and/or to divide, re-divide, classify or reclassify
under which Baskets (including sub-categories and sub-items) such Indebtedness
(including any Incremental Facility, Incremental Term Loan or Incremental
Equivalent Debt), Lien, Restricted Payment, Restricted Debt Payment, Burdensome
Agreement, Investment, Disposition, Affiliate transaction and any related
transaction is permitted, including reclassifying any utilization of Fixed
Baskets as incurred under any available Non-Fixed Baskets, in each case, within
the applicable Section and/or applicable defined terms. For the avoidance of
doubt, if the applicable date for meeting any requirement hereunder or under any
other Loan Document falls on a day that is not a Business Day, compliance with
such requirement shall not be required until noon on the first Business Day
following such applicable date and if any such test would be satisfied in any
subsequent fiscal quarter following the relevant date of determination, then
such reclassification shall be deemed to have automatically occurred at such
time. For the avoidance of doubt, the amount of any Lien, Indebtedness,
Disqualified Stock, Disposition, Investment, Restricted Payment, Restricted Debt
Payment, Burdensome Agreement, Affiliate transaction or other transaction,
action, judgment or amount that shall be allocated to each such Basket shall be
determined by the Borrower at the time of such division, classification,
re-division or re-classification, as applicable.

 

62



--------------------------------------------------------------------------------



(g) With respect to Designated Revolving Commitments (to the extent loans funded
under such Designated Revolving Commitments would constitute Indebtedness)
(including Designated Revolving Commitments established as Incremental
Equivalent Debt) (i) except for purposes of determining the Net Proceeds
Percentage and determining actual compliance with Section 6.13(a), such
Designated Revolving Commitments will be deemed an incurrence of Indebtedness on
the date of the establishment thereof and will be deemed outstanding for
purposes of calculating the Senior Debt to Total Assets Ratio, the Total Debt to
Total Assets Ratio and the availability of any baskets hereunder and
(ii) commencing on the date such Designated Revolving Commitments are
established after giving pro forma effect to the incurrence of the entire
committed amount of the Indebtedness thereunder (but without netting any cash
proceeds thereof), and so long as such incurrence is permitted hereunder on such
date of establishment, such committed amount under such Designated Revolving
Commitments may thereafter be borrowed (and reborrowed, if applicable), in whole
or in part, from time to time, without further compliance with any basket or
financial ratio or test under this Agreement.

(h) Interest on a Finance Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Financial Officer of the Borrower to be
the rate of interest implicit in such Finance Lease Obligation in accordance
with GAAP.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Initial Term
Lender severally, and not jointly, agrees to make an Initial Term Loan to the
Borrower on the Closing Date in Dollars in a principal amount not to exceed its
Initial Term Loan Commitment. Amounts paid or prepaid in respect of the Initial
Term Loans may not be reborrowed.

(b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment or Incremental Facility Amendment, each Lender with an
Additional Commitment of a given Class, severally and not jointly, agrees to
make Additional Term Loans of such Class to the Borrower, which Loans shall not
exceed for any such Lender at the time of any incurrence thereof the Additional
Commitment of such Class of such Lender as set forth in the applicable
Refinancing Amendment or Incremental Facility Amendment.

(c) Subject to and upon the terms and conditions set forth in the First
Amendment, each 2019 Replacement Term Lender severally, and not jointly, agrees
to make a 2019 Replacement Term Loan to the Borrower on the First Amendment
Effective Date in Dollars in a principal amount not to exceed its 2019
Replacement Term Loan Commitment. Subject to and upon the terms and conditions
set forth in the First Amendment, each 2019 Incremental Term Lender severally,
and not jointly, agrees to make a 2019 Incremental Term Loan to the Borrower on
the First Amendment Effective Date in Dollars in a principal amount not to
exceed its 2019 Incremental Term Loan Commitment. Amounts paid or prepaid in
respect of the 2019 Incremental Term Loans and 2019 Replacement Term Loans may
not be reborrowed. For the avoidance of doubt, the 2019 Replacement Term Loans
and 2019 Incremental Term Loans shall constitute, and shall be treated as, a
single Class of “2019 New Term Loans” and “Term Loans” under the Loan Documents.

(d) Subject to and upon the terms and conditions set forth in the Second
Amendment, each Term B-2 Lender severally, and not jointly, agrees to make a
Term B-2 Loan to the Borrower on the Second Amendment Effective Date in Dollars
in a principal amount not to exceed its Term B-2 Loan Commitment. Amounts paid
or prepaid in respect of the Term B-2 Loans may not be reborrowed. For the
avoidance of doubt, the Term B-2 Loans shall constitute, and shall be treated
as, a separate Class of “Term Loans” from the “2019 New Term Loans” under the
Loan Documents.

 

63



--------------------------------------------------------------------------------



Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or LIBO Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, (ii) such
LIBO Rate Loan shall be deemed to have been made and held by such Lender, and
the obligation of the Borrower to repay such LIBO Rate Loan shall nevertheless
be to such Lender for the account of such domestic or foreign branch or
Affiliate of such Lender and (iii) in exercising such option, such Lender shall
use reasonable efforts to minimize increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.15 shall apply); provided, further, that no such domestic or foreign
branch or Affiliate of such Lender shall be entitled to any greater
indemnification under Section 2.17 in respect of any U.S. federal withholding
tax with respect to such LIBO Rate Loan than that to which the applicable Lender
was entitled on the date on which such Loan was made (except in connection with
any indemnification entitlement arising as a result of any Change in Law after
the date on which such Loan was made).

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such LIBO Rate Borrowing shall comprise an aggregate principal amount that is an
integral multiple of $50,000 and not less than $250,000. Each ABR Borrowing when
made shall be in a minimum principal amount of $50,000 and in an integral
multiple of $50,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six different Interest Periods in effect for LIBO Rate
Borrowings at any time outstanding (or such greater number of different Interest
Periods as the Administrative Agent may agree from time to time).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not, nor shall it be entitled to, request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date applicable to the relevant Loans.

Section 2.03. Requests for Borrowings. Each Term Loan Borrowing, each conversion
of Term Loans from one Type to the other, and each continuation of LIBO Rate
Loans shall be made upon irrevocable notice by the Borrower to the
Administrative Agent ( provided that notices in respect of Term Loan Borrowings
to be made in connection with any acquisition, investment or irrevocable
repayment or redemption of Indebtedness may be conditioned on the closing of
such Permitted Acquisition, permitted Investment or permitted irrevocable
repayment or redemption of Indebtedness). Each such notice must be in the form
of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of the Borrower and must be received by the Administrative
Agent (by hand delivery, fax or other electronic transmission (including “.pdf”
or “.tif”)) not later than (i) 1:00 p.m. three Business Days prior to the
requested day of any Borrowing, conversion or continuation of LIBO Rate Loans
(or one Business Day in the case of any Borrowing of LIBO Rate Loans to be made
on the Closing Date) and (ii) 1:00 p.m. on the requested date of any Borrowing
of ABR Loans (or, in each case, such later time as is reasonably acceptable to
the Administrative Agent); provided, however, that if the Borrower wishes to
request LIBO Rate Loans having an Interest Period of other than one, two, three
or six months in duration as provided

 

64



--------------------------------------------------------------------------------



in the definition of “Interest Period,” (A) the applicable notice from the
Borrower must be received by the Administrative Agent not later than 1:00 p.m.
four Business Days prior to the requested date of the relevant Borrowing (or
such later time as is reasonably acceptable to the Administrative Agent),
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is available to them and (B) not later than 12:00 noon
three Business Days before the requested date of the relevant Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
whether or not the requested Interest Period is available to the appropriate
Lenders.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall advise each Lender of the details and amount of any Loan to be made
as part of the relevant requested Borrowing (x) in the case of any ABR
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section or (y) in the case of any LIBO Rate Borrowing, no
later than one Business Day following receipt of a Borrowing Request in
accordance with this Section.

Section 2.04. [Reserved].

Section 2.05. [Reserved].

Section 2.06. [Reserved].

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder not later than
(i) 1:00 p.m., in the case of LIBO Rate Loans, and (ii) 2:00 p.m., in the case
of ABR Loans (or, in the case of ABR Loans requested after 11:00 a.m. but before
1:00 p.m. on the date of the applicable Borrowing, 4:00 p.m.), in each case on
the Business Day specified in the applicable Borrowing Request by wire transfer
of immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s respective Applicable Percentage. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to the account designated in the relevant
Borrowing Request or as otherwise directed by the Borrower.

(b) Unless the Administrative Agent has received notice from any Lender that
such Lender will not make available to the Administrative Agent such Lender’s
share of any Borrowing prior to the proposed date of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Loans comprising such
Borrowing at such time. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the obligation of the Borrower to repay the Administrative Agent
such corresponding amount pursuant to this

 

65



--------------------------------------------------------------------------------



Section 2.07(b) shall cease. If the Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.

Section 2.08. Type; Interest Elections.

(a) Each Borrowing shall initially be of the Type specified in the applicable
Borrowing Request and, in the case of any LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert any Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders based upon their Applicable Percentages and the Loans comprising each
such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall deliver an
Interest Election Request, appropriately completed and signed by a Responsible
Officer of the Borrower, of the applicable election to the Administrative Agent;
provided that, in each case under this Section 2.08(b), such Interest Election
Request must be received by the Administrative Agent (by hand delivery, fax or
other electronic transmission (including “.pdf” or “.tif”)) not later than
(i) 1:00 p.m. three Business Days prior to the requested day of any Borrowing,
conversion or continuation of LIBO Rate Loans (or one Business Day in the case
of any Borrowing of or conversion to LIBO Rate Loans in Dollars to be made on
the Closing Date) and (ii) 1:00 p.m. on the requested date of any Borrowing of
ABR Loans (or, in each case, such later time as is reasonably acceptable to the
Administrative Agent); provided, however, that if the Borrower wishes to request
LIBO Rate Loans having an Interest Period of other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” (A) the
applicable notice from the Borrower must be received by the Administrative Agent
not later than 1:00 p.m. four Business Days prior to the requested date of the
relevant Borrowing, conversion or continuation (or such later time as is
reasonably acceptable to the Administrative Agent), whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is available to them and (B) not
later than 12:00 noon three Business Days before the requested date of the
relevant Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower whether or not the requested Interest Period is available to
the appropriate Lenders.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
such Borrowing shall be converted at the end of such Interest Period to an ABR
Borrowing. Notwithstanding anything to the contrary herein, if an Event of
Default exists and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as such Event of Default exists
(i) no outstanding Borrowing may be converted to or continued as a LIBO Rate
Borrowing and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to
an ABR Borrowing at the end of the then-current Interest Period applicable
thereto.

 

66



--------------------------------------------------------------------------------



Section 2.09. Termination of Commitments. Unless previously terminated, (i) the
Initial Term Loan Commitments on the Closing Date shall automatically terminate
upon the making of the Initial Term Loans on the Closing Date, (ii) the 2019
Replacement Term Loan Commitments on the First Amendment Effective Date shall
automatically terminate upon the making of the 2019 Replacement Term Loans on
the First Amendment Effective Date, (iii) the 2019 Incremental Term Loan
Commitments on the First Amendment Effective Date shall automatically terminate
upon the making of the 2019 Incremental Term Loans on the First Amendment
Effective Date and, (iv) the Term B-2 Loan Commitments on the Second Amendment
Effective Date shall automatically terminate upon the making of the Term B-2
Loans on the Second Amendment Effective Date and (v) the Additional Term Loan
Commitments of any Class shall automatically terminate upon the making of the
Additional Term Loans of such Class and, if any such Additional Term Loan
Commitment is not drawn on the date that such Additional Term Loan Commitment is
required to be drawn pursuant to the applicable Refinancing Amendment or
Incremental Facility Amendment, the undrawn amount thereof shall automatically
terminate.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) (i) The Borrower hereby unconditionally promises to repay the outstanding
principal amount of the 2019 New Term Loans to the Administrative Agent for the
account of each Term Lender (x) commencing December 31, 2019, on the last
Business Day of each March, June, September and December prior to the Initial
Term Loan Maturity Date (each such date being referred to as a “Loan Installment
Date”), in each case in an amount equal to 0.25% of the original principal
amount of the 2019 New Term Loans (as such payments may be reduced from time to
time as a result of the application of prepayments in accordance with
Section 2.11 and repurchases in accordance with Section 9.05(g) or increased as
a result of any increase in the amount of such 2019 New Term Loans pursuant to
Section 2.22(a)), and (y) on the Initial Term Loan Maturity Date, in an amount
equal to the remainder of the principal amount of the 2019 New Term Loans
outstanding on such date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.

(ii) The Borrower hereby unconditionally promises to repay the outstanding
principal amount of the Term B-2 Loans to the Administrative Agent for the
account of each Term Lender (x) commencing September 30, 2020, on each Loan
Installment Date, in each case in an amount equal to 0.25% of the original
principal amount of the Term B-2 Loans (as such payments may be reduced from
time to time as a result of the application of prepayments in accordance with
Section 2.11 and repurchases in accordance with Section 9.05(g) or increased as
a result of any increase in the amount of such Term B-2 Loans pursuant to
Section 2.22(a)), and (y) on the Initial Term Loan Maturity Date, in an amount
equal to the remainder of the principal amount of the Term B-2 Loans outstanding
on such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(ii)(iii) The Borrower shall repay the Additional Term Loans of any Class in
such scheduled amortization installments and on such date or dates as shall be
specified therefor in the applicable Refinancing Amendment, Incremental Facility
Agreement or Extension Amendment (as such payments may be reduced from time to
time as a result of the application of prepayments in accordance with
Section 2.11 or repurchases in accordance with Section 9.05(g) or increased as a
result of any increase in the amount of such Additional Term Loans of such Class
pursuant to Section 2.22(a)).

 

67



--------------------------------------------------------------------------------



(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain the Register in accordance with
Section 9.05(b)(iv), and shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any manifest error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement;
provided, further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph (c) of this Section
and any Lender’s records, the accounts of the Administrative Agent shall govern.

(e) Any Lender may request that any Loan made by it be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver a
Promissory Note to such Lender payable to such Lender and its registered
assigns; it being understood and agreed that such Lender (and/or its applicable
assign) shall be required to return such Promissory Note to the Borrower in
accordance with Section 9.05(b)(iii) and upon the occurrence of the Termination
Date (or as promptly thereafter as practicable). If any Lender loses the
original copy of its Promissory Note, it shall execute an affidavit of loss
containing an indemnification provision reasonably satisfactory to the Borrower.

Section 2.11. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(ii) of this Section, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing of Term Loans of one or more Classes (such Class or Classes to be
selected by the Borrower in its sole discretion) in whole or in part without
premium or penalty (but subject (A) in the case of Borrowings of 2019 New Term
B-2 Loans only, to Section 2.12(c) and (B) if applicable, to Section 2.16). Each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages of the relevant Class.

(ii) The Borrower shall notify the Administrative Agent in writing of any
prepayment under this Section 2.11(a) (x) in the case of any prepayment of a
LIBO Rate Borrowing, not later than 2:00 p.m. three Business Days before the
date of prepayment or (y) in the case of any prepayment of an ABR Borrowing, not
later than 1:00 p.m. on the day of prepayment (or, in each case, such later time
as to which the Administrative Agent may reasonably agree). Each such notice
shall be irrevocable (except as set forth in the proviso to this sentence) and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof or each relevant Class to be prepaid; provided that any notice
of prepayment delivered by the Borrower may be conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to any Borrowing, the Administrative Agent shall

 

68



--------------------------------------------------------------------------------



advise the applicable Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount at least equal to the amount that would
be permitted in the case of a Borrowing of the same Type and Class as provided
in Section 2.02(c), or such lesser amount that is then outstanding with respect
to such Borrowing being repaid (and in increments of $100,000 in excess thereof
or such lesser incremental amount that is then outstanding with respect to such
Borrowing being repaid). Each prepayment of Term Loans shall be applied to the
Class or Classes of Term Loans specified in the applicable prepayment notice and
consistent with the requirements hereof, and each prepayment of Term Loans of
such Class or Classes made pursuant to this Section 2.11(a) shall be applied
against the remaining scheduled installments of principal due in respect of the
Term Loans of such Class or Classes in the manner specified by the Borrower or,
in the absence of any such specification on or prior to the date of the relevant
optional prepayment, in direct order of maturity.

(b) Mandatory Prepayments.

(i) [Reserved].

(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case, in excess of $15,000,000 in any Fiscal Year, the Borrower shall
apply an amount equal to 100% (such percentage, as it may be reduced as
described below, the “Net Proceeds Percentage”) of the Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such
threshold (collectively, the “Subject Proceeds”) to prepay the outstanding
principal amount of Term Loans then subject to prepayment requirements (the
“Subject Loans”) in accordance with clause (vi) below; provided that (A) so long
as the Borrower does not notify the Administrative Agent in writing prior to the
date any such prepayment is required to be made that it does not intend to
(I) reinvest (including to make capital expenditures) the Subject Proceeds in
the business (other than Cash or Cash Equivalents) (including, without
limitation, investments in CRE Finance Assets and Real Estate Investments) of
the Borrower or any of its Restricted Subsidiaries, then, the Borrower shall not
be required to make a mandatory prepayment under this clause (ii) in respect of
the Subject Proceeds to the extent (x) the Subject Proceeds are so reinvested
within 18 months following receipt thereof, or (y) the Borrower or any of its
Restricted Subsidiaries has committed to so reinvest the Subject Proceeds during
such 18 month period and the Subject Proceeds are so reinvested within 180 days
after the expiration of such 18 month period (it being understood that if the
Subject Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrower shall promptly prepay the Subject Loans with the
amount of Subject Proceeds not so reinvested as set forth above in this clause
(I)) (provided that, with respect to this clause (I), at the Borrower’s election
by written notice to the Administrative Agent, expenditures and investments
occurring prior to receipt of the relevant Subject Proceeds (and not otherwise
applied in respect of any other prepayment required by this clause (ii)), but
after the definitive agreement governing the transaction from which such Subject
Proceeds were generated was entered into, may be deemed to have been reinvested
after receipt of such Subject Proceeds) or (II) apply the Subject Proceeds to
prepay amounts outstanding under any (x) Asset Financing Facility secured
directly or indirectly by CRE Finance Assets or any (y) CRE Financing, then, the
Borrower shall not be required to make a mandatory prepayment under this clause
(ii) in respect of the Subject Proceeds to the extent the Subject Proceeds are
so applied within 18 months following receipt thereof (it being understood that
if the Subject Proceeds have not been so applied prior to the expiration of the
applicable period, the Borrower shall promptly prepay the Subject Loans with the
amount of Subject Proceeds not so applied to repay such amounts as set forth
above in this clause (II)) and (B) if, at the time that any such prepayment
would be required hereunder, the Borrower or any of its Restricted Subsidiaries
is required to Prepay any other Indebtedness that is secured on a pari passu
basis with the Obligations by the documentation governing such other
Indebtedness (such other Indebtedness, “Other Applicable Indebtedness”), then
the relevant Person may

 

69



--------------------------------------------------------------------------------



apply the Subject Proceeds on a pro rata basis to the prepayment of the Subject
Loans and to the Prepayment of the Other Applicable Indebtedness (determined on
the basis of the aggregate outstanding principal amount of the Subject Loans and
the Other Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with original issue discount) at such time); it being
understood that (1) the portion of the Subject Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of the Subject Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of the Subject Proceeds shall
be allocated to the Subject Loans in accordance with the terms hereof, and the
amount of the prepayment of the Subject Loans that would have otherwise been
required pursuant to this Section 2.11(b)(ii) shall be reduced accordingly and
(2) to the extent the holders of the Other Applicable Indebtedness decline to
have such Indebtedness Prepaid, the declined amount shall promptly (and in any
event within ten Business Days after the date of such rejection) be applied to
prepay the Subject Loans to the extent required in accordance with the terms of
this Section 2.11(b)(ii). Notwithstanding the foregoing, (x) the Net Proceeds
Percentage shall be 50.0% if the Senior Debt to Total Assets Ratio for the Test
Period most recently ended prior to the date of such required prepayment is less
than or equal to 70.0% and greater than 64.5% (with the Net Proceeds Percentage
being calculated after giving pro forma effect to such prepayment at a rate of
100.0%), (y) the Net Proceeds Percentage shall be 25.0% if the Senior Debt to
Total Assets Ratio for the Test Period most recently ended prior to the date of
such required prepayment is less than or equal to 64.5% and greater than 60.0%
(with the Net Proceeds Percentage being calculated after giving pro forma effect
to such prepayment at a rate of 50.0%) and (z) the Net Proceeds Percentage shall
be 0.0% if the Senior Debt to Total Assets Ratio for the Test Period most
recently ended prior to the date of such required prepayment is less than or
equal to 60.0% (with the Net Proceeds Percentage being calculated after giving
pro forma effect to such prepayment at a rate of 25.0%).

(iii) In the event that the Borrower or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Borrower or any of its Restricted Subsidiaries (other than Indebtedness that is
permitted to be incurred under Section 6.01, except to the extent the relevant
Indebtedness constitutes (A) Refinancing Indebtedness (including Replacement
Notes) incurred to refinance all or a portion of any Class of Term Loans
pursuant to Section 6.01(p), (B) Incremental Term Loans incurred to refinance
all or a portion of any Class of Term Loans pursuant to Section 2.22,
(C) Replacement Term Loans incurred to refinance all or any portion of any Class
of Term Loans in accordance with the requirements of Section 9.02(c) and/or
(D) Incremental Equivalent Debt incurred to refinance all or a portion of any
Class of Term Loans in accordance with the requirements of Section 6.01(z), in
each case to the extent required by the terms hereof or thereof to prepay or
offer to prepay such Indebtedness), the Borrower shall, promptly upon (and in
any event not later than two Business Days thereafter) the receipt thereof of
such Net Proceeds by the Borrower or its applicable Restricted Subsidiary, apply
an amount equal to 100% of such Net Proceeds to prepay the outstanding principal
amount of the relevant Class or Classes of Term Loans in accordance with clause
(vi) below.

(iv) Notwithstanding anything in this Section 2.11(b) to the contrary:

(A) the Borrower shall not be required to prepay any amount that would otherwise
be required to be paid pursuant to Section 2.11(b)(ii) above to the extent that
the relevant Prepayment Asset Sale is consummated by any Foreign Subsidiary or
the relevant Net Insurance/Condemnation Proceeds are received by any Foreign
Subsidiary, as the case may be, for so long as the repatriation to the Borrower
of any such amount would be prohibited or delayed under any Requirement of Law
or conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or
result in, or could reasonably be expected to result in, a material risk of
personal, civil or criminal liability for any officer, director, employee,
manager, member of management or consultant of such Foreign Subsidiary (it being
agreed that, solely within 365 days following the

 

70



--------------------------------------------------------------------------------



event giving rise to the relevant Subject Proceeds, the Borrower shall take all
commercially reasonable actions required by applicable Requirements of Law to
permit such repatriation) (it being understood that if the repatriation of the
relevant Subject Proceeds is permitted under the applicable Requirement of Law
and, to the extent applicable, would no longer conflict with the fiduciary
duties of such director, or result in, or be reasonably expected to result in, a
material risk of personal, civil or criminal liability for the Persons described
above, in either case, an amount equal to such Subject Proceeds will be promptly
applied (net of additional Taxes that would be payable or reserved against as a
result of repatriating such amounts) to the repayment of the applicable Term
Loans pursuant to this Section 2.11(b) to the extent required herein (without
regard to this clause (iv))),

(B) the Borrower shall not be required to prepay any amount that would otherwise
be required to be paid pursuant to Section 2.11(b)(ii) to the extent that the
relevant Subject Proceeds are received by any joint venture, in each case,
solely with respect to any joint venture that is a Restricted Subsidiary, for so
long as the distribution to the Borrower of such Subject Proceeds would be
prohibited under the Organizational Documents governing such joint venture by
any provision not entered into in contemplation of the Closing Date or of
receipt of such Subject Proceeds; it being understood that if the relevant
prohibition ceases to exist, the relevant joint venture that is a Restricted
Subsidiary will promptly distribute the relevant Subject Proceeds, and the
distributed Subject Proceeds will be promptly (and in any event not later than
two Business Days after such distribution) applied to the repayment of the
applicable Term Loans pursuant to this Section 2.11(b) to the extent required
herein (without regard to this clause (iv)), and

(C) to the extent that the relevant Prepayment Asset Sale is consummated by any
Foreign Subsidiary or the relevant Net Insurance/Condemnation Proceeds are
received by any Foreign Subsidiary, if the Borrower determines in good faith
that the repatriation (or other intercompany distribution) to the Borrower,
directly or indirectly, from a Foreign Subsidiary as a distribution or dividend
of any amounts required to mandatorily prepay the Term Loans pursuant to
Section 2.11(b)(ii) above would result in a material adverse Tax liability
(taking into account any withholding Tax) (the amount attributable to such
Foreign Subsidiary, a “Restricted Amount”), the amount that the Borrower shall
be required to mandatorily prepay pursuant to Section 2.11(b)(ii) above, as
applicable, shall be reduced by the Restricted Amount; provided that to the
extent that the repatriation (or other intercompany distribution) of the
relevant Subject Proceeds, directly or indirectly, from the relevant Foreign
Subsidiary would no longer have a material adverse tax consequence within the
365 day period following the event giving rise to the relevant Subject Proceeds,
an amount equal to the Subject Proceeds to the extent available, and not
previously applied pursuant to this clause (C), shall be promptly applied to the
repayment of the applicable Term Loans pursuant to Section 2.11(b) as otherwise
required above;

(v) Any Term Lender may elect, by notice to the Administrative Agent at or prior
to the time and in the manner specified by the Administrative Agent, prior to
any prepayment of Term Loans required to be made by the Borrower pursuant to
Section 2.11(b), to decline all (but not a portion) of its Applicable Percentage
of such prepayment (such declined amounts, the “Declined Proceeds”), in which
case such Declined Proceeds may be retained by the Borrower; provided that, for
the avoidance of doubt, no Lender may reject any prepayment made under
Section 2.11(b)(iii) above to the extent that such prepayment is made with the
Net Proceeds of (w) Refinancing Indebtedness (including Replacement Notes)
incurred to refinance all or a portion of the Term Loans pursuant to
Section 6.01(p), (x) Incremental Term Loans incurred to refinance all or a
portion of the Term Loans pursuant to Section 2.22, (y) Replacement Term Loans
incurred to refinance all or any portion of the Term Loans in accordance

 

71



--------------------------------------------------------------------------------



with the requirements of Section 9.02(c), and/or (z) Incremental Equivalent Debt
incurred to refinance all or a portion of the Term Loans in accordance with the
requirements of Section 6.01(z). If any Lender fails to deliver a notice to the
Administrative Agent of its election to decline receipt of its Applicable
Percentage of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s pro rata share of the total amount of such mandatory prepayment of
Term Loans.

(vi) Except as otherwise contemplated by this Agreement or provided in, or
intended with respect to, any Refinancing Amendment, any Incremental Facility
Amendment or any Extension Amendment or the definitive documentation governing
any Replacement Notes (provided, that such Refinancing Amendment, Incremental
Facility Amendment or Extension Amendment may not provide that the applicable
Class of Term Loans receive a greater than pro rata portion of mandatory
prepayments of Term Loans pursuant to this Section 2.11(b) than would otherwise
be permitted by this Agreement), in each case effectuated or issued in a manner
consistent with this Agreement, each mandatory prepayment of applicable Term
Loans pursuant to this Section 2.11(b) shall be applied ratably to each Class
and Type of Term Loans then outstanding which is pari passu with the 2019 New
Term Loans and/or the Term B-2 Loans in right of payment and with respect to
security (provided that any prepayment of applicable Term Loans with the Net
Proceeds of any Refinancing Indebtedness, Incremental Facility or Replacement
Term Loans shall be applied to the applicable Class and Type of Term Loans being
refinanced or replaced). With respect to each relevant Class and Type of Term
Loans, all accepted prepayments under this Section 2.11(b) shall be applied
against the remaining scheduled installments of principal due in respect of such
Term Loans as directed by the Borrower (or, in the absence of direction from the
Borrower, to the remaining scheduled amortization payments in respect of such
Term Loans in direct order of maturity provided that such prepayments may not be
directed to a later maturing Class of Term Loans without at least a pro rata
repayment of any earlier maturing Classes of Term Loans), and each such
prepayment shall be paid to the applicable Term Lenders in accordance with their
respective Applicable Percentage of the applicable Class.

(vii) Prepayments made under this Section 2.11(b) shall be (A) accompanied by
accrued interest as required by Section 2.13, (B) subject to Section 2.16 and
(C) in the case of prepayments of 2019 New Term B-2 Loans under clause
(iii) above that constitute a Repricing Transaction, subject to Section 2.12(c),
but shall otherwise be without premium or penalty.

Section 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for its own account,
the annual administration fee separately agreed in writing between the Borrower
and JPMCB.

(b) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances except, as to the annual administration fee
payable to the Administrative Agent, as otherwise provided in the written
agreement referred to in clause (a) above. Fees payable hereunder shall accrue
through and including the last day of the month immediately preceding the
applicable fee payment date.

(c) In the event that, on or prior to the date that is sixtwelve months after
the FirstSecond Amendment Effective Date, the Borrower (i) prepays, repays,
refinances, substitutes or replaces any 2019 New Term B-2 Loans in connection
with a Repricing Transaction (including, for the avoidance of doubt, any
prepayment made pursuant to Section 2.11(b)(iii) that constitutes a Repricing
Transaction), or (ii) effects any amendment, modification or waiver of, or
consent under, this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Lenders, (A) in the case of clause (i), a premium of 1.00% of
the aggregate

 

72



--------------------------------------------------------------------------------



principal amount of the 2019 New Term B-2 Loans so prepaid, repaid, refinanced,
substituted or replaced and (B) in the case of clause (ii), a fee equal to 1.00%
of the aggregate principal amount of the 2019 New Term B-2 Loans that are the
subject of such Repricing Transaction outstanding immediately prior to such
amendment. If, on or prior to the date that is sixtwelve months after the
FirstSecond Amendment Effective Date, all or any portion of the 2019 New Term
B-2 Loans held by any Term Lender are prepaid, repaid, refinanced, substituted
or replaced pursuant to Section 2.19(b)(iv) in connection with such Term Lender
not agreeing or otherwise consenting to any waiver, consent, modification or
amendment that constitutes, and which actually and directly results in, a
Repricing Transaction, such prepayment, repayment, refinancing, substitution or
replacement will be made at 101.00% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.

(d) Unless otherwise indicated herein, all computations of fees shall be made on
the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.13. Interest.

(a) The Term Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b) The Term Loans comprising each LIBO Rate Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing but in all cases subject to Section 9.05(f),
if any principal of or interest on any Term Loan or any fee payable by the
Borrower hereunder is not, in each case, paid or reimbursed when due, whether at
stated maturity, upon acceleration or otherwise, the relevant overdue amount
shall bear interest, to the fullest extent permitted by applicable Requirements
of Law, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal or interest of any Term Loan, 2.00% plus the rate
otherwise applicable to such Term Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Term Loans that are ABR Loans as provided in paragraph (a) of this
Section; provided that no amount shall accrue pursuant to this Section 2.13(c)
on any overdue amount or other amount payable to a Defaulting Lender so long as
such Lender is a Defaulting Lender.

(d) Accrued interest on each Term Loan shall be payable in arrears on each
Interest Payment Date for such Term Loan and on the Maturity Date applicable to
such Loan; provided that (A) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (B) in the event of any repayment or
prepayment of any Term Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (C) in
the event of any conversion of any LIBO Rate Loan prior to the end of the
current Interest Period therefor, accrued interest on such Term Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue on each Loan for the day
on which the Loan is made and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

 

73



--------------------------------------------------------------------------------



Section 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBO Rate Borrowing:

(i) the Administrative Agent reasonably determines that adequate and reasonable
means do not exist for ascertaining the Published LIBO Rate or the LIBO Rate, as
applicable (including because the Published LIBO Rate is not available or
published on a current basis), for such Interest Period; or

(ii) the Required Lenders reasonably determine (and have so advised the
Administrative Agent) that the Published LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by telephone or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, which
the Administrative Agent agrees promptly to do, (A) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Borrowing of LIBO Rate Loans shall be ineffective and (B) if any
Borrowing Request requests a Borrowing of LIBO Rate Loans, such Borrowing shall
be made as an ABR Borrowing; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the Published LIBO Rate has made a
public statement that the administrator of the Published LIBO Rate is insolvent
(and there is no successor administrator that will continue publication of the
Published LIBO Rate), (x) the administrator of the Published LIBO Rate has made
a public statement identifying a specific date after which the Published LIBO
Rate will permanently or indefinitely cease to be published by it (and there is
no successor administrator that will continue publication of the Published LIBO
Rate), (y) the supervisor for the administrator of the Published LIBO Rate has
made a public statement identifying a specific date after which the Published
LIBO Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the Published LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Published LIBO Rate may no
longer be used for determining interest rates for loans, in each case, then
(I) the Administrative Agent and the Borrower shall establish an alternate rate
of interest to the LIBO Rate based on then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time as a comparable successor to the LIBO Rate, and shall enter into an
amendment to this Agreement pursuant to this clause (I) to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate) or (II) if no such prevailing
market convention for a comparable successor to the LIBO Rate exists at such
time, the Administrative Agent and the Borrower shall determine a reasonable
acceptable successor or alternative index rate (which rate shall be
administratively feasible for the Administrative Agent), and shall enter into an
amendment to this Agreement pursuant to this clause (II) to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes

 

74



--------------------------------------------------------------------------------



shall not include a reduction of the Applicable Rate) (provided that,
notwithstanding anything to the contrary in Section 9.02, such amendment
pursuant to clause (I) or (II) above shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment); provided that, in each case, if such alternate rate
of interest as so determined would be (x) less than 1.00%, such rate shall be
deemed to be 1.00% in the case of the Term B-2 Loans or (y) less than zero, such
rate shall be deemed to be zero for theall other purposes of this Agreement.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clauses (ii)(w),
(x) or (y) of the first sentence of this Section 2.14(b), only to the extent the
Published LIBO Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Borrowing of LIBO Rate Loans shall be ineffective and (y) if any Borrowing
Request requests a Borrowing of LIBO Rate Loans, such Borrowing shall be made as
an ABR Borrowing.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or the Required Lenders (as applicable)
have determined that broadly syndicated loans in the United States arranged by
the Administrative Agent or its affiliates and currently being executed are
being executed or amended (as applicable), with the Administrative Agent as the
administrative agent, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, then the Administrative Agent and the Borrower may enter into an
amendment to replace the LIBO Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein) and to make such other related changes to this Agreement as may be
applicable (which rate shall be administratively feasible for the Administrative
Agent), giving due consideration to any evolving or the then prevailing market
convention for determining a rate of interest for such syndicated loans in the
United States at such time as a comparable successor to the LIBO Rate (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be (x) less than 1.00%, such rate shall be deemed to be 1.00%
in the case of the Term B-2 Loans or (y) less than zero, such rate shall be
deemed to be zero for theall other purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but only to the extent the
Published LIBO Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Borrowing of LIBO Rate Loans shall be ineffective and (y) if any Borrowing
Request requests a Borrowing of LIBO Rate Loans, such Borrowing shall be made as
an ABR Borrowing.

Section 2.15. Increased Costs.

(a) If any Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate);

 

75



--------------------------------------------------------------------------------



(ii) subject any Lender to any Taxes (other than (A) Indemnified Taxes and Other
Taxes indemnifiable under Section 2.17 and (B) Excluded Taxes) on or with
respect to its loans, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) imposes on any Lender or the London interbank market any other condition
(other than Taxes) affecting this Agreement or LIBO Rate Loans made by any
Lender;

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) in respect of any LIBO Rate Loan in an amount deemed by such Lender
to be material, then, within 30 days after the Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section, the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered; provided that the
Borrower shall not be liable for such compensation if (x) the relevant Change in
Law occurs on a date prior to the date such Lender becomes a party hereto,
(y) such Lender invokes Section 2.20 or (z) in the case of requests for
reimbursement under clause (iii) above resulting from a market disruption,
(A) the relevant circumstances are not generally affecting the banking market or
(B) the applicable request has not been made by Lenders constituting Required
Lenders.

(b) If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law other than due to Taxes (taking into
consideration such Lender’s policies of general applicability and the policies
of general applicability of such Lender’s holding company with respect to
capital adequacy), then within 30 days of receipt by the Borrower of the
certificate contemplated by paragraph (c) of this Section the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Any Lender requesting compensation under this Section 2.15 shall be required
to deliver a certificate to the Borrower that (i) sets forth the amount or
amounts necessary to compensate such Lender or the holding company thereof, as
applicable, as specified in paragraph (a) or (b) of this Section, (ii) sets
forth, in reasonable detail, the manner in which such amount or amounts were
determined and (iii) certifies that such Lender is generally charging such
amounts to similarly situated borrowers, which certificate shall be conclusive
absent manifest error.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided, however that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

76



--------------------------------------------------------------------------------



Section 2.16. Break Funding Payments. Subject to Section 9.05(f), in the event
of (a) the conversion or prepayment of any principal of any LIBO Rate Loan other
than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise),
(b) the failure to borrow, convert, continue or prepay any LIBO Rate Loan on the
date or in the amount specified in any notice delivered pursuant hereto or
(c) the assignment of any LIBO Rate Loan of any Lender other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense actually incurred by such
Lender that is attributable to such event (other than loss of profit). In the
case of a LIBO Rate Loan, the loss, cost or expense of any Lender (other than
loss of profit) shall be the amount reasonably determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred at the LIBO Rate
that would have been applicable to such Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the Eurodollar market; it being understood that such loss, cost or expense shall
in any case exclude any interest rate floor and all administrative, processing
or similar fees. Any Lender requesting compensation under this Section 2.16
shall be required to deliver a certificate to the Borrower that (A) sets forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section, the basis therefor and, in reasonable detail, the manner in which such
amount or amounts were determined and (B) certifies that such Lender is
generally charging the relevant amounts to similarly situated borrowers, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 2.17. Taxes.

(a) All payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made free and clear of and without deduction for any
Taxes, except as required by applicable Requirements of Law. If any applicable
Requirement of Law requires the deduction or withholding of any Tax in respect
of any such payment, then (i) if such Tax is an Indemnified Tax and/or Other
Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions or withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) each Lender (or, in the case of any payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

(b) In addition, without duplication of other amounts payable by the Borrower
under Section 2.17, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
30 days after receipt of the certificate described in the succeeding sentence,
for the full amount of any Indemnified Taxes or Other Taxes payable or paid by
the Administrative Agent or such Lender, other than any penalties determined by
a final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of the
Administrative Agent or such Lender as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and, in each case, any reasonable expenses arising therefrom
or with respect thereto, whether or not correctly or legally imposed or
asserted, provided that if the Borrower reasonably believes that such Taxes were
not correctly or legally asserted, the Administrative

 

77



--------------------------------------------------------------------------------



Agent or such Lender, as applicable, will, at the request of the Borrower, use
reasonable efforts to cooperate with the Borrower to obtain a refund of such
Taxes (which, if obtained, shall be repaid to the Borrower to the extent
provided in Section 2.17(g)) so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender, result in any
additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to the Administrative Agent or such
Lender. In connection with any request for reimbursement under this
Section 2.17(c), the relevant Lender or the Administrative Agent, as applicable,
shall deliver a certificate to the Borrower setting forth, in reasonable detail,
the basis and calculation of the amount of the relevant payment or liability.

(d) [Reserved].

(e) As soon as practicable after any payment of any Taxes pursuant to this
Section 2.17 by any Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued, if any, by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
that is reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as the Borrower or the Administrative Agent
may reasonably request to permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
hereby authorizes the Administrative Agent to deliver to the Loan Parties and to
any successor Administrative Agent any documentation provided to the
Administrative Agent pursuant to this Section 2.17(f).

(ii) Without limiting the generality of the foregoing,

(A) each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two executed original copies of IRS Form
W-9 (or any successor forms) certifying that such Lender is exempt from U.S.
federal backup withholding;

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(1) in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party, two executed original copies of IRS Form
W-8BEN or W-8BEN-E, as applicable (or any successor forms, as applicable),
establishing any available exemption from, or reduction of, U.S. federal
withholding Tax;

 

78



--------------------------------------------------------------------------------



(2) two executed original copies of IRS Form W-8ECI (or any successor forms);

(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) two executed
original copies of a certificate substantially in the form of Exhibit N-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
payable to such Lender are effectively connected with the conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”) and (y) two executed
original copies of IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor
forms, as applicable); or

(4) to the extent any Foreign Lender is not the beneficial owner (e.g., where
the Foreign Lender is a partnership or participating Lender), two executed
original copies of IRS Form W-8IMY (or any successor forms), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit N-2, Exhibit N-3 or Exhibit N-4, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if such Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-3 on behalf of each such direct or indirect partner(s);

(C) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two executed original
copies of any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Requirements of Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment.

 

79



--------------------------------------------------------------------------------



For the avoidance of doubt, if a Lender is an entity disregarded from its owner
for U.S. federal income tax purposes, references to the foregoing documentation
are intended to refer to documentation with respect to such Lender’s owner and,
as applicable, such Lender.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect (including any specific
documentation required above in this Section 2.17(f)), it shall deliver to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund (whether
received in cash or applied as a credit against any cash taxes of the same type
payable) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund), and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (g) to the
extent that the payment thereof would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the position that the
Administrative Agent or such Lender would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
relevant Loan Party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall deliver to Borrower whichever of the
following is applicable: (i) if the Administrative Agent is a “United States
person” within the meaning of Section 7701(a)(30) of the Code, two executed
original copies of IRS Form W-9 certifying that such Administrative Agent is
exempt from U.S. federal backup withholding or (ii) if the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, (A) with respect to payments received for its own account, two executed
original copies of IRS Form W-8ECI and (B) with respect to payments received on

 

80



--------------------------------------------------------------------------------



account of any Lender, two executed original copies of IRS Form W-8IMY (together
with all required accompanying documentation) certifying that the Administrative
Agent is a U.S. branch and may be treated as a United States person for purposes
of applicable U.S. federal withholding Tax. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower. Notwithstanding anything to the contrary in this
Section 2.17(i), the Administrative Agent shall not be required to provide any
documentation that the Administrative Agent is not legally eligible to deliver
as a result of a Change in Law after the Closing Date.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00 p.m. on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated by the Administrative Agent to the Borrower, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Person or Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Except as
provided in Sections 2.19(b) and 2.20, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans
of a given Class and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type (and of the same Class) shall be allocated
pro rata among the Lenders in accordance with their respective Applicable
Percentages of the applicable Class. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole Dollar amount. All payments hereunder shall be made
in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) Subject, if applicable, in all respects to the provisions of any Acceptable
Intercreditor Agreements, all proceeds of Collateral received by the
Administrative Agent while an Event of Default is continuing and all or any
portion of the Loans have been accelerated hereunder pursuant to Section 7.01,
shall be applied, first, to the payment of all costs and expenses then due
incurred by the Administrative Agent in connection with any collection, sale or
realization on Collateral or otherwise in connection with this Agreement, any
other Loan Document or any of the Secured Obligations, including all court costs
and the fees and expenses of agents and legal counsel, the repayment of all
advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of any Loan Party and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document, second, on a pro rata basis, to pay any fees, indemnities or
expense reimbursements then due to the Administrative Agent (other than those
covered in clause first above) from the Borrower constituting Secured
Obligations, third, on a pro rata basis in accordance with the amounts of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has yet been made) owed to the Secured Parties on the date of any such
distribution, to the payment in full of the Secured Obligations, and fourth, to,
or at the direction of, the Borrower or as a court of competent jurisdiction may
otherwise direct.

 

81



--------------------------------------------------------------------------------



(c) If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Loans of any Class held by it resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
of such Class and accrued interest thereon than the proportion received by any
other Lender with Loans of such Class, then the Lender receiving such greater
proportion shall purchase (for Cash at face value) participations in the Loans
of such Class and of other Lenders of such Class at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any permitted assignee or participant, including any payment made or
deemed made in connection with Sections 2.22, 2.23, 9.02(c) and/or Section 9.05.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.18(c) and will, in each case,
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.18(c) shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For purposes of subclause
(c) of the definition of “Excluded Taxes,” a Lender that acquires a
participation pursuant to this Section 2.18(c) shall be treated as having
acquired such participation on the earlier date(s) on which such Lender acquired
the applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.

(d) Unless the Administrative Agent has received notice from the Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of any Lender hereunder that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lender the amount due. In such event, if the
Borrower has not in fact made such payment, then each Lender severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.07(b) or Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

82



--------------------------------------------------------------------------------



Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, or any Loan Party is required to pay any additional amount to or
indemnify any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
affected by such event, or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
or mitigate the impact of Section 2.20, as the case may be, and (ii) would not
subject such Lender to any unreimbursed out-of-pocket cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, (ii) any Loan Party is required to pay any additional amount to or
indemnify any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender or (iv) in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender,” or “each Lender directly affected thereby” (or any other Class
or group of Lenders other than the Required Lenders) with respect to which
Required Lender consent (or the consent of Lenders holding Loans or Commitments
of such Class or lesser group representing more than 50% of the sum of the total
Loans and unused Commitments of such Class or lesser group at such time) has
been obtained, as applicable, any Lender is a non-consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (x) terminate the applicable Commitments of such Lender,
and repay all Obligations of the Borrower owing to such Lender relating to the
applicable Loans and participations held by such Lender as of such termination
date or (y) replace such Lender by requiring such Lender to assign and delegate
(and such Lender shall be obligated to assign and delegate), without recourse
(in accordance with and subject to the restrictions contained in Section 9.05),
all of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if any Lender accepts such assignment); provided that (A) such
Lender has received payment of an amount equal to the outstanding principal
amount of its Loans of such Class of Loans and/or Commitments, accrued interest
thereon, accrued fees and all other amounts payable to it under any Loan
Document with respect to such Class of Loans and/or Commitments, (B) in the case
of any assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment would
result in a reduction in such compensation or payments and (C) such assignment
does not conflict with applicable Requirements of Law. No Lender (other than a
Defaulting Lender) shall be required to make any such assignment and delegation,
and the Borrower may not repay the Obligations of such Lender or terminate its
Commitments, if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender agrees that if it is replaced
pursuant to this Section 2.19, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register, any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b). To the
extent that any Lender is replaced pursuant to Section 2.19(b)(iv) in connection
with a Repricing Transaction requiring payment of a fee pursuant to
Section 2.12(c), the Borrower shall pay to each Lender being replaced as a
result of such Repricing Transaction the fee set forth in Section 2.12(c).

 

83



--------------------------------------------------------------------------------



Section 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make, maintain or fund Loans whose interest is determined by reference
to the Published LIBO Rate, or to determine or charge interest rates based upon
the Published LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBO Rate Loans or to convert ABR
Loans to LIBO Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Published LIBO Rate component of the
Alternate Base Rate, the interest rate on ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Published LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (which notice such Lender agrees to give promptly). Upon receipt of such
notice, (x) the Borrower shall, upon demand from the relevant Lender (with a
copy to the Administrative Agent), prepay or convert all of such Lender’s LIBO
Rate Loans to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Published LIBO Rate component of
the Alternate Base Rate) either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such LIBO Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBO Rate Loans (in which case the Borrower shall not be required to make
payments pursuant to Section 2.16 in connection with such payment) and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Published LIBO Rate, the Administrative Agent
shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Published LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Published LIBO Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different lending office if such designation
will avoid the need for such notice and will not, in the determination of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) The Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders, each affected Lender, the Required Lenders or
such other number of Lenders as may be required hereby or under any other Loan
Document have taken or may take any action hereunder (including any consent to
any waiver, amendment or modification pursuant to Section 9.02); provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender disproportionately and
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

84



--------------------------------------------------------------------------------



(b) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, so long as no Default or Event of
Default exists, as the Borrower may request, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; third, as the Administrative Agent or the
Borrower may elect, to be held in a deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the non-Defaulting
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any non-Defaulting Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loan in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loan was made or created, as applicable, at a time when the conditions
to such Lender’s obligations to fund such Loan were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
any Defaulting Lender that are applied (or held) to pay amounts owed by any
Defaulting Lender pursuant to this Section 2.21(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Notwithstanding the fact that any Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, (x) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender
and (y) except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

Section 2.22. Incremental Facilities.

(a) The Borrower may, at any time, on one or more occasions pursuant to an
Incremental Facility Amendment add one or more new Classes of term facilities
and/or increase the principal amount of the Term Loans of any existing Class by
requesting new commitments to provide such Term Loans (any such new Class or
increase, an “Incremental Facility” and any loans made pursuant to an
Incremental Facility, “Incremental Term Loans”) in an aggregate principal amount
for all such Incremental Term Loans incurred after the First Amendment Effective
Date not to exceed the Incremental Cap; provided that:

(i) no Incremental Commitment in respect of any Incremental Facility may be in
an amount that is less than $5,000,000 (or such lesser amount to which the
Administrative Agent may reasonably agree);

 

85



--------------------------------------------------------------------------------



(ii) except as the Borrower and any Lender may separately agree, no Lender shall
be obligated to provide any Incremental Commitment, and the determination to
provide such commitments shall be within the sole and absolute discretion of
such Lender (it being agreed that the Borrower shall not be obligated to offer
the opportunity to any Lender to participate in any Incremental Facility);

(iii) no Incremental Facility or Incremental Term Loan (nor the creation,
provision or implementation thereof) shall require the approval of any existing
Lender other than in its capacity, if any, as a lender providing all or part of
any Incremental Commitment or Incremental Term Loan;

(iv) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of any Incremental Facility, if not
consistent with those applicable to any then-existing Term Loans (as reasonably
determined by the Borrower and the Administrative Agent), must either, at the
option of the Borrower, (x) not be materially more restrictive to the Borrower
and its Restricted Subsidiaries (as determined by the Borrower in good faith)
than (when taken as a whole) those contained in the Loan Documents (other than
any terms which are applicable only after the then-existing Latest Maturity
Date), (y) be conformed (or added) to the Loan Documents for the benefit of the
existing Term Lenders or, as applicable, the Administrative Agent (i.e., by
conforming or adding a term to the then-outstanding Term Loans pursuant to the
applicable Incremental Facility Amendment, it being understood that, without
limitation, any amendment or modification to the Loan Documents that solely adds
one or more terms for the benefit of the existing Term Lenders shall not require
the consent of any such existing Term Lender so long as the form (but not the
substance) of the applicable agreement effecting such amendment or modification
is reasonably satisfactory to the Administrative Agent) or (z) reflect then
current market terms and conditions (taken as a whole) at the time of incurrence
or issuance (as determined by the Borrower in good faith);

(v) the interest rate, fees, discount and yield applicable to any Incremental
Facility shall be determined by the Borrower and the lender or lenders providing
such Incremental Facility; provided that, with respect to any Incremental Term
Loans incurred on any date after the FirstSecond Amendment Effective Date that
is on or prior to the day that is six months after the First Amendment Effective
Date in an aggregate principal amount in excess of the greater of
(x) $105,000,000 and (y) 0.75% of Consolidated Total Assets as of the last day
of the most recently ended Test Period calculated on a Pro Forma Basis (the “MFN
Threshold”) under any Incremental Facility that (A) consists of syndicated
floating rate Dollar-denominated Term Loans that are pari passu with the 2019
New Term B-2 Loans in right of payment and with respect to security, and (B) is
originally incurred in reliance on the Ratio Based Incremental Amount (but not
any reclassification thereunder), (C) is scheduled to mature prior to the date
that is one year after the Initial Term Loan Maturity Date and (D) is not
incurred or established in connection with a Permitted Acquisition or any other
Investment permitted hereby (the foregoing sub-clauses (A) throughand (DB), the
“MFN Conditions”), the Effective Yield applicable thereto may not be more than
0.75% higher than the Effective Yield applicable to any 2019 New Term B-2 Loans
unless the Applicable Rate (and/or, as provided in the proviso below, the
Alternate Base Rate floor or LIBO Rate floor) with respect to the applicable
2019 New Term B-2 Loans is adjusted to be equal to the Effective Yield with
respect to such Incremental Facility, minus 0.75% (this clause (v), the “MFN
Protection”); provided, further, that any increase in Effective Yield to any
2019 New Term B-2 Loan due to the application or imposition of an Alternate Base
Rate floor or LIBO Rate floor on any Incremental Term Loan may be effected, at
the option of the Borrower, through an increase in (or implementation of, as
applicable) any Alternate Base Rate floor or LIBO Rate floor applicable to such
2019 New Term B-2 Loan;

 

86



--------------------------------------------------------------------------------



(vi) subject to the Permitted Earlier Maturity Indebtedness Exception, the final
maturity date with respect to any Incremental Term Loans shall be no earlier
than the Initial Term Loan Maturity Date;

(vii) subject to the Permitted Earlier Maturity Indebtedness Exception or as
expressly provided in clause (xiv) below, the Weighted Average Life to Maturity
of any Incremental Facility shall be no shorter than the remaining Weighted
Average Life to Maturity of the 2019 New Term Loans or the Term B-2 Loans on the
date of incurrence of such Incremental Facility;

(viii) subject to clauses (vi) and (vii) above, any Incremental Facility may
otherwise have an amortization schedule as determined by the Borrower and the
lenders providing such Incremental Facility;

(ix) subject to clause (v) above, to the extent applicable, any fees payable in
connection with any Incremental Facility shall be determined by the Borrower and
the arrangers and/or lenders providing such Incremental Facility;

(x) (A) any Incremental Facility (x) shall rank pari passu in right of payment
with any then-existing Class of Term Loans and (y) may rank pari passu with or
junior to any then-existing Class of Term Loans, as applicable, in right of
security or may be unsecured (and to the extent the relevant Incremental
Facility is secured by the Collateral, it shall be subject to an Acceptable
Intercreditor Agreement) and (B) no Incremental Facility may be (x) guaranteed
by any Restricted Subsidiary which is not a Loan Party or (y) secured by any
assets of the Borrower or any Restricted Subsidiary other than the Collateral;

(xi) any Incremental Facility may participate (A) in any voluntary prepayment of
Term Loans as set forth in Section 2.11(a) on a pro rata basis, greater than pro
rata basis or less than a pro rata basis with the then-existing Term Loans and
(B) in any mandatory prepayment of Term Loans as set forth in Section 2.11(b) on
a pro rata basis (to the extent such Incremental Facility is secured on a pari
passu basis with the 2019 New Term Loans and/or the Term B-2 Loans), greater
than pro rata basis with respect to prepayments of any such Incremental Facility
with the proceeds of any Replacement Term Loans or Refinancing Indebtedness
(including Replacement Notes) or less than a pro rata basis with the
then-existing Term Loans, in each case, to the extent provided in such Sections;

(xii) notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, (A) no Event of Default (or, if the
proceeds of any Incremental Facility are incurred in connection with a Limited
Condition Transaction, no Event of Default under Section 7.01(a), (f) or (g))
shall have occurred and be continuing on such date and (B) the Specified
Representations shall be true and correct in all material respects on and as of
the date of the initial borrowing or establishment of such Incremental Facility;
provided that (I) in the case of any Specified Representation which expressly
relates to a given date or period, such representation and warranty shall be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be, (II) if any Specified Representation is
qualified by or subject to a “material adverse effect,” “material adverse
change” or similar term or qualification, such Specified Representation shall be
true and correct in all respects and (III) Section 3.14 shall not apply to
Collateral that is not required to be created or perfected on or prior to the
date of initial funding of such Incremental Facility; provided, further, that
with respect to any Limited Condition Transaction, except as set forth above,
any other conditions may be satisfied on the LCT Test Date;

 

87



--------------------------------------------------------------------------------



(xiii) the proceeds of any Incremental Facility may be used for working capital
and/or purchase price adjustments and other general corporate purposes
(including capital expenditures, acquisitions, Investments, Restricted Payments
and Restricted Debt Payments and related fees and expenses) and any other use
not prohibited by this Agreement; and

(xiv) on the date of the Borrowing of any Incremental Term Loans that will be of
the same Class as any then-existing Class of Term Loans, and notwithstanding
anything to the contrary set forth in Section 2.08 or 2.13 above, such
Incremental Term Loans shall be added to (and constitute a part of, be of the
same Type as and, at the election of the Borrower, have the same Interest Period
as) each Borrowing of outstanding Term Loans of such Class on a pro rata basis
(based on the relative sizes of such Borrowings), so that each Term Lender
providing such Incremental Term Loans will participate proportionately in each
then-outstanding Borrowing of Term Loans of such Class; it being acknowledged
that the application of this clause (a)(xiv) may result in new Incremental Term
Loans having Interest Periods (the duration of which may be less than one month)
that begin during an Interest Period then applicable to outstanding LIBO Rate
Loans of the relevant Class and which end on the last day of such Interest
Period.

(b) Incremental Commitments may be provided by any existing Lender, or by any
other Eligible Assignee (any such other lender being called an “Additional
Lender”); provided that the Administrative Agent shall have a right to consent
(such consent not to be unreasonably withheld or delayed) to the relevant
Additional Lender’s provision of Incremental Commitments if such consent would
be required under Section 9.05(b) for an assignment of Loans to such Additional
Lender; provided, further, that any Additional Lender that is an Affiliated
Lender shall be subject to the provisions of Section 9.05(g), mutatis mutandis,
to the same extent as if the relevant Incremental Commitments and related
Obligations had been acquired by such Lender by way of assignment.

(c) Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including the relevant Incremental Facility
Amendment) as may be reasonably required by the Administrative Agent to evidence
and effectuate such Incremental Commitment. On the effective date of such
Incremental Commitment, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.

(d) As conditions precedent to the effectiveness of any Incremental Facility or,
subject to Section 1.10, the making of any Incremental Term Loans, (i) upon its
request, the Administrative Agent shall be entitled to receive customary written
opinions of counsel, as well as such reaffirmation agreements, supplements
and/or amendments as it shall reasonably require, (ii) the Administrative Agent
shall be entitled to receive, from each Additional Lender, an administrative
questionnaire, in the form provided to such Additional Lender by the
Administrative Agent (the “Administrative Questionnaire”) and such other
documents as it shall reasonably require from such Additional Lender, (iii) the
Administrative Agent and the applicable Lenders shall be entitled to receive all
fees required to be paid to them in respect of such Incremental Facility or
Incremental Term Loans, (iv) the Administrative Agent shall have received a
Borrowing Request as if the relevant Incremental Term Loans were subject to
Section 2.03 (provided that such Borrowing Request need not include any bring
down of any representation or warranty, include any representation as to the
occurrence of any default or Event of Default or other item not consistent with
this Section 2.22) and (v) the Administrative Agent shall be entitled to receive
a certificate of the Borrower signed by a Responsible Officer thereof;

 

88



--------------------------------------------------------------------------------



(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the Borrower approving or consenting to such Incremental Facility or
Incremental Term Loans, and

(B) to the extent applicable, certifying that the conditions set forth in
subclauses (A) and (B) of clause (a)(xii) above has been satisfied.

(e) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment and/or any amendment to any other Loan
Document as may be necessary in order to establish new Classes or sub-Classes in
respect of Loans or commitments pursuant to this Section 2.22 and such
technical, mechanical and conforming amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this Section 2.22.

(f) This Section 2.22 shall supersede any provision in Section 2.18 or 9.02 to
the contrary.

Section 2.23. Extensions of Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis within such Class (based on the aggregate
outstanding principal amount of the respective Loans or Commitments of such
Class) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate transactions with any individual Lender who accepts the
terms contained in the relevant Extension Offer to extend the Maturity Date of
all or a portion of such Lender’s Loans and/or Commitments of such Class and
otherwise modify the terms of all or a portion of such Loans and/or Commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate or fees payable in respect of such Loans and/or Commitments
(and related outstandings) and/or modifying the amortization schedule, if any,
in respect of such Loans) (each, an “Extension,” and each group of Loans or
Commitments, as applicable, in each case as so extended, and the original Loans
and the original Commitments (in each case not so extended), being a “Class”; it
being understood that any Extended Term Loans shall constitute a separate Class
of Loans from the Class of Loans from which they were converted, so long as the
following terms are satisfied:

(i) [Reserved];

(ii) except as to (A) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and any Lender who agrees to an Extension of its Term
Loans and set forth in the relevant Extension Offer), (B) terms applicable to
such Extended Term Loans (as defined below) that are more favorable to the
lenders or the agent of such Extended Term Loans than those contained in the
Loan Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Term Lenders or, as applicable, the Administrative Agent (i.e.,
by conforming or adding a term to the then-outstanding Term Loans pursuant to
the applicable Extension Amendment) and (C) any covenants or other provisions
applicable only to periods after the Latest Maturity Date (in each case, as of
the date of such Extension), the Term Loans of any Lender extended pursuant to
any Extension (any such extended Term Loans, the “Extended Term Loans”) shall
have substantially consistent terms (or terms not less favorable to existing
Lenders) as the Class of Term Loans subject to the relevant Extension Offer;

 

89



--------------------------------------------------------------------------------



(iii) the final maturity date of any Extended Term Loans may be no earlier than
the Class of Term Loans from which they were converted;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans from which they were converted;

(v) subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Borrower and the
Lenders providing such Extended Term Loans;

(vi) any Extended Term Loans may participate (A) in any voluntary prepayments of
Term Loans as set forth in Section 2.11(a)(i) and (B) in any mandatory
prepayments of Term Loans as set forth in Section 2.11(b)(vi), in each case, to
the extent provided in such Sections;

(vii) if the aggregate principal amount of Loans or Commitments, as the case may
be, in respect of which Lenders have accepted the relevant Extension Offer
exceed the maximum aggregate principal amount of Loans or Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed the applicable Lender’s actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

(viii) unless the Administrative Agent otherwise agrees, any Extension must be
in a minimum amount of $5,000,000;

(ix) any applicable Minimum Extension Condition must be satisfied or waived by
the Borrower; and

(x) any documentation in respect of any Extension shall be consistent with the
foregoing.

(b) (i) No Extension consummated in reliance on this Section 2.23 shall
constitute a voluntary or mandatory prepayment for purposes of Section 2.11,
(ii) the scheduled amortization payments (insofar as such schedule affects
payments due to Lenders participating in the relevant Class) set forth in
Section 2.10 shall be adjusted to give effect to any Extension of any Class of
Loans and/or Commitments and (iii) except as set forth in clause (a)(viii)
above, no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to the consummation of any Extension that a
minimum amount (to be specified in the relevant Extension Offer in the
Borrower’s sole discretion) of Loans or Commitments (as applicable) of any or
all applicable tranches be tendered; it being understood that the Borrower may,
in its sole discretion, waive any such Minimum Extension Condition. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.23 (including, for the avoidance of doubt, the
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including Sections
2.10, 2.11 and/or 2.18) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section.

 

90



--------------------------------------------------------------------------------



(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or Commitments of any
Class (or a portion thereof). All Extended Term Loans and all obligations in
respect thereof shall constitute Secured Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral and guaranteed on a
pari passu basis with all other applicable Secured Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into any Extension Amendment and any
amendments to any of the other Loan Documents with the Loan Parties as may be
necessary in order to establish new Classes or sub-Classes in respect of Loans
or Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this Section 2.23.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the Closing Date, the Borrower hereby represents and warrants to the Lenders
that:

Section 3.01. Organization; Powers. The Borrower and each of its Restricted
Subsidiaries (a) is (i) duly organized and validly existing and (ii) in good
standing (to the extent such concept exists in the relevant jurisdiction) under
the Requirements of Law of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its assets and to carry on
its business as now conducted and (c) is qualified to do business in, and is in
good standing (to the extent such concept exists in the relevant jurisdiction)
in, every jurisdiction where the ownership, lease or operation of its properties
or conduct of its business requires such qualification, except, in each case
referred to in this Section 3.01 (other than clause (a)(i) and clause (b) with
respect to the Loan Parties) where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02. Authorization; Enforceability. The execution, delivery and
performance of each Loan Document are within each applicable Loan Party’s
corporate or other organizational power and have been duly authorized by all
necessary corporate or other organizational action of such Loan Party. Each Loan
Document to which any Loan Party is a party has been duly executed and delivered
by such Loan Party and is a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to the Legal
Reservations.

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of each Loan Document by each Loan Party thereto and the performance by such
Loan Party thereof (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect, (ii) in
connection with the Perfection Requirements or (iii) such consents, approvals,
registrations, filings, or other actions the failure to obtain or make which
could not be reasonably expected to have a Material Adverse Effect, (b) will not
violate any (i) of such Loan Party’s Organizational Documents or (ii)
Requirement of Law applicable to such Loan Party which violation, in the case of
this clause (b)(ii), could reasonably be expected to have a Material Adverse
Effect and (c) will not violate or result in a default under any material
Contractual Obligation to which such Loan Party is a party which violation, in
the case of this clause (c), could reasonably be expected to result in a
Material Adverse Effect.

 

91



--------------------------------------------------------------------------------



Section 3.04. Financial Condition; No Material Adverse Effect.

(a) The financial statements (i) of the Borrower for its fiscal year ended
December 31, 2018 filed with the SEC prior to the Closing Date and (ii) after
the Closing Date, most recently provided pursuant to Section 5.01(a) or (b), as
applicable, present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower on a consolidated basis as
of such dates and for such periods in accordance with GAAP, (x) except as
otherwise expressly noted therein, (y) subject, in the case of quarterly
financial statements, to the absence of footnotes and normal year-end
adjustments and (z) except as may be necessary to reflect any differing entities
and organizational structure prior to giving effect to the Transactions.

(b) Since December 31, 2018, there has been no Material Adverse Effect.

Section 3.05. Properties.

(a) As of the Closing Date, Schedule 3.05 sets forth the address of each Real
Estate Asset (or each set of such assets that collectively comprise one
operating property) that is owned in fee simple by any Loan Party.

(b) The Borrower and each of its Restricted Subsidiaries have good and valid fee
simple title to or rights to purchase, or valid leasehold interests as tenants
in, or easements or other limited property interests in, all of their respective
Real Estate Assets and have good title to their personal property and assets, in
each case, except (i) for defects in title that do not materially interfere with
their ability to conduct their business as currently conducted or to utilize
such properties and assets for their intended purposes, (ii) where the failure
to have such title would not reasonably be expected to have a Material Adverse
Effect or (iii) Permitted Liens.

(c) The Borrower and its Restricted Subsidiaries own or otherwise have a license
or right to use all Intellectual Property rights (“IP Rights”) used or held for
use to conduct their respective businesses as presently conducted without, to
the knowledge of any Responsible Officer of the Borrower, any infringement,
dilution, violation or misappropriation of the IP Rights of third parties,
except to the extent the failure to own or license or have rights to use would
not, or where such infringement, dilution, violation or misappropriation would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Responsible
Officer of the Borrower, threatened in writing against or affecting the Borrower
or any of its Restricted Subsidiaries which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) neither the
Borrower nor any of its Restricted Subsidiaries is subject to or has received
notice of any Environmental Claim or Environmental Liability or knows of any
basis for any Environmental Liability or Environmental Claim of the Borrower or
any of its Restricted Subsidiaries and (ii) neither the Borrower nor any of its
Restricted Subsidiaries has failed to comply with any Environmental Law or to
obtain, maintain or comply with any Governmental Authorization, permit, license
or other approval required under any Environmental Law.

 

92



--------------------------------------------------------------------------------



(c) In the five-year period prior to the Closing Date, neither the Borrower nor
any of its Restricted Subsidiaries has treated, stored, transported or Released
any Hazardous Materials on, at, under or from any currently or formerly owned or
leased real estate or facility in a manner that would reasonably be expected to
have a Material Adverse Effect.

Section 3.07. Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except, in each case where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; it being understood and agreed that this Section 3.07 shall not
apply to the Requirements of Law covered by Section 3.17 below.

Section 3.08. Investment Company Status. No Loan Party is an “investment
company” under the Investment Company Act of 1940.

Section 3.09. Taxes. The Borrower and each of its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it that are due and payable (including in its capacity as a withholding
agent), except (a) Taxes (or any requirement to file Tax returns with respect
thereto) that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10. ERISA.

(a) Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable Requirements of Law, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.

(b) In the five-year period prior to the date on which this representation is
made or deemed made, no ERISA Event has occurred and is continuing or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.

Section 3.11. Disclosure.

(a) As of the Closing Date, all written information (other than the Projections,
financial estimates, other forward-looking information and/or projected
information and information of a general economic or industry-specific nature)
concerning the Borrower and its subsidiaries that was included in the
Information Memorandum (the “Information”), when taken as a whole, did not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made (after giving effect to all supplements and updates thereto from time
to time).

(b) The Projections have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time furnished (it being
recognized that such Projections are as to future events and are not to be
viewed as facts and are subject to significant uncertainties and contingencies
many of which are beyond the Borrower’s control, that no assurance can be given
that any particular financial projections will be realized, that actual results
may differ from projected results and that such differences may be material).

 

93



--------------------------------------------------------------------------------



Section 3.12. Solvency. As of the Closing Date and after giving effect to the
Transactions and the incurrence of the Indebtedness and obligations being
incurred in connection with this Agreement and the Transactions, (i) the sum of
the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the assets (on
a going concern basis) of the Borrower and its Subsidiaries, taken as a whole;
(ii) the capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business.

Section 3.13. Subsidiaries. Schedule 3.13 sets forth, in each case as of the
Closing Date, (a) a correct and complete list of the name of each subsidiary of
the Borrower and the ownership interest therein held by the Borrower or its
applicable Subsidiary, and (b) the type of entity of the Borrower and each of
its Subsidiaries.

Section 3.14. Security Interest in Collateral. Subject to any limitations and
exceptions set forth in any Loan Documents, the Legal Reservations and the
provisions of this Agreement and the other relevant Loan Documents, the
Collateral Documents create legal, valid and enforceable Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of itself and
the other Secured Parties, and upon the satisfaction of the applicable
Perfection Requirements, such Liens constitute perfected Liens (with the
priority that such Liens are expressed to have under the relevant Collateral
Documents, unless otherwise permitted hereunder or under any Loan Document) on
the Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents) securing the Secured Obligations, in each case as
and to the extent set forth therein. For the avoidance of doubt, notwithstanding
anything herein or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to
(A) the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest in any Capital Stock of any
Foreign Subsidiary (other than Capital Stock and assets of Foreign Subsidiaries,
if any, that are Guarantors), or as to the rights and remedies of the
Administrative Agent or any Lender with respect thereto, under foreign
Requirements of Law not required to be obtained under the Loan Documents,
(B) the enforcement of any security interest, or rights or remedies with respect
to any Collateral that may be limited or restricted by, or require any consents,
authorizations approvals or licenses under, any Requirement of Law or (C) on the
Closing Date and until required pursuant to Section 5.12, the pledge or creation
of any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date.

Section 3.15. Labor Disputes. Except as individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of any Responsible Officer of the
Borrower or any of its Restricted Subsidiaries, threatened and (b) the hours
worked by and payments made to employees of the Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirements of Law dealing with such matters.

Section 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation U.

 

94



--------------------------------------------------------------------------------



Section 3.17. OFAC; PATRIOT ACT and FCPA.

(a) (i) None of the Borrower or any of its Subsidiaries or, to the knowledge of
any Responsible Officer of the Borrower, any director, officer or employee of
any of the foregoing is a Sanctioned Person; and (ii) the Borrower will not
directly or, to the knowledge of any Responsible Officer of the Borrower,
indirectly, use the proceeds of the Loans or otherwise make available such
proceeds to any Person in violation of Sanctions.

(b) To the extent applicable, each Loan Party is in compliance (i) in all
material respects with the USA PATRIOT Act, the Trading with the Enemy Act, as
amended, each of the foreign assets control regulations of the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and the UK Bribery Act
of 2010 and any enabling legislation or executive order relating thereto and
(ii) except as would not reasonably be expected to have a Material Adverse
Effect, with all Sanctions.

(c) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
any Responsible Officer of the Borrower, any director, officer or employee of
the Borrower or any Subsidiary, has taken any action, directly or, to the
knowledge of any Responsible Officer of the Borrower, indirectly, that would
result in a material violation by any such Person of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), including, without limitation,
making any offer, payment, promise to pay or authorization or approval of the
payment of any money, or other property, gift, promise to give or authorization
of the giving of anything of value, directly or indirectly, to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in each case
in contravention in any material respect of the FCPA and any applicable
anti-corruption Requirement of Law of any Governmental Authority. The Borrower
will not directly or, to the knowledge of any Responsible Officer of the
Borrower, indirectly, use the proceeds of the Loans or otherwise make available
such proceeds to any governmental official or employee, political party,
official of a political party, candidate for public office or anyone else acting
in an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage in violation of the FCPA.

The representations and warranties set forth in Section 3.17 above made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirement
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in Section 3.17 as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with any equivalent Requirement of Law relating to anti-terrorism,
anti-corruption, sanctions or anti-money laundering that is applicable to such
Foreign Subsidiary in its relevant local jurisdiction of organization.

ARTICLE 4

CONDITIONS

Section 4.01. Closing Date. The obligations of each Lender to make Loans on the
Closing Date shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party, to the extent party thereto,
(i) a counterpart signed by such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such

 

95



--------------------------------------------------------------------------------



party has signed a counterpart) of (A) this Agreement, (B) the Security
Agreement, (C) each applicable Intellectual Property Security Agreement, (D) the
Loan Guaranty and (E) each Promissory Note requested by a Lender at least three
Business Days prior to the Closing Date and (ii) a Borrowing Request as required
by Section 2.03 (and any such requirements may be waived or extended by the
Administrative Agent).

(b) Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself and the Lenders on the Closing Date, a customary
written opinion of (i) Ropes & Gray LLP, in its capacity as counsel for the Loan
Parties and (ii) Venable LLP, in its capacity as local Maryland counsel for the
Loan Parties, each dated as of the Closing Date and addressed to the
Administrative Agent and the Lenders on the Closing Date.

(c) Secretary’s Certificate and Good Standing Certificates. The Administrative
Agent (or its counsel) shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a secretary, assistant secretary or other
similarly-titled Responsible Officer thereof, which shall (A) certify that
(x) attached thereto is a true and complete copy of the certificate or articles
of incorporation, formation or organization of such Loan Party, as applicable,
certified by the relevant authority of its jurisdiction of organization, which
certificate or articles of incorporation, formation or organization of such Loan
Party, as applicable, have not been amended (except as attached thereto) since
the date reflected thereon, (y) attached thereto is a true and correct copy of
the by-laws or operating, management, partnership or similar agreement of such
Loan Party, as applicable, together with all amendments thereto as of the
Closing Date and such by-laws or operating, management, partnership or similar
agreement are in full force and effect and (z) attached thereto is a true and
complete copy of the resolutions or written consent, as applicable, of its board
of directors, board of managers, sole member, manager or other applicable
governing body authorizing the execution and delivery of the Loan Documents,
which resolutions or consent have not been modified, rescinded or amended (other
than as attached thereto) and are in full force and effect, and (B) identify by
name and title and bear the signatures of the officers, managers, directors or
authorized signatories of such Loan Party, as applicable, authorized to sign the
Loan Documents to which such Loan Party, as applicable, is a party and (ii) a
good standing (or equivalent) certificate for such Loan Party, as applicable,
from the relevant authority of its jurisdiction of organization, dated as of a
recent date.

(d) Representations and Warranties. The representations and warranties of the
Borrower set forth in Article 3 hereof and the representations and warranties of
the applicable Loan Parties set forth in the other Loan Documents shall be true
and correct in all material respects on and as of the Closing Date; provided
that (A) in the case of any representation which expressly relates to a given
date or period, such representation shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be and (B) if any representation is qualified by or subject to a “material
adverse effect,” “material adverse change” or similar term or qualification,
such representation shall be true and correct in all respects.

(e) Fees. Prior to or substantially concurrently with the funding of the Initial
Term Loans hereunder, the Administrative Agent and the Arrangers shall have
received (i) all fees required to be paid by the Borrower on the Closing Date as
separately agreed among the Borrower, the Administrative Agent and the
applicable Arrangers and (ii) all expenses required to be paid by the Borrower
for which invoices have been presented at least three Business Days prior to the
Closing Date or such later date to which the Borrower may agree (including the
reasonable fees and expenses of legal counsel required to be paid), in each case
on or before the Closing Date, which amounts may be offset against the proceeds
of the Loans.

 

96



--------------------------------------------------------------------------------



(f) Solvency. The Administrative Agent (or its counsel) shall have received a
certificate in substantially the form of Exhibit O from the chief financial
officer (or other officer with reasonably equivalent responsibilities) of the
Borrower dated as of the Closing Date and certifying as to the matters set forth
therein.

(g) Perfection Certificate. The Administrative Agent (or its counsel) shall have
received a completed Perfection Certificate dated the Closing Date and signed by
a Responsible Officer of each Loan Party, together with all attachments
contemplated thereby.

(h) Pledged Stock and Pledged Notes. The Administrative Agent (or its counsel)
shall have received (i) the certificates representing the Capital Stock required
to be pledged pursuant to the Security Agreement, together with an undated stock
power or similar instrument of transfer for each such certificate endorsed in
blank by a duly authorized officer of the pledgor thereof, and (ii) each
Material Debt Instrument (if any) endorsed (without recourse) in blank (or
accompanied by a transfer form endorsed in blank) by the pledgor thereof.

(i) Filings Registrations and Recordings. Each document (including any UCC (or
similar) financing statement) required by any Collateral Document or under
applicable Requirements of Law to be filed, registered or recorded in order to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral required to be delivered pursuant to
such Collateral Document, which, if applicable, shall be in proper form for
filing, registration or recordation.

(j) USA PATRIOT Act. No later than three Business Days in advance of the Closing
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested with respect to any Loan Party in writing by
any Initial Lender at least ten Business Days in advance of the Closing Date,
which documentation or other information is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

(k) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying satisfaction
of the conditions precedent set forth in Section 4.01(d).

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent or such Lender, as the case may be.

ARTICLE 5

AFFIRMATIVE COVENANTS

From the Closing Date until the date on which all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts and payment Obligations (other than (i) contingent
indemnification obligations for which no claim or demand has been made and
(ii) Secured Hedging Obligations under any Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable counterparty have been
made) have been paid in full in Cash (such date, the “Termination Date”), the
Borrower hereby covenants and agrees with the Lenders that:

 

97



--------------------------------------------------------------------------------



Section 5.01. Financial Statements and Other Reports. The Borrower will deliver
to the Administrative Agent for delivery by the Administrative Agent, subject to
Section 9.05(f), to each Lender:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending March 31, 2019 the
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of operations (or
income) and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, and setting forth, in reasonable detail, in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification (which may be included in the applicable Compliance Certificate)
with respect thereto;

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year ending after the Closing Date, (i) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of operations (or
income), changes in equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year and setting forth, in reasonable detail, in comparative
form the corresponding figures for the previous Fiscal Year and (ii) with
respect to such consolidated financial statements, a report thereon of an
independent certified public accountant of recognized national standing (which
report shall not be subject to a qualification as to the scope of such audit or
“going concern” qualification (except (A) as resulting from the impending
maturity of any permitted Indebtedness or anticipated or actual breach of any
financial covenant, (B) the upcoming maturity of any Indebtedness within one
year of the date such opinion is deliver or (C) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiary) but may
include a “going concern” explanatory paragraph or like statement), and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower for, and
as of the end of, such Fiscal Year in conformity with GAAP (such report and
opinion, a “Conforming Accounting Report”);

(c) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and its subsidiaries pursuant to Sections 5.01(a) and (b), (i) a
duly executed and completed Compliance Certificate, and (ii) (A) a summary of
the pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements and (B) a list identifying
any change in the Subsidiaries of the Borrower as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or confirmation that there is no change in such information since
the later of the Closing Date and the date of the last such list;

(d) [Reserved];

(e) Notice of Default. Promptly upon any Responsible Officer of the Borrower
obtaining actual knowledge of any Default or Event of Default, a
reasonably-detailed notice specifying the nature and period of existence of such
event and what action the Borrower has taken, is taking and/or proposes to take
with respect thereto;

 

98



--------------------------------------------------------------------------------



(f) Notice of Litigation. Promptly upon any Responsible Officer of the Borrower
obtaining actual knowledge of (i) the institution of, or threat of, any Adverse
Proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent, or (ii) any material development in any Adverse Proceeding
that, in the case of either of clauses (i) or (ii), could reasonably be expected
to have a Material Adverse Effect, written notice thereof from the Borrower
together with such other non-privileged information as may be reasonably
available to the Loan Parties to enable the Lenders to evaluate such matters;

(g) ERISA. Promptly upon any Responsible Officer of the Borrower obtaining
actual knowledge of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect, a written notice specifying the
nature thereof;

(h) [Reserved].

(i) Information Regarding Collateral. Prompt (and, in any event, within 60 days
of the relevant change) written notice of any change (i) in any Loan Party’s
legal name, (ii) in any Loan Party’s type of organization or (iii) in any Loan
Party’s jurisdiction of organization, together with a certified copy of the
applicable Organizational Document reflecting the relevant change;

(j) Annual Collateral Verification. Together with the delivery of each
Compliance Certificate provided with the financial statements required to be
delivered pursuant to Section 5.01(b), a Perfection Certificate Supplement (or
confirmation that there have been no changes in such information since the
Closing Date or the most recent Perfection Certificate Supplement provided);

(k) Certain Reports. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of all special reports and registration statements which the Borrower or
any Restricted Subsidiary files with the SEC or any analogous Governmental
Authority or with any national securities exchange, as the case may be (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8);

(l) Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time regarding the financial condition or business of the Borrower and
its Restricted Subsidiaries; provided, however, that none of the Borrower or any
Restricted Subsidiary shall be required to disclose or provide any information
(a) that constitutes non-financial trade secrets or non-financial proprietary
information of the Borrower or any of its subsidiaries or any of their
respective borrowers, tenants or other occupants, joint venture partners,
customers and/or suppliers, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives)
is prohibited by applicable Requirements of Law, (c) that is subject to
attorney-client or similar privilege or constitutes attorney work product,
(d) in respect of which the Borrower or any Restricted Subsidiary owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into in contemplation of the requirements of this
Section 5.01(l)) or (e) to the extent applicable, which the Borrower or any
Restricted Subsidiary is not reasonably able to obtain with respect to any
obligor under any CRE Finance Asset or tenant or other occupant under any Real
Estate Investment; and

 

99



--------------------------------------------------------------------------------



(m) promptly following any request therefor, solely to the extent actually
required to comply with such laws at such time, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and 31 C.F.R. 1010.230, in each
case, solely to the extent actually required to comply with such rules and
regulations at such time.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative thereof)
(x) posts such documents or (y) provides a link thereto at
http://www.blackstonemortgagetrust.com; provided that, other than with respect
to items required to be delivered pursuant to Section 5.01(k) above, the
Borrower shall promptly notify (which notice may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents at
http://www.blackstonemortgagetrust.com and provide to the Administrative Agent
by electronic mail electronic versions of such documents; (ii) on which such
documents are delivered by the Borrower to the Administrative Agent for posting
on behalf of the Borrower on IntraLinks/SyndTrak or another relevant website
(the “Platform”), if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); (iii) on which such documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); or (iv) in respect of the items required to be delivered
pursuant to Sections 5.01(a), 5.01(b) and 5.01(k) above in respect of
information filed by the Borrower with any securities exchange or with the SEC
or any analogous governmental or private regulatory authority with jurisdiction
over matters relating to securities (including in Form 10-Q Reports and Form
10-K reports), on which such items have been made available on the SEC website
or the website of the relevant analogous governmental or private regulatory
authority or securities exchange. Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Notwithstanding the foregoing, the obligations referred to in Section 5.01(a)
and/or 5.01(b) may be satisfied by filing the Borrower’s Form 10-K or 10-Q, as
applicable, with the SEC or any securities exchange, in each case, within the
time periods specified in Sections 5.01(a) or 5.01(b), as applicable (and the
public filing of such report with the SEC or such securities exchange shall
constitute delivery thereof for purposes of Section 5.01(a) and 5.01(b), as
applicable); provided that to the extent such statements are provided in lieu of
the statements required to be provided under Section 5.01(b), such statements
shall include, or be accompanied by, a Conforming Accounting Report.

Any financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall not be required to include acquisition accounting adjustments relating
to any Permitted Acquisition, Investment or other transaction permitted under
this Agreement, in each case, to the extent it is not practicable to include any
such adjustments in such financial statement.

Section 5.02. Existence. Except as otherwise permitted under Section 6.07, the
Borrower will, and the Borrower will cause each of its Restricted Subsidiaries
to, at all times preserve and keep in full force and effect its existence and
all rights, franchises, licenses and permits in the normal conduct of its
business that are material to its business except, other than with respect to
the preservation of the existence of the Borrower, to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that neither the Borrower nor any of the Borrower’s
Restricted Subsidiaries shall be required to preserve any such existence (other
than with respect to the preservation of existence of the Borrower), right,
franchise, license or permit if a Responsible Officer of such Person or such
Person’s board of directors (or similar governing body) determines that the
preservation thereof is no longer desirable in the conduct of the business of
such Person.

 

100



--------------------------------------------------------------------------------



Section 5.03. Payment of Taxes. The Borrower will, and the Borrower will cause
each of its Restricted Subsidiaries to, timely pay all Taxes imposed upon it or
any of its properties or assets or in respect of any of its income or businesses
or franchises; provided, however, that no such Tax need be paid if (a) it is
being contested in good faith by appropriate proceedings, so long as (i)
adequate reserves or other appropriate provisions, as are required in conformity
with GAAP, have been made therefor and (ii) in the case of a Tax which has
resulted or may result in the creation of a Lien on any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.04. Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all property reasonably necessary to the normal conduct
of business of the Borrower and its Restricted Subsidiaries and from time to
time will make or cause to be made all needed and appropriate repairs, renewals
and replacements thereof except as expressly permitted by this Agreement or
where the failure to maintain such properties or make such repairs, renewals or
replacements could not reasonably be expected to have a Material Adverse Effect.

Section 5.05. Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers that the
Borrower believes (in the good faith and judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, or with a Captive Insurance Subsidiary, such insurance coverage with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Borrower and its Restricted Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons; provided that notwithstanding the foregoing, in no event will the
Borrower or any Restricted Subsidiary be required to obtain or maintain
insurance that is more restrictive than its normal course of practice. Each such
policy of insurance (excluding, for the avoidance of doubt, any business
interruption insurance policy) shall, (i) in the case of each general liability
policy in favor of any Loan Party, name the Administrative Agent on behalf of
the Secured Parties as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy in favor of any
Loan Party, to the extent available from the relevant insurance carrier, contain
a lenders’ loss payable clause or endorsement that names the Administrative
Agent, on behalf of the Secured Parties as the lenders’ loss payee thereunder.

Section 5.06. Inspections. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Agent to visit and inspect any of the properties owned or
leased by the Borrower and any of its Restricted Subsidiaries at which the
principal financial records and executive officers of the applicable Person are
located, to inspect and copy its and their respective financial and accounting
records, and to discuss its and their respective affairs, finances and accounts
with its and their Responsible Officers and independent public accountants at
the expense of the Borrower (provided that the Borrower (or any of its
subsidiaries) may, if it so chooses, be present at or participate in any such
discussion), all upon reasonable notice and at reasonable times during normal
business hours; provided that (a) only the Administrative Agent on behalf of the
Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.06 and (b) except as expressly set forth in the proviso
below during the continuance of an Event

 

101



--------------------------------------------------------------------------------



of Default under Section 7.01(a), (f) or (g), the Administrative Agent shall not
exercise such rights more often than one time during any calendar year;
provided, further, that when an Event of Default under Section 7.01(a), (f) or
(g) exists and is continuing, the Administrative Agent (or any of its
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice;
provided, further, that notwithstanding anything to the contrary herein, neither
the Borrower nor any Restricted Subsidiary shall be required to disclose, permit
the inspection, examination or making of copies of or taking abstracts from, or
discuss any document, information, or other matter (A) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrower and its subsidiaries and/or any of its borrowers, tenants or other
occupants, joint venture partners, customers and/or suppliers, (B) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by applicable
Requirements of Law, (C) that is subject to attorney-client or similar privilege
or constitutes attorney work product or (D) in respect of which the Borrower or
any Restricted Subsidiary owes confidentiality obligations to any third party
(provided such confidentiality obligations were not entered into in
contemplation of the requirements of this Section 5.06).

Section 5.07. Maintenance of Book and Records. The Borrower will, and will cause
its Restricted Subsidiaries to, maintain proper books of record and account
containing entries of all material financial transactions and matters involving
the assets and business of the Borrower and its Restricted Subsidiaries that are
full, true and correct in all material respects and permit the preparation of
consolidated financial statements in accordance with GAAP.

Section 5.08. Compliance with Laws. The Borrower will comply, and will cause
each of its Restricted Subsidiaries to comply, with the requirements of all
applicable Requirements of Law (including applicable ERISA and all Environmental
Laws, OFAC, the USA PATRIOT Act and the FCPA), except to the extent the failure
of the Borrower or the relevant Restricted Subsidiary to comply could not
reasonably be expected to have a Material Adverse Effect; provided that the
requirements set forth in this Section 5.08, as they pertain to compliance by
any Foreign Subsidiary with OFAC, the USA PATRIOT ACT and the FCPA are subject
to and limited by any Requirement of Law applicable to such Foreign Subsidiary
in its relevant local jurisdiction.

Section 5.09. Environmental.

(a) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent as soon as practicable following the sending or receipt thereof by any
Responsible Officer of the Borrower, written notice of (A) any Environmental
Claim that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (B) any Release required to be reported by the
Borrower or any of its Restricted Subsidiaries to any federal, state or local
governmental or regulatory agency or other Governmental Authority that
reasonably could be expected to have a Material Adverse Effect, (C) any request
made to the Borrower or any of its Restricted Subsidiaries for information from
any governmental agency that suggests such agency is investigating whether the
Borrower or any of its Restricted Subsidiaries may be potentially responsible
for any Hazardous Materials Activity which is reasonably expected to have a
Material Adverse Effect and (D) subject to the limitations set forth above in
the proviso in Section 5.01(l), such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

(b) Hazardous Materials Activities, Etc. Subject to the rights of tenants or
other occupants of any Real Estate Investment and obligors of any CRE Finance
Asset, the Borrower shall promptly take, and shall cause each of its Restricted
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by the Borrower or its Restricted
Subsidiaries, and

 

102



--------------------------------------------------------------------------------



address with appropriate corrective or remedial action any known Release or
threatened Release of Hazardous Materials at or from any Facility, in each case,
that could reasonably be expected to have a Material Adverse Effect and
(ii) make an appropriate response to any Environmental Claim against the
Borrower or any of its Restricted Subsidiaries in their individual capacities
and discharge any obligations it may have to any Person thereunder, in each
case, where failure to do so could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

Section 5.10. Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate (or re-designate) any subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately after any such re-designation, no Event of Default exists
(including after giving effect to the reclassification of Investments in,
Indebtedness of and Liens on the assets of, the applicable Unrestricted
Subsidiary), (ii) as of the date of the designation thereof, no Unrestricted
Subsidiary shall own any Capital Stock in any Restricted Subsidiary of the
Borrower (unless such Restricted Subsidiary is also designated as an
Unrestricted Subsidiary) or hold any Indebtedness of or any Lien on any property
of the Borrower or its Restricted Subsidiaries (unless the Borrower or such
Restricted Subsidiary is permitted to incur such Indebtedness or Liens in favor
of such Unrestricted Subsidiary pursuant to Sections 6.01 and 6.02) and
(iii) subject to clause (ii) above, any subsidiary of an Unrestricted Subsidiary
will be deemed to be an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower (or its applicable Restricted Subsidiary) therein at the date of
designation in an amount equal to the portion of the fair market value of the
net assets of such Subsidiary attributable to the Borrower’s (or its applicable
Restricted Subsidiary’s) equity interest therein as reasonably estimated by the
Borrower (and such designation shall only be permitted to the extent such
Investment is permitted under Section 6.06). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the making, incurrence or
granting, as applicable, at the time of designation of any then-existing
Investment, Indebtedness or Lien of such Subsidiary, as applicable; provided
that upon any re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary, the Borrower shall be deemed to continue to have an Investment in
the resulting Restricted Subsidiary in an amount (if positive) equal to (a) the
Borrower’s “Investment” in such Restricted Subsidiary at the time of such
re-designation, less (b) the portion of the fair market value of the net assets
of such Restricted Subsidiary attributable to the Borrower’s equity therein at
the time of such re-designation.

Section 5.11. Use of Proceeds. The Borrower shall use the proceeds of (a) the
Initial Term Loans to finance working capital needs and other general corporate
purposes of the Borrower and for any other purpose not prohibited by the terms
of the Loan Documents, including the payment of Transaction Costs, (b) 2019
Replacement Term Loans to prepay in full the outstanding principal amount of all
Initial Term Loans on the First Amendment Effective Date and, (c) the 2019
Incremental Term Loans to finance working capital needs and other general
corporate purposes of the Borrower and for any other purpose not prohibited by
the terms of the Loan DocumentDocuments (including, without limitation, the
repayment of any Asset Financing Facility or CRE Financing and/or the payment of
fees and expenses in connection with the First Amendment Transactions (as
defined in the First Amendment)). and (d) the Term B-2 Loans to finance working
capital needs and other general corporate purposes of the Borrower and for any
other purpose not prohibited by the terms of the Loan Documents (including,
without limitation, the repayment of any Asset Financing Facility or CRE
Financing and/or the payment of fees and expenses in connection with the Second
Amendment Transactions (as defined in the Second Amendment)).

 

103



--------------------------------------------------------------------------------



Section 5.12. Covenant to Guarantee Obligations and Give Security.

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is not an Excluded Subsidiary, including as a result
of a Division, (ii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Excluded Subsidiary (including pursuant to the last sentence of
the definition of “Guarantor”) or (iii) the designation of a Discretionary
Guarantor, (x) if the designation of any Unrestricted Subsidiary that is a
Domestic Subsidiary as Restricted Subsidiary or the event giving rise to the
obligation under this Section 5.12(a) occurs during the first three Fiscal
Quarters of any Fiscal Year, on or before the date on which financial statements
are required to be delivered pursuant to Section 5.01(a) for the Fiscal Quarter
in which the relevant formation, acquisition, designation or cessation occurred
or (y) if the designation of any Unrestricted Subsidiary that is a Domestic
Subsidiary as Restricted Subsidiary or the event giving rise to the obligation
under this Section 5.12(a) occurs during the fourth Fiscal Quarter of any Fiscal
Year, on or before the date that is 60 days after the end of such Fiscal Quarter
(or, in the cases of clauses (x) and (y), such longer period as the
Administrative Agent may reasonably agree), the Borrower shall (A) cause such
Restricted Subsidiary (other than any Excluded Subsidiary) to comply with the
requirements set forth in clause (a) of the definition of “Collateral and
Guarantee Requirement” and (B) upon the reasonable request of the Administrative
Agent, cause the relevant Restricted Subsidiary (other than any Excluded
Subsidiary) or Discretionary Guarantor to deliver to the Administrative Agent a
signed copy of a customary opinion of counsel for such Restricted Subsidiary or
Discretionary Guarantor, addressed to the Administrative Agent and the other
relevant Secured Parties.

(b) Within 120 days after the acquisition by any Loan Party of any Material Real
Estate Asset other than any Excluded Asset (or such longer period as the
Administrative Agent may reasonably agree), the Borrower shall cause such Loan
Party to comply with the requirements set forth in clause (b) of the definition
of “Collateral and Guarantee Requirement” (it being understood and agreed that,
with respect to any Material Real Estate Asset owned by any Restricted
Subsidiary at the time such Restricted Subsidiary is required to become a Loan
Party under Section 5.12(a) above, such Material Real Estate Asset shall be
deemed to have been acquired by such Restricted Subsidiary on the last day of
the time period within which such Restricted Subsidiary becomes a Loan Party
under Section 5.12(a)).

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

(i) the Administrative Agent may grant extensions of time (at any time,
including after the expiration of any relevant period, which will be
retroactive) for the creation and perfection of security interests in, or
obtaining of title insurance, legal opinions, surveys or other deliverables with
respect to, particular assets or the provision of any Loan Guaranty by any
Restricted Subsidiary (in connection with assets acquired, or Restricted
Subsidiaries formed or acquired after the Closing Date), and each Lender hereby
consents to any such extension of time,

(ii) any Lien required to be granted from time to time pursuant to the
definition of “Collateral and Guarantee Requirement” shall be subject to the
exceptions and limitations set forth in the Collateral Documents,

(iii) perfection by control shall not be required with respect to assets
requiring perfection through control agreements or other control arrangements
(other than control of pledged Capital Stock and/or Material Debt Instruments,
in each case to the extent otherwise constituting Collateral),

(iv) no Loan Party shall be required to seek any landlord lien waiver, bailee
letter, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement;

(v) no Loan Party will be required to (A) take any action outside of the U.S. in
order to create or perfect any security interest in any asset located outside of
the U.S., (B) execute any foreign law security agreement, pledge agreement,
mortgage, deed or charge or (C) make any foreign intellectual property filing,
conduct any foreign intellectual property search or prepare any foreign
intellectual property schedule;

 

104



--------------------------------------------------------------------------------



(vi) in no event will the Collateral include any Excluded Asset,

(vii) no action shall be required to perfect any Lien with respect to (1) any
vehicle or other asset subject to a certificate of title, (2) letter-of-credit
rights, (3) the Capital Stock of any Immaterial Subsidiary and/or (4) the
Capital Stock of any Person that is not a Subsidiary, which Person, if a
Subsidiary, would constitute an Immaterial Subsidiary, in each case except to
the extent that a security interest therein can be perfected by filing a Form
UCC-1 (or similar) financing statement under the UCC,

(viii) any joinder or supplement to any Loan Guaranty, any Collateral Document
and/or any other Loan Document executed by any Restricted Subsidiary that is
required to become a Loan Party pursuant to Section 5.12(a) above may, with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), include such schedules (or updates to schedules) as may be necessary
to ensure that any representation or warranty is true and correct to the extent
required thereby or by the terms of any other Loan Document, and

(ix) any time periods to comply with the foregoing Section 5.12(a) shall not
apply to Discretionary Guarantors;

provided that clauses (iii), (v) and (vi) shall not apply to the Capital Stock
or assets of a Foreign Discretionary Guarantor that becomes a Guarantor pursuant
to the last sentence of the definition of “Guarantor.”

Section 5.13. Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain public corporate credit facility and public
corporate family ratings from each of S&P and Moody’s; provided that in no event
shall the Borrower be required to maintain any specific rating with any such
agency.

Section 5.14. Further Assurances. Promptly upon request of the Administrative
Agent and subject to the limitations described in Section 5.12:

(a) Subject to the rights of tenants or other occupants of any Real Estate
Investment and obligors of any CRE Finance Asset (in each case, to the extent
such rights were not created in contemplation of the requirements of this
Section 5.14(a)), the Borrower will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements,
instruments, certificates, notices and acknowledgments and take all such further
actions (including the filing and recordation of financing statements, fixture
filings, Mortgages and/or amendments thereto and other documents), that may be
required under any applicable Requirements of Law and which the Administrative
Agent may reasonably request to ensure the creation, perfection and priority of
the Liens created or intended to be created under the Collateral Documents, all
at the expense of the relevant Loan Parties.

(b) The Borrower will, and will cause each other Loan Party to (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to ensure the creation, perfection
and priority of the Liens created or intended to be created under the Collateral
Documents.

 

105



--------------------------------------------------------------------------------



ARTICLE 6

NEGATIVE COVENANTS

From the Closing Date and until the Termination Date, the Borrower covenants and
agrees with the Lenders that:

Section 6.01. Indebtedness. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, except:

(a) the Obligations (including any Additional Term Loans);

(b) Indebtedness of the Borrower to any Restricted Subsidiary and/or of any
Restricted Subsidiary to the Borrower and/or any other Restricted Subsidiary;
provided that in the case of any Indebtedness of any Restricted Subsidiary that
is not a Loan Party owing to any Restricted Subsidiary that is a Loan Party,
such Indebtedness shall be permitted as an Investment under Section 6.06;
provided, further, that any Indebtedness of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party must be expressly subordinated to
the Obligations of such Loan Party on terms that are reasonably acceptable to
the Administrative Agent (including pursuant to an Intercompany Note);

(c) [reserved];

(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any Disposition permitted
hereunder, any acquisition permitted hereunder or consummated prior to the
Closing Date and not in contemplation thereof or any other purchase of assets or
Capital Stock, and Indebtedness arising from guarantees, letters of credit, bank
guarantees, surety bonds, performance bonds or similar instruments securing the
performance of the Borrower or any such Restricted Subsidiary pursuant to any
such agreement;

(e) Indebtedness of the Borrower and/or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal, performance and/or return of money
bonds or other similar obligations incurred in the ordinary course of business
and (ii) in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;

(f) Indebtedness of the Borrower and/or any Restricted Subsidiary in respect of
commercial credit cards, stored value cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts, including
incentive, supplier finance or similar programs;

 

106



--------------------------------------------------------------------------------



(g) (i) guarantees by the Borrower and/or any Restricted Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower and/or any Restricted Subsidiary to pay
the deferred purchase price of goods, services, CRE Finance Assets or Real
Estate Investments or progress payments in connection with such assets, goods
and services and (iii) Indebtedness in respect of letters of credit, bankers’
acceptances, bank guaranties or similar instruments supporting trade payables,
warehouse receipts or similar facilities entered into in the ordinary course of
business;

(h) guarantees by the Borrower and/or any Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary with respect
to Indebtedness otherwise permitted to be incurred pursuant to this Section 6.01
or other obligations not prohibited by this Agreement; provided that in the case
of any Guarantee by any Loan Party of the obligations of any non-Loan Party, the
related Investment is permitted under Section 6.06;

(i) Indebtedness of the Borrower and/or any Restricted Subsidiary existing, or
pursuant to commitments existing, on the Closing Date and, to the extent in
excess of $6,000,000 described on Schedule 6.01;

(j) [reserved];

(k) Indebtedness of the Borrower and/or any Restricted Subsidiary consisting of
obligations owing under incentive, supply, license or similar agreements entered
into in the ordinary course of business;

(l) Indebtedness of the Borrower and/or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums, (ii) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business and/or
(iii) obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;

(m) Indebtedness of the Borrower and/or any Restricted Subsidiary with respect
to Finance Leases and purchase money Indebtedness in an aggregate outstanding
principal amount not to exceed the greater of $50,000,000 and 0.36% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period;

(n) Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition or any other similar
investment permitted hereunder after the Closing Date; provided that (i) such
Indebtedness (A) existed at the time such Person became a Restricted Subsidiary
or the assets subject to such Indebtedness were acquired and (B) was not created
or incurred in anticipation of such acquisition or investment or such Person
becoming a Restricted Subsidiary and (ii) the Borrower is in compliance with
Section 6.13(a) calculated on a Pro Forma Basis;

(o) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to any stockholder of the Borrower or any current or
former director, officer, employee, member of management, manager or consultant
of the Borrower or any Subsidiary (or their respective Immediate Family Members)
to finance the purchase or redemption of Capital Stock of the Borrower permitted
by Section 6.04(a);

 

107



--------------------------------------------------------------------------------



(p) Indebtedness refinancing, refunding or replacing any Indebtedness permitted
under clauses (a), (i), (m), (n), (r), (u), (y), and (z) of this Section 6.01
(“Refinancing Indebtedness”) and any subsequent Refinancing Indebtedness in
respect thereof; provided that:

(i) the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded or replaced, except by
(A) an amount equal to unpaid accrued interest, penalties and premiums
(including tender premiums) thereon plus underwriting discounts, other
reasonable and customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield payments) incurred in connection with
the relevant refinancing, refunding or replacement and the related refinancing
transaction, (B) an amount equal to any existing commitments unutilized
thereunder and (C) additional amounts permitted to be incurred pursuant to this
Section 6.01 (provided that (x) any additional Indebtedness referenced in this
clause (C) satisfies the other applicable requirements of this definition (with
additional amounts incurred in reliance on this clause (C) constituting a
utilization of the relevant basket or exception pursuant to which such
additional amount is permitted) and (y) if such additional Indebtedness is
secured, the Lien securing such Indebtedness satisfies the applicable
requirements of Section 6.02),

(ii) other than in the case of Refinancing Indebtedness with respect to clauses
(i), (m), (n), (r), (u) and/or (y) (and other than customary bridge loans with a
maturity date of not longer than one year; provided that any loans, notes,
securities or other Indebtedness which are exchanged for or otherwise replace
such bridge loans shall be subject to the requirements of this clause (ii)),
such Indebtedness has (A) subject to the Permitted Earlier Maturity Indebtedness
Exception, a final maturity equal to or later than (and, in the case of
revolving Indebtedness, does not require mandatory commitment reductions, if
any, prior to) the earlier of (x) the Initial Term Loan Maturity Date and
(y) the final maturity of the Indebtedness being refinanced, refunded or
replaced and (B) subject to the Permitted Earlier Maturity Indebtedness
Exception and other than with respect to revolving Indebtedness, such
Indebtedness (x) has a Weighted Average Life to Maturity equal to or greater
than the remaining Weighted Average Life to Maturity of the Indebtedness being
refinanced, refunded or replaced (without giving effect to any Prepayments
thereof) or (y) a Weighted Average Life to Maturity equal to or greater than the
remaining Weighted Average Life to Maturity of the outstanding 2019 New Term
Loans and Term B-2 Loans at such time,

(iii) [reserved],

(iv) in the case of Refinancing Indebtedness with respect to Indebtedness
permitted under clauses (m), (r), (u) and (z) (solely as it relates to the Base
Incremental Amount) of this Section 6.01, the incurrence thereof shall be
without duplication of any amounts outstanding in reliance on the relevant
clause,

(v) except in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 6.01 incurred as
Replacement Term Loans, (A) such Indebtedness, if secured, is secured only by
Permitted Liens at the time of such refinancing, refunding or replacement (it
being understood that secured Indebtedness may be refinanced with unsecured
Indebtedness), and, to the extent the Liens securing such Indebtedness were
contractually subordinated at time of such refinancing to the Liens on the
Collateral securing the 2019 New Term Loans and/or the Term B-2 Loans, the Liens
securing such Indebtedness either constitute Permitted Liens

 

108



--------------------------------------------------------------------------------



(other than pursuant to Section 6.02(k)) or are subordinated to the Liens on the
Collateral securing the 2019 New Term Loans and/or the Term B-2 Loans on terms
not materially less favorable (as reasonably determined by the Borrower), taken
as a whole, to the Lenders than those applicable to the Liens securing the
Indebtedness being refinanced, refunded or replaced, taken as a whole, or set
forth in, or otherwise subject to, an Acceptable Intercreditor Agreement,
(B) such Indebtedness is incurred by the obligor or obligors in respect of the
Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Section 6.01, (C) if the Indebtedness being
refinanced, refunded or replaced was expressly contractually subordinated to the
Obligations in right of payment, (x) such Indebtedness is contractually
subordinated to the Obligations in right of payment, or (y) if not contractually
subordinated to the Obligations in right of payment, the purchase, defeasance,
redemption, repurchase, repayment, refinancing or other acquisition or
retirement of such Indebtedness is permitted under Section 6.04(b) (other than
Section 6.04(b)(i), and

(vi) in the case of Replacement Notes, (A) such Indebtedness is pari passu or
junior in right of payment and secured by the Collateral on a pari passu or
junior basis with respect to the remaining Obligations hereunder, or is
unsecured; provided that any such Indebtedness that is secured by Liens on the
Collateral shall be subject to any applicable Acceptable Intercreditor
Agreements, (B) such Indebtedness is not secured by any assets other than the
Collateral and shall not be incurred or Guaranteed by any Person other than one
or more Loan Parties, (C) such Indebtedness is incurred under (and pursuant to)
documentation other than this Agreement, and (D) if such Replacement Notes are
incurred to refinance Indebtedness outstanding under the Loan Documents, then,
except as otherwise set forth above in this Section 6.01(p), the other terms and
conditions of such Replacement Notes, if not substantially identical to those
applicable to the Indebtedness being refinanced (as determined by the Borrower
in good faith), must either, at the option of the Borrower, (x) not be
materially more restrictive to the Borrower and its Restricted Subsidiaries (as
determined by the Borrower in good faith) than (when taken as a whole) those
contained in the Indebtedness being refinanced (other than any terms which are
applicable only after the then-existing Latest Maturity Date with respect to
such Indebtedness), (y) be conformed (or added) to the Loan Documents for the
benefit of the applicable Term Lenders or, as applicable, the Administrative
Agent (i.e., by conforming or adding a term to the then-outstanding Term Loans
pursuant to the applicable Incremental Facility Amendment, it being understood
that, without limitation, any amendment or modification to the Loan Documents
that solely adds one or more terms for the benefit of the existing Term Lenders
shall not require the consent of any such existing Term Lender so long as the
form (but not the substance) of the applicable agreement effecting such
amendment or modification is reasonably satisfactory to the Administrative
Agent) or (z) reflect then current market terms and conditions (taken as a
whole) at the time of incurrence or issuance (as determined by the Borrower in
good faith); it being understood and agreed that any such Indebtedness that is
pari passu with the 2019 New Term Loans and/or the Term B-2 Loans hereunder in
right of payment and secured by the Collateral on a pari passu basis with the
Liens on the Collateral securing the 2019 New Term Loans and/or Term B-2 Loans
may participate (x) in any voluntary prepayments of Term Loans as set forth in
Section 2.11(a)(i) and (y) in any mandatory prepayments of Term Loans as set
forth in Section 2.11(b);

(q) [reserved];

 

109



--------------------------------------------------------------------------------



(r) Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 200% of the amount of Net
Proceeds received by the Borrower from any cash contribution (made in Cash or
converted into Cash) to the common equity of the Borrower and from the issuance
and sale by the Borrower of its Qualified Capital Stock, in each case, (i) other
than any Net Proceeds received from the sale of Capital Stock to, or
contributions from, the Borrower or any of its Restricted Subsidiaries and
(ii) other than the Available Excluded Contribution Amount, Cure Amounts and
amounts otherwise applied under the Available Amount to incur a transaction (the
amount of any Net Proceeds or contribution utilized to incur Indebtedness in
reliance on this clause (r), a “Contribution Indebtedness Amount”);

(s) Indebtedness of the Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;

(t) Indebtedness of the Borrower and/or any Restricted Subsidiary representing
(i) deferred compensation to current or former directors, officers, employees,
members of management, managers, and consultants of the Borrower and/or any
Restricted Subsidiary in the ordinary course of business and (ii) deferred
compensation or other similar arrangements in connection with the Transactions,
any Permitted Acquisition or any other Investment permitted hereby;

(u) Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed the sum of (i) the greater
of $185,000,000 and 1.325% of Consolidated Total Assets as of the last day of
the most recently ended Test Period, plus (ii) at the election of the Borrower
(and without duplication), any amount reallocated to this Section 6.01(u)(ii)
from Section 6.04(a)(x) (provided that the Borrower may reallocate to
Section 6.04(a)(x) any unutilized amounts under this 6.01(u)(ii) that were
originally reallocated from Section 6.04(a)(x)));

(v) [reserved];

(w) [reserved];

(x) [reserved];

(y) [reserved];

(z) Incremental Equivalent Debt;

(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by the Borrower and/or any Restricted Subsidiary
in respect of workers compensation claims, unemployment insurance (including
premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(bb) Indebtedness of any Restricted Subsidiary that is not a Loan Party under
any Asset Financing Facility or CRE Financing (and any Guarantees and
co-borrower obligations of the Borrower, any Restricted Subsidiary that is a
Loan Party or any Restricted Subsidiary that is not a Loan Party, in each case,
with respect to the foregoing), in each case, (i) to the extent that

 

110



--------------------------------------------------------------------------------



such Indebtedness and obligations are not secured by the assets of any Loan
Party (other than Capital Stock held by such Loan Party that constitutes Capital
Stock issued by any Person that is not a Loan Party and is an obligor, or
provides credit support, with respect to such Indebtedness) and (ii) so long as
the Borrower is in compliance with Section 6.13(a) calculated on a Pro Forma
Basis;

(cc) [reserved];

(dd) [reserved];

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrower and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under Section 7.01(i);

(ff) security deposits, diligence deposits, purchase price deposits, reserves,
advance payments and similar monetary items (in each case, to the extent
constituting Indebtedness of the Borrower or any Restricted Subsidiary),
received in the ordinary course of business (as determined in good faith by the
Borrower) from current or prospective borrowers under any CRE Finance Asset,
tenants or other occupants, purchasers for the acquisition, refinancing or
occupancy of, or Investment in, CRE Finance Assets and Real Estate Investments;

(gg) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries; and

(hh) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrower and/or any Restricted Subsidiary
hereunder.

Section 6.02. Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property of any kind owned by it, whether now
owned or hereafter acquired, or any income or profits therefrom, except:

(a) Liens securing the Secured Obligations created pursuant to the Loan
Documents;

(b) Liens for Taxes which (i) are not then due and payable, or (ii) are being
contested in accordance with Section 5.03;

(c) statutory or common law Liens (and rights of set-off) of landlords, banks,
brokers, carriers, warehousemen, mechanics, repairmen, workmen and materialmen,
and other Liens imposed by applicable Requirements of Law, in each case incurred
in the ordinary course of business (i) for amounts not yet overdue by more than
90 days, (ii) for amounts that are overdue by more than 90 days and that are
being contested in good faith by appropriate proceedings, so long as any
reserves or other appropriate provisions required by GAAP have been made for any
such contested amounts or (iii) with respect to which the failure to make
payment would not reasonably be expected to have a Material Adverse Effect;

 

111



--------------------------------------------------------------------------------



(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to the Borrower and
its Subsidiaries or (y) leases or licenses of property otherwise permitted by
this Agreement and (iv) to secure Obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments posted
with respect to the items described in clauses (i) through (iii) above;

(e) Liens consisting of easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions, conditions and other similar
encumbrances and defects or irregularities in title, in each case, which, either
(i) do not, in the aggregate, materially interfere with the ordinary conduct of
the business of the Borrower and/or its Restricted Subsidiaries, taken as a
whole, or both the then-current and intended use of the affected property or
(ii) solely with respect to Real Estate Investments, any applicable title
company providing the Borrower or any Restricted Subsidiary, or the applicable
provider of CRE Financing with respect thereto, with title insurance with
respect thereto insures over (without including an exception therefor);

(f) Liens consisting of any (i) interest or title of a lessor, sub-lessor,
licensor or sub-licensor under any lease, sublease or license of real estate
permitted hereunder, (ii) landlord lien permitted by the terms of any lease,
(iii) restriction or encumbrance to which the interest or title of such lessor,
sub-lessor, licensor or sub-licensor may be subject or (iv) subordination of the
interest of the lessee, sub-lessee, licensee or sub-licensee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);

(g) Liens (i) solely on any Cash earnest money deposits made by the Borrower
and/or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Investment permitted hereunder
and (ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 6.07;

(h) purported Liens evidenced by the filing of UCC financing statements relating
solely to operating leases or consignment or bailee arrangements, and Liens
arising from precautionary UCC financing statements or similar filings;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar Requirement of Law
(including, without limitation, notices of violation) or right reserved to or
vested in any Governmental Authority to control or regulate the use of any or
dimensions of real property or the structure thereon, including Liens in
connection with any condemnation or eminent domain proceeding or compulsory
purchase order;

(k) Liens securing Indebtedness permitted pursuant to, and subject to the
provisions (including with respect to priority and whether permitted to be
secured) set forth in, Section 6.01(p) (solely with respect to the permitted
refinancing of (x) Indebtedness permitted pursuant to Sections 6.01(i), (m),
(n), (y) and (z) (provided that, in the case of Indebtedness

 

112



--------------------------------------------------------------------------------



incurred pursuant to Section 6.01(z), such Liens extend only to Collateral) and
(y) Indebtedness that is secured in reliance on Section 6.02(u) (without
duplication of any amount outstanding thereunder)); provided that (i) no such
Lien extends to any asset not covered by the Lien securing the Indebtedness that
is being refinanced unless otherwise permitted by this Section 6.02 and (ii) if
the Lien securing the Indebtedness being refinanced applied to Collateral and
was subject to intercreditor arrangements, then any Lien as to such Collateral
securing any refinancing Indebtedness in respect thereof shall be subject to
(A) intercreditor arrangements that are not materially less favorable to the
Secured Parties, taken as a whole, than the intercreditor arrangements governing
the Lien securing the Indebtedness that is refinanced or (B) an Acceptable
Intercreditor Agreement;

(l) Liens existing, or required pursuant to commitments existing on the Closing
Date and, to the extent any such Lien secures amounts in excess of $6,000,000,
described on Schedule 6.02 and any modification, replacement, refinancing,
renewal or extension thereof; provided that (i) no such Lien extends to any
additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 6.01, (B) proceeds and products thereof, replacements,
accessions or additions thereto and improvements thereon (it being understood
that individual financings of the type permitted under Section 6.01(m) provided
by any lender may be cross-collateralized to other financings of such type
provided by such lender or its affiliates) and (C) Liens otherwise permitted by
this Section 6.02, and (ii) any such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;

(m) [reserved];

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, replacements, accessions or
additions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates);

(o) (i) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
acquired Subsidiary at the time such Person becomes a Subsidiary and (ii) Liens
on property or other assets at the time the Borrower or a Restricted Subsidiary
acquired the property or such other assets, including any acquisition by means
of a merger, amalgamation or consolidation with or into the Borrower or any
Restricted Subsidiary; provided that no such Lien (x) extends to or covers any
other assets (other than the proceeds or products thereof, replacements,
accessions or additions thereto and improvements thereon) or (y) was created in
contemplation of the applicable acquisition or Investment or in contemplation of
such Person becoming a Subsidiary;

(p) (i) Liens that are contractual rights of setoff or netting relating to
(A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Restricted Subsidiary, (C) purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (D) commodity trading or other
brokerage accounts incurred in the ordinary course of business, (ii) Liens
encumbering reasonable customary initial deposits and margin

 

113



--------------------------------------------------------------------------------



deposits, (iii) bankers Liens and rights and remedies as to Deposit Accounts,
(iv) Liens of a collection bank arising under Section 4-208 or 4-210 of the UCC
on items in the ordinary course of business, (v) Liens in favor of banking or
other financial institutions arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution and that are within the general parameters customary in
the banking industry or arising pursuant to such banking institution’s general
terms and conditions, (vi) Liens on the proceeds of any Indebtedness incurred in
connection with any transaction permitted hereunder, which proceeds have been
deposited into an escrow account on customary terms to secure such Indebtedness
pending the application of such proceeds to finance such transaction, (vii)
Liens of the type described in the foregoing clauses (i), (ii), (iii), (iv) and
(v) securing obligations under Sections 6.01(f), 6.01(s) and/or 6.01(ff) and
(viii) Liens in favor of any servicer, depository or cash management bank, title
company, custodian, bailee or other service provider in connection with the
administration of any Asset Financing Facility or CRE Financing;

(q) Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness, Refinancing Indebtedness and other obligations of Restricted
Subsidiaries that are not Loan Parties permitted under this Agreement (or
co-borrower or guarantee obligations of any Loan Party with respect to
Indebtedness and other obligations permitted under Section 6.01(bb) as to which
any Restricted Subsidiary that is not a Loan Party is the primary obligor
thereunder);

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and/or its
Restricted Subsidiaries;

(s) Liens securing Indebtedness incurred in reliance on, and subject to the
provisions, (including with respect to priority and whether permitted to be
secured), set forth in, Section 6.01(z); provided, that any Lien that is granted
in reliance on this clause (s) on the Collateral shall be subject to an
Acceptable Intercreditor Agreement;

(t) Liens on assets securing Asset Financing Facilities and CRE Financings;
provided that no such Lien extends to any additional assets other than (i) the
CRE Finance Assets or Real Estate Investments, as applicable, financed by such
Asset Financing Facility or CRE Financing, as applicable,(ii) any corresponding
Financing Equity and (iii) other assets ancillary to such CRE Finance Asset or
Real Estate Investments owned by the Financing SPE Subsidiary under such Asset
Financing Facility or CRE Financing, as applicable;

(u) (i) Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$185,000,000 and 1.325% of Consolidated Total Assets as of the last day of the
most recently ended Test Period and (ii) Liens with respect to property or
assets of the Borrower or any of its Restricted Subsidiaries securing
obligations not to exceed the amount under Section 6.04(a)(x) that is then
reallocated to Section 6.01(u)(ii);

(v) (i) Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h) and (ii) any pledge and/or deposit securing any settlement of
litigation;

 

114



--------------------------------------------------------------------------------



(w) (i) leases, subleases, licenses, sublicense concessions or other occupancy
agreements granted to others in the ordinary course of business (determined by
the Borrower in good faith) which do not secure any Indebtedness, and
(ii) restrictions and encumbrances to which the interest or title of the
Borrower or any Restricted Subsidiary as lessor, sub-lessor, licensor or
sub-licensor may be subject in connection therewith (including, without
limitation, under any non-disturbance provisions);

(x) Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

(y) Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under Sections
6.01(d), (e), (g) and (aa);

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any asset in the ordinary course of
business and permitted by this Agreement or (ii) by operation of law under
Article 2 of the UCC (or similar Requirement of Law under any jurisdiction);

(aa) Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

(dd) licenses, sublicenses and cross-licenses involving any IP Rights in the
ordinary course of business or on a non-exclusive basis;

(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons, (ii) rights
of first refusal and tag, drag, forced sale, major decisions and similar rights
in joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries, in each case, in the ordinary course of business (determined by
the Borrower in good faith) and (iii) Liens on Capital Stock in joint ventures
pursuant to the relevant joint venture agreement or arrangement;

(ff) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg) Liens consisting of the prior rights of consignees and their lenders under
consignment arrangements entered into in the ordinary course of business;

(hh) Liens on the Collateral (i) ranking pari passu in right of priority with
the Liens on the Collateral securing the Term Loans to the extent the Senior
Debt to Total Assets Ratio does not exceed 80.0% on a Pro Forma Basis and
(ii) ranking junior in right of priority to the Liens on the Collateral securing
the Term Loans to the extent the Total Debt to Total Assets Ratio does not
exceed 82.0% on a Pro Forma Basis; provided that, in the case of each of clause
(i) and (ii), such Liens shall be subject to any applicable Acceptable
Intercreditor Agreement;

 

115



--------------------------------------------------------------------------------



(ii) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(jj) Liens disclosed in any Mortgage Policy delivered pursuant to Section 5.12
with respect to any Material Real Estate Asset and any replacement, extension or
renewal thereof; provided that no such replacement, extension or renewal Lien
shall cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal (and additions thereto,
improvements thereon and the proceeds thereof); and

(kk) Liens on Financing Equity or CRE Finance Assets securing funding
obligations or commitments of the Borrower or any Financing SPE Subsidiary in
respect of such CRE Finance Asset (including such Liens provided under any
co-lender, intercreditor, participation or similar agreement).

Section 6.03. [Reserved].

Section 6.04. Restricted Payments; Restricted Debt Payments.

(a) The Borrower shall not pay or make, directly or indirectly, any Restricted
Payment, except that:

(i) the Borrower may make Restricted Payments consisting of dividends or other
similar distributions on account of its Capital Stock declared by the Borrower
in any Fiscal Quarter; provided that such dividends or similar distributions may
be paid by the Borrower within 60 calendar days following the date that such
dividend or other distribution is declared by the Borrower; provided, further,
that, solely for purposes of this clause (i), the amount of such dividends or
distributions declared in any Fiscal Quarter as to which Restricted Payments are
made pursuant to this clause (i) shall not exceed the greater of (x) the amount
necessary to enable the Borrower to maintain its REIT Status (provided that the
Borrower may make such distributions in the form of cash or Cash Equivalents
notwithstanding whether dividends in a form other than cash or Cash Equivalents
would be sufficient to maintain the Borrower’s REIT Status) and (y) 100.0% of
estimated Core Earnings of the Borrower and its Subsidiaries, determined in good
faith by the Borrower on a run-rate basis as of the date of declaration of the
relevant Restricted Payment, for the full fiscal quarter in which the applicable
Restricted Payment is declared;

(ii) the Borrower may pay to repurchase, redeem, retire or otherwise acquire or
retire for value the Capital Stock of the Borrower or any Subsidiary held by any
present or former employee, director, member of management, officer, manager or
consultant (or any Affiliate or Immediate Family Member thereof) of the Borrower
or any Subsidiary (or of the Manager or any Affiliate thereof):

(A) with Cash and Cash Equivalents (and including, to the extent constituting a
Restricted Payment, amounts paid in respect of promissory notes issued to
evidence any obligation to repurchase, redeem, retire or otherwise acquire or
retire for value the Capital Stock of the Borrower or any Subsidiary held by any
present or former employee, director, member of management, officer, manager or
consultant (or any Affiliate or Immediate Family Member thereof) of the Borrower
or any Subsidiary (or of the Manager or any Affiliate thereof)) in an amount not
to exceed, in any Fiscal Year, the greater of $25,000,000 and 0.18% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period calculated on a Pro Forma Basis, which, if not used in such Fiscal Year,
shall be carried forward to succeeding Fiscal Years;

 

116



--------------------------------------------------------------------------------



(B) with the proceeds of any sale or issuance of, or any capital contribution in
respect of, the Capital Stock of the Borrower (to the extent such proceeds are
contributed in respect of Qualified Capital Stock to the Borrower or any
Restricted Subsidiary (other than any such proceeds or contribution that forms
part of any Available Excluded Contribution Amount, Cure Amount or outstanding
Contribution Indebtedness Amount or to the extent such proceeds or contribution
has increased the Available Amount and is applied to incur an applicable
transaction under the Available Amount)); or

(C) with the net proceeds of any key-man life insurance policies;

(iii) the Borrower may make Restricted Payments in an amount not to exceed
(A) the portion, if any, of the Available Amount on such date that the Borrower
elects to apply to this clause (iii)(A) and/or (B) the portion, if any, of the
unutilized Available Excluded Contribution Amount on such date that the Borrower
elects to apply to this clause (iii)(B);

(iv) the Borrower may make Restricted Payments consisting of Cash payments in
lieu of the issuance of fractional shares in connection with the exercise,
settlement, grant or vesting of warrants, options or other securities
convertible into or exchangeable for, or otherwise based on, Capital Stock of
the Borrower;

(v) the Borrower may repurchase Capital Stock upon the exercise, settlement,
grant or vesting of warrants, options or other securities convertible into or
exchangeable for, or otherwise based on, Capital Stock if such Capital Stock
represents all or a portion of the exercise price of, or tax withholdings with
respect to, such warrants, options or other securities convertible into or
exchangeable for, or otherwise based on, Capital Stock;

(vi) [reserved];

(vii) [reserved];

(viii) the Borrower may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any Capital Stock (“Treasury Capital Stock”) of the
Borrower and/or any Restricted Subsidiary in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to the Borrower and/or
any Restricted Subsidiary) of, Qualified Capital Stock of the Borrower to the
extent any such proceeds are contributed to the capital of the Borrower and/or
any Restricted Subsidiary in respect of Qualified Capital Stock (“Refunding
Capital Stock”) and (ii) declare and pay dividends on any Treasury Capital Stock
out of the proceeds of the substantially concurrent sale (other than to the
Borrower or a Restricted Subsidiary) of any Refunding Capital Stock; provided
that any amount applied to make a Restricted Payment pursuant to this clause
(viii) shall not be applied or used as any Cure Amount or any Contribution
Indebtedness Amount or to increase the Available Amount or the Available
Excluded Contribution Amount;

(ix) to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Sections 6.09(d), (j) and (q));

 

117



--------------------------------------------------------------------------------



(x) the Borrower may make Restricted Payments in an aggregate amount not to
exceed the greater of $350,000,000 and 2.5% of Consolidated Total Assets as of
the last day of the most recently ended Test Period calculated on a Pro Forma
Basis, so long as no Event of Default under Section 7.01(a), (f) or (g) exists,
minus any amounts then reallocated at the election of the Borrower (and without
duplication) to Section 6.01(u), Section 6.04(b)(iv) or Section 6.06(q)(i) at
such time of determination;

(xi) [reserved];

(xii) the Borrower may make Restricted Payments with the Capital Stock of, or
Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents contributed by the Borrower and its Restricted
Subsidiaries); and

(xiii) the Borrower may declare and make dividend payments or other Restricted
Payments payable solely in the Capital Stock of the Borrower.

(b) The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
make any Prepayment in respect of principal of any Junior Debt, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Debt more
than one year prior to the scheduled maturity date thereof (collectively,
“Restricted Debt Payments”), except:

(i) with respect to any purchase, defeasance, redemption, repurchase, repayment
or other acquisition or retirement of Junior Debt made by exchange for, or out
of the proceeds of, either (x) Refinancing Indebtedness or (y) any other
Indebtedness or Disqualified Capital Stock permitted pursuant to Section 6.01;

(ii) as part of an applicable high yield discount obligation catch-up payment;

(iii) payments of regularly scheduled interest (including any penalty interest,
if applicable) and payments of fees, expenses and indemnification obligations as
and when due (other than payments with respect to Junior Debt that are
prohibited by the subordination provisions thereof);

(iv) Restricted Debt Payments in an aggregate amount not to exceed the portion,
if any, of Section 6.04(a)(x) at such time of determination that the Borrower
elects to reallocate to this Section 6.04(b)(iv);

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Borrower and/or any capital
contribution in respect of Qualified Capital Stock of the Borrower, in each
case, other than any such issuance to, or contribution by, any Restricted
Subsidiary and except to the extent such amount is applied as any Cure Amount or
utilized to incur outstanding Indebtedness pursuant to the Contribution
Indebtedness Amount or to make any Restricted Payment, Investment or Restricted
Debt Payment pursuant to the Available Amount or the Available Excluded
Contribution Amount, (B) Restricted Debt Payments as a result of the conversion
of all or any portion of any Junior Debt into Qualified Capital Stock of the
Borrower and (C) to the extent constituting a Restricted Debt Payment,
payment-in-kind interest with respect to any Junior Debt that is permitted under
Section 6.01;

 

118



--------------------------------------------------------------------------------



(vi) Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (vi)(A) and (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (vi)(B); and

(vii) (A) Restricted Debt Payments of Junior Debt made with Declined Proceeds
(it being understood that any Declined Proceeds applied to make Restricted Debt
Payments in reliance on this Section 6.04(b)(vii)(A) shall not increase the
amount available under clause (a)(ix) of the definition of “Available Amount” to
the extent so applied) and (B) Restricted Debt Payments of Junior Debt to the
extent such Junior Debt was assumed in connection with a Permitted Acquisition
or other permitted Investment, which such assumption by permitted under
Section 6.01, and such Junior Debt was not issued in contemplation of such
Permitted Acquisition.

Section 6.05. Burdensome Agreements. Except as provided herein or in any other
Loan Document and/or in agreements with respect to refinancings, renewals or
replacements of such Indebtedness that are permitted by Section 6.01, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
enter into or cause to exist any agreement restricting the ability of (x) any
Restricted Subsidiary of the Borrower that is not a Loan Party to pay dividends
or other distributions to the Borrower or any Loan Party, (y) any Restricted
Subsidiary that is not a Loan Party to make cash loans or advances to the
Borrower or any Loan Party or (z) any Loan Party to create, permit or grant a
Lien on any of its properties or assets to secure the Secured Obligations (each,
a “Burdensome Agreement”), except restrictions:

(a) set forth in any agreement evidencing or relating to (i) Indebtedness of a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.01,
(ii) Indebtedness permitted by Section 6.01 that is secured by a Permitted Lien
if the relevant restriction applies only to the Person obligated under such
Indebtedness and its Restricted Subsidiaries or the assets intended to secure
such Indebtedness and (iii) Indebtedness permitted pursuant to clauses (m),
(p) (as it relates to Indebtedness in respect of clauses (a), (m), (r),
(u) and/or (y) of Section 6.01), (r), (u), (y), (bb) or (ff) of Section 6.01;

(b) arising under customary provisions restricting assignments, subletting,
licensing, sublicensing or other transfers (including the granting of any Lien)
contained in CRE Finance Assets, Real Estate Investments, leases, subleases,
licenses, sublicenses, concessions, occupancy agreements, joint venture
agreements, co-lender agreements, intercreditor agreements, participation
agreements, purchase and sale agreements, servicing agreements, custodial
agreements and other agreements entered into in the ordinary course of business
(determined by the Borrower in good faith);

(c) that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
assets or Capital Stock not otherwise prohibited under this Agreement;

(d) that are assumed in connection with any acquisition of property or the
Capital Stock of any Person, so long as the relevant encumbrance or restriction
relates solely to the Person and its subsidiaries (including the Capital Stock
of the relevant Person or Persons) and/or property so acquired and was not
created in connection with or in anticipation of such acquisition;

(e) set forth in any agreement for any Disposition of any Restricted Subsidiary
(or all or substantially all of the assets thereof) that restricts the payment
of dividends or other distributions or the making of cash loans or advances by
such Restricted Subsidiary pending such Disposition;

 

119



--------------------------------------------------------------------------------



(f) set forth in provisions in agreements or instruments which prohibit the
payment of dividends or the making of other distributions with respect to any
class of Capital Stock of a Person other than on a pro rata basis;

(g) imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements;

(h) on Cash, other deposits or net worth or similar restrictions imposed by any
Person under any contract entered into in the ordinary course of business or for
whose benefit such Cash, other deposits or net worth or similar restrictions
exist;

(i) set forth in documents which exist on the Closing Date and were not created
in contemplation thereof;

(j) arising pursuant to an agreement or instrument relating to any Indebtedness
permitted to be incurred after the Closing Date if the relevant restrictions,
taken as a whole, are not materially less favorable to the Lenders than the
restrictions contained in this Agreement, taken as a whole (as determined in
good faith by the Borrower);

(k) arising under or as a result of applicable Requirements of Law or the terms
of any license, authorization, concession or permit;

(l) arising in any Hedge Agreement (or any other agreement relating to any
Derivative Transaction permitted under this Agreement) or any customary
agreement in respect of deposit, treasury or cash management services;

(m) relating to any asset (or all of the assets) of and/or the Capital Stock of
the Borrower and/or any Restricted Subsidiary which is imposed pursuant to an
agreement entered into in connection with any Disposition of such asset (or
assets) and/or all or a portion of the Capital Stock of the relevant Person that
is permitted or not restricted by this Agreement;

(n) set forth in any agreement relating to any Permitted Lien that limit the
right of the Borrower or any Restricted Subsidiary to Dispose of or encumber the
assets subject thereto;

(o) set forth in agreements entered into in connection with the administration,
operation or management of CRE Finance Assets, Asset Financing Facilities, Real
Estate Investments and/or CRE Financings in the ordinary course of business (as
determined in good faith by the Borrower);

(p) imposed by any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (a) through (n) above; provided that no such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Borrower, more
restrictive with respect to such restrictions, taken as a whole, than those in
existence prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

 

120



--------------------------------------------------------------------------------



Section 6.06. Investments. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, make or own any Investment in any other Person
except:

(a) Cash or Investments that were Cash Equivalents at the time made;

(b) (i) Investments in the Borrower and/or one or more Restricted Subsidiaries
and (ii) Investments made by any Loan Party and/or any Restricted Subsidiary
that is not a Loan Party in the form of any contribution to or Disposition of
the Capital Stock of any Person to the Borrower or any Restricted Subsidiary;

(c) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to the Borrower or any Restricted
Subsidiary;

(d) Investments in any Similar Business (including, for the avoidance of doubt,
to the extent constituting a Similar Business, joint ventures) in an aggregate
outstanding amount not to exceed the greater of $50,000,000 and 0.36% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period calculated on a Pro Forma Basis;

(e) Permitted Acquisitions;

(f) Investments (i) existing on, or contractually committed to or contemplated
as of, the Closing Date and, to the extent any such Investment in excess of
$6,000,000, described on Schedule 6.06 and (ii) any modification, replacement,
renewal or extension of any Investment described in clause (i) above so long as
no such modification, renewal or extension increases the amount of such
Investment except by the terms thereof or as otherwise permitted by this
Section 6.06;

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07 or any other disposition of assets not constituting a
Disposition;

(h) loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of the Borrower, its Subsidiaries,
the Manager (or its Affiliates) and/or any joint venture to the extent permitted
by Requirements of Law, in connection with such Person’s purchase of Capital
Stock of the Borrower, either (i) in an aggregate principal amount not to exceed
the greater of $10,000,000 and 0.0725% of Consolidated Total Assets as of the
last day of the most recently ended Test Period calculated on a Pro Forma Basis
at any one time outstanding or (ii) so long as the proceeds of such loan or
advance are substantially contemporaneously contributed to the Borrower for the
purchase of such Capital Stock;

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

 

121



--------------------------------------------------------------------------------



(j) Investments consisting of (or resulting from) Indebtedness permitted under
Section 6.01 (other than Indebtedness permitted under Sections 6.01(b) and (h)),
Permitted Liens, Restricted Payments permitted under Section 6.04 (other than
Section 6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and
mergers, consolidations, amalgamations, liquidations, windings up, dissolutions
or Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made
in reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if
made in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in
reliance on clause (B) therein) and Section 6.07(g));

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;

(m) loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of the Borrower or its Restricted Subsidiaries, in each case, to the
extent such payments or other compensation relate to services provided to the
Borrower or its Restricted Subsidiaries in the ordinary course of business;

(n) Investments to the extent that payment therefor is made solely with
Qualified Capital Stock of the Borrower, in each case, to the extent not
resulting in a Change of Control;

(o) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrower or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.06(o)
so long as no such modification, replacement, renewal or extension thereof
increases the original amount of such Investment except as otherwise permitted
by this Section 6.06;

(p) Investments in CRE Finance Assets and Real Estate Investments;

(q) Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed, without duplication:

(i) the sum of (X) greater of $50,000,000 and 0.36% of Consolidated Total Assets
as of the last day of the most recently ended Test Period calculated on a Pro
Forma Basis and (Y) at the election of the Borrower (and without duplication),
any amounts then reallocated from Section 6.04(a)(x) to this
Section 6.06(q)(i)(Y) (provided that the Borrower may reallocate to
Section 6.04(a)(x) any unutilized amounts under this Section 6.06(q)(i)(Y) that
were originally reallocated from Section 6.04(a)(x)), plus

 

122



--------------------------------------------------------------------------------



(ii) in the event that (A) the Borrower or any of its Restricted Subsidiaries
makes any Investment after the Closing Date in any Person that is not a
Restricted Subsidiary and (B) such Person subsequently becomes a Restricted
Subsidiary, an amount equal to 100.0% of the fair market value of such
Investment as of the date on which such Person becomes a Restricted Subsidiary;

(r) Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (r)(i) and/or (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (r)(ii);

(s) (i) Guarantees of leases (other than Finance Leases) or of other obligations
not constituting Indebtedness and (ii) Guarantees of the lease obligations of
suppliers, customers, franchisees and licensees of the Borrower and/or its
Restricted Subsidiaries, in each case, in the ordinary course of business;

(t) [reserved];

(u) repurchases of Secured Obligations through open market purchases and Dutch
Auctions, in each case, to the extent such repurchase or purchase is otherwise
permitted hereunder;

(v) Investments in Restricted Subsidiaries in connection with internal
reorganizations and/or restructurings and activities related to tax planning;
provided that, after giving effect to any such reorganization, restructuring or
activity, neither the Loan Guaranty, taken as a whole, nor the security interest
of the Administrative Agent in the Collateral, taken as a whole, is materially
impaired;

(w) Investments under any Derivative Transaction of the type permitted under
Section 6.01(s);

(x) Investments in any joint ventures and Unrestricted Subsidiaries in an
aggregate amount not to exceed the greater of $50,000,000 and 0.36% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period calculated on a Pro Forma Basis;

(y) Investments made in joint ventures as required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture agreements and similar binding arrangements entered into in the
ordinary course of business;

(z) Investments made in connection with any nonqualified deferred compensation
plan or arrangement for any present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of the Borrower, its Subsidiaries,
the Manager (or its Affiliates) and/or any joint venture;

(aa) Investments in the Borrower, any Restricted Subsidiary and/or joint venture
in connection with intercompany cash management arrangements and related
activities in the ordinary course of business;

(bb) Investments so long as (x) no Event of Default under Section 7.01(a),
(f) or (g) exists or would result therefrom and (y) on a Pro Forma Basis, the
Total Debt to Total Assets Ratio does not exceed 82.0% as of the last day of the
most recently ended Test Period calculated on a Pro Forma Basis;

 

123



--------------------------------------------------------------------------------



(cc) any Investment made by any Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary is designated as a Restricted Subsidiary so
long as the relevant Investment was not made in contemplation of the designation
of such Unrestricted Subsidiary as a Restricted Subsidiary;

(dd) Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons; and

(ee) so long as the Borrower would be in compliance with Section 6.13(a) on a
Pro Forma Basis, (i) Investments in a Securitization Subsidiary or any
Investment by a Securitization Subsidiary in any other Person in connection with
a Qualified Securitization Financing; provided, however, that any such
Investment in a Securitization Subsidiary is in the form of a contribution of
additional Securitization Assets or equity and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing.

Section 6.07. Fundamental Changes; Disposition of Assets. The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, consummate a Division as
the Dividing Person, or liquidate, wind up or dissolve themselves (or suffer any
liquidation or dissolution), or otherwise make any Disposition of any assets,
except:

(a) (i) any Restricted Subsidiary may be merged, consolidated or amalgamated
with or into the Borrower or any other Restricted Subsidiary and (ii) any
Restricted Subsidiary may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, the assets of the applicable
Dividing Person are held by one or more Subsidiaries at such time, or, with
respect to assets not so held by one or more Subsidiaries, such Division, in the
aggregate, would otherwise result in a Disposition permitted by Section 6.07
(other than Section 6.07(a); provided that (A) in the case of any such merger,
consolidation or amalgamation with or into the Borrower, (1) the Borrower shall
be the continuing or surviving Person or (2) if the Person formed by or
surviving any such merger, consolidation or amalgamation is not the Borrower
(any such Person, the “Successor Borrower”), (x) the Successor Borrower shall be
an entity organized or existing under the law of the U.S., any state thereof or
the District of Columbia, (y) the Successor Borrower shall expressly assume the
Obligations of the Borrower in a manner reasonably satisfactory to the
Administrative Agent and (z) except as the Administrative Agent may otherwise
agree, each Guarantor, unless it is the other party to such merger,
consolidation or amalgamation, shall have executed and delivered a reaffirmation
agreement with respect to its obligations under the Loan Guaranty and the other
Loan Documents; it being understood and agreed that if the foregoing conditions
under clauses (x) through (z) are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement and the other Loan
Documents, and (B) in the case of any such merger or Division, consolidation or
amalgamation with or into the Borrower or any Subsidiary Guarantor, either
(1) the Borrower or a Subsidiary Guarantor shall be the continuing or surviving
Person or the continuing or surviving Person shall expressly assume the
obligations of the Borrower or Subsidiary Guarantor in a manner reasonably
satisfactory to the Administrative Agent or (2) the relevant transaction shall
be treated as an Investment and shall comply with Section 6.06;

 

124



--------------------------------------------------------------------------------



(b) Dispositions (including of Capital Stock) among the Borrower and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise) (including as a
result of a Division);

(c) (i) the liquidation or dissolution of any Restricted Subsidiary if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and the Borrower or any Restricted Subsidiary receives any assets of the
relevant dissolved or liquidated Restricted Subsidiary; provided that in the
case of any liquidation or dissolution of any Loan Party that results in a
distribution of assets to any Restricted Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than in reliance on clause (j) thereof); (ii) any merger or
Division, amalgamation, dissolution, liquidation or consolidation, the purpose
of which is to effect (A) any Disposition otherwise permitted under this
Section 6.07 (other than clause (a), clause (b) or this clause (c)) or (B) any
Investment permitted under Section 6.06; and (iii) the conversion of the
Borrower or any Restricted Subsidiary into another form of entity, so long as
such conversion does not adversely affect the value of the Loan Guaranty or
Collateral, if any;

(d) (x) Dispositions of obsolete, damaged or worn out property or assets,
inventory, equipment and other assets in the ordinary course of business (as
determined in good faith by the management of the Borrower), and property or
assets no longer used or useful in the ordinary course or the principal business
of the Borrower and its Restricted Subsidiaries) and (y) the leasing or
subleasing of real property in the ordinary course of business;

(e) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of the
Borrower) or (B) otherwise economically impracticable to maintain;

(f) Dispositions of Cash and/or Cash Equivalents and/or other assets that were
Cash Equivalents when the relevant original Investment was made;

(g) Dispositions, mergers, Divisions, amalgamations, consolidations or
conveyances that constitute (w) Investments permitted pursuant to Section 6.06
(other than Section 6.06(j)), (x) Permitted Liens and (y) Restricted Payments
permitted by Section 6.04(a) (other than Section 6.04(a)(ix));

(h) Dispositions for fair market value; provided that with respect to any such
Disposition involving assets with a purchase price in excess of the greater of
$45,000,000 and 0.35% of Consolidated Total Assets as of the last day of the
most recently ended Test Period calculated on a Pro Forma Basis, at least 75% of
the consideration for such Disposition shall consist of Cash or Cash Equivalents
(provided that for purposes of the 75% Cash consideration requirement, (w) the
amount of any Indebtedness or other liabilities (other than Indebtedness or
other liabilities that are subordinated to the Obligations or that are owed to
the Borrower or any Restricted Subsidiary) of the Borrower or any Restricted
Subsidiary (as shown on such Person’s most recent balance sheet or statement of
financial position (or in the notes thereto)) that are assumed by the transferee
of any such assets and for which the Borrower and/or its applicable Restricted
Subsidiary have been validly released by all relevant creditors in writing,
(x) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such Disposition, (y) any
Securities received by the Borrower or any Restricted Subsidiary from such
transferee that are converted by such Person into Cash or Cash Equivalents

 

125



--------------------------------------------------------------------------------



(to the extent of the Cash or Cash Equivalents received) within 180 days
following the closing of the applicable Disposition and (z) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (z) that is at that time
outstanding, not in excess of the greater of $105,000,000 and 0.75% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, in each case, shall be deemed to be Cash); provided, further, that
(x) on the date on which the agreement governing such Disposition is executed,
no Event of Default under Section 7.01(a), (f) or (g) exists and (y) the Net
Proceeds of such Disposition shall be applied and/or reinvested as (and to the
extent) required by Section 2.11(b)(ii);

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j) Dispositions of investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(k) Dispositions of notes receivable or accounts receivable in the ordinary
course of business (including any discount and/or forgiveness thereof) or in
connection with the collection or compromise thereof;

(l) Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
(i) the Disposition or termination of which will not materially interfere with
the business of the Borrower and its Restricted Subsidiaries or (ii) which
relate to closed facilities or the discontinuation of any product line;

(m) (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;

(n) Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);

(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;

(p) Dispositions of Real Estate Investments in the ordinary course of business
(as determined in good faith by the Borrower);

(q) Disposition of any assets (i) acquired in a acquisition or other investment
permitted hereunder, which assets are (x) not used or useful in the ordinary
course or the principal business of the Borrower and its Restricted Subsidiaries
or (y) non-core assets or unnecessary to the business or operations of the
Borrower and its Restricted Subsidiaries or (ii) made in connection with the
approval of any applicable antitrust authority or otherwise necessary or
advisable in the good faith determination of the Borrower to consummate any
acquisition permitted hereunder;

 

126



--------------------------------------------------------------------------------



(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of assets so
long as any such exchange or swap is made for fair value (as reasonably
determined by the Borrower) for like assets; provided that, upon the
consummation of any such exchange or swap by any Loan Party, to the extent the
assets received do not constitute an Excluded Asset, the Administrative Agent
has a perfected Lien with the same priority as the Lien held on the Real Estate
Assets so exchanged or swapped;

(s) [reserved];

(t) (i) licensing, sublicensing and cross-licensing arrangements involving any
IP Rights of the Borrower or any Restricted Subsidiary in the ordinary course of
business and (ii) Dispositions, abandonments, cancellations or lapses of IP
Rights, or issuances or registrations, or applications for issuances or
registrations, of IP Rights, which, in the reasonable business judgment of the
Borrower, are not material to the conduct of the business of the Borrower or its
Restricted Subsidiaries, or are no longer economical to maintain in light of its
use;

(u) terminations or unwinds of Derivative Transactions;

(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w) [reserved];

(x) Dispositions made to comply with any order of any Governmental Authority or
any applicable Requirement of Law;

(y) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction;

(z) any sale of motor vehicles and information technology equipment purchased at
the end of an operating lease and resold thereafter;

(aa) Dispositions involving assets having a fair market value (as reasonably
determined by the Borrower at the time of the relevant Disposition) of not more
than the greater of $50,000,000 and 0.36% of Consolidated Total Assets as of the
last day of the most recently ended Test Period calculated on a Pro Forma Basis
in any Fiscal Year, which, if not used in such Fiscal Year, shall be carried
forward to succeeding Fiscal Years;

(bb) so long as the Borrower would be in compliance with Section 6.13(a) on a
Pro Forma Basis, any Disposition of Securitization Assets to a Securitization
Subsidiary; provided, that such Disposition shall be for no less than the fair
market value of such property at the time of such Disposition as determined by
the Borrower in good faith; and

(cc) any Disposition of Securitization Assets (other than to a Securitization
Subsidiary) or related assets in connection with any Qualified Securitization
Financing.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8 hereof.

 

127



--------------------------------------------------------------------------------



Section 6.08. [Reserved].

Section 6.09. Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of $15,000,000 with any of
their respective Affiliates on terms that are less favorable to the Borrower or
such Restricted Subsidiary, as the case may be (as reasonably determined by the
Borrower), than those that might be obtained at the time in a comparable
arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:

(a) any transaction between or among the Borrower and/or one or more Restricted
Subsidiaries (or any entity that becomes a Restricted Subsidiary as a result of
such transaction) to the extent permitted or not restricted by this Agreement;

(b) any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options, incentive equity awards and similar
arrangements, and stock or other equity ownership plans approved by the board of
directors (or equivalent governing body) of the Borrower or any Restricted
Subsidiary;

(c) (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any of its Restricted Subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors of the Borrower or its Subsidiaries (or of the Manager
or its Affiliates), (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with current or former officers, directors, members of
management, managers, employees, consultants or independent contractors and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option, equity incentive plan or similar arrangement and stock or other equity
ownership plans, any health, disability or similar insurance plan which covers
current or former officers, directors, members of management, managers,
employees, consultants or independent contractors or any employment contract or
arrangement;

(d) (i) transactions permitted by Sections 6.01(d), (o) and (ee), 6.04 and
6.06(h), (m), (o), (t), (y), (z) and (aa) and (ii) issuances of Capital Stock
and issuances and incurrences of Indebtedness not restricted by this Agreement;

(e) transactions in existence on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;

(f) (i) so long as no Event of Default under Sections 7.01(a), 7.01(f) or
7.01(g) then exists or would result therefrom (provided, that during such an
Event of Default such fees may continue to accrue and become payable upon the
waiver, termination or cure of the relevant Event of Default), the payment of
management, monitoring, consulting, transaction, oversight, advisory and similar
fees to the Manager (or its Affiliates) pursuant to any management agreement in
place

 

128



--------------------------------------------------------------------------------



from time to time between the Borrower and the Manager (to the extent such
management agreement is approved or ratified by the board of directors of the
Borrower) and (ii) the payment or reimbursement of all indemnification
obligations and expenses owed to the Manager (or its Affiliates) and any of
their respective directors, officers, members of management, managers, employees
and consultants, in each case whether currently due or paid in respect of
accruals from prior periods;

(g) the Transactions, including the payment of Transaction Costs;

(h) customary compensation to Affiliates of the Borrower (or the Manager or
Affiliates thereof) in connection with financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities and other transaction fees, which payments are approved by the board
of directors (or similar governing body) of the Borrower in good faith;

(i) Guarantees permitted by Section 6.01 or Section 6.06;

(j) transactions among the Borrower and its Restricted Subsidiaries that are
otherwise permitted (or not restricted) under this Article 6;

(k) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business;

(l) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the Borrower
and/or its applicable Restricted Subsidiary in the good faith determination of
the board of directors (or similar governing body) of the Borrower or the senior
management thereof or (ii) on terms at least as favorable as might reasonably be
obtained from a Person other than an Affiliate;

(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(n) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate;

(o) the non-exclusive licensing of trademarks, copyrights or other Intellectual
Property in the ordinary course of business to permit the commercial
exploitation of Intellectual Property between or among Affiliates and
Subsidiaries of the Borrower;

(p) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing;

 

129



--------------------------------------------------------------------------------



(q) any customary tax sharing agreements or arrangements entered into among the
Borrower and any Affiliates or Subsidiaries of the Borrower; and

(r) any (x) disposition of CRE Finance Assets, Real Estate Investments and/or
related assets in connection with any Asset Financing Facility and/or CRE
Financing, and any transaction in connection therewith and (y) any transaction
in connection with the servicing, administration, operation or management
(including property management) of CRE Finance Assets and/or Real Estate
Investments in the ordinary course of business (as determined in good faith by
the Borrower).

Section 6.10. Conduct of Business. From and after the Closing Date, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, engage in
any material line of business other than a business which is not prohibited from
being conducted by such Person while maintaining REIT Status with respect to the
Borrower (including, without limitation, to the extent not prohibited from being
conducted by such Person while maintaining REIT Status with respect to the
Borrower, (x) similar, incidental, complementary, ancillary or related
businesses to the businesses engaged in by the Borrower or any Restricted
Subsidiary on the Closing Date and (y) any business permitted to be engaged in
by a “taxable REIT subsidiary” (as defined in Section 856 of the Code) pursuant
to Section 856, et seq. of the Code).

Section 6.11. [Reserved].

Section 6.12. Fiscal Year. The Borrower shall not change its Fiscal Year-end to
a date other than December 31; provided that the Borrower may, upon written
notice to the Administrative Agent, change the Fiscal Year-end of the Borrower
to another date, in which case the Borrower and the Administrative Agent will,
and are hereby authorized to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

Section 6.13. Financial Covenant.

(a) Total Debt to Total Assets Ratio. As of the last day of each Fiscal Quarter
commencing with the Fiscal Quarter ending December 31, 2019, the Borrower shall
not permit the Total Debt to Total Assets Ratio to be greater than 83.333% (the
“Financial Covenant”).

(b) Financial Cure.

(i) Notwithstanding anything to the contrary in this Agreement (including
Article 7), upon the occurrence of an Event of Default as a result of the
Borrower’s failure to comply with Section 6.13(a) above for any Fiscal Quarter,
the Borrower shall have the right (the “Cure Right”) (at any time during such
Fiscal Quarter or thereafter until the date that is 15 Business Days after the
date on which financial statements for such Fiscal Quarter are required to be
delivered pursuant to Section 5.01(a) or (b), as applicable) to issue Qualified
Capital Stock for Cash or otherwise receive Cash contributions in respect of its
Qualified Capital Stock (the “Cure Amount”), and thereupon the Borrower’s
compliance with Section 6.13(a) shall be recalculated giving effect to a pro
forma increase in the amount of Consolidated Total Assets by an amount equal to
the Cure Amount solely for the purpose of determining compliance with
Section 6.13(a) as of the end of such Fiscal Quarter and for applicable
subsequent Fiscal Quarters. If, after giving effect to the foregoing
recalculation (but not, for the avoidance of doubt, taking into account any
repayment of Indebtedness in connection with determining compliance with
Section 6.13(a) for the Fiscal Quarter with respect to which such Cure Right is
exercised), the requirements of Section 6.13(a) would be satisfied, then the
requirements of Section 6.13(a) shall be deemed

 

130



--------------------------------------------------------------------------------



satisfied as of the end of the relevant Fiscal Quarter with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of Section 6.13(a) that had occurred (or would have
occurred) shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (I) in each four consecutive
Fiscal Quarter period there shall be at least two Fiscal Quarters (which may,
but are not required to be, consecutive) in which the Cure Right is not
exercised, (II) during the term of this Agreement, the Cure Right shall not be
exercised more than five times (provided that, in addition to any remaining
Fiscal Quarters as to which a Cure Right may be exercised under the cap set
forth in this clause (II), there shall be an additional Cure Right under this
clause (II) applicable solely after the Initial Term Loan Maturity Date), (III)
the Cure Amount shall be no greater than the amount required for the purpose of
complying with Section 6.13(a), (IV) upon the Administrative Agent’s receipt of
a written notice from the Borrower that the borrower intends to exercise the
Cure Right until the 15th Business Day following the date on which financial
statements for the Fiscal Quarter are required to be delivered pursuant to
Section 5.01(a) or (b), as applicable, neither the Administrative Agent (nor any
sub-agent therefor) nor any Lender shall exercise any right to accelerate the
Loans, and none of the Administrative Agent (nor any sub-agent therefor) nor any
Lender or Secured Party shall exercise any right to foreclose on or take
possession of the Collateral or any other right or remedy under the Loan
Documents solely on the basis of the relevant Event of Default under
Section 6.13(a), (V) there shall be no pro forma reduction of the amount of
Indebtedness by the amount of any Cure Amount for purposes of determining
compliance with Section 6.13(a) for the Fiscal Quarter in respect of which the
Cure Right was exercised and (VI) for the Fiscal Quarter with respect to which
any Cure Amount is included in the calculation of Consolidated Total Assets as
of the last day thereof as a result of any exercise of the Cure Right, such
increase to Consolidated Total Assets as a result of applying such Cure Amount
shall be disregarded for purposes of determining whether any financial ratio or
test or Basket set forth in Article 6 of this Agreement has been satisfied
(other than any direct or indirect condition or requirement under any applicable
Basket to be in compliance on a Pro Forma Basis with Section 6.13(a)).

(ii) In addition to, and without limitation of, the Cure Right set forth in
clause (ii) above, any breach of Section 6.13(a) in respect of a given Fiscal
Quarter will be deemed to be cured if the applicable financial statements in
accordance with Sections 5.01(a) or (b), together with a related Compliance
Certificate, for a subsequent Fiscal Quarter demonstrating compliance with the
Financial Covenant for such subsequent Fiscal Quarter are delivered to the
Administrative Agent, unless as at such date the Required Lenders have declared
all Obligations to be immediately due and payable pursuant to Section 7.01 on
account of such Event of Default occurring as a result of such breach of
Section 6.13(a).

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) Failure To Make Payments When Due. Failure by the Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due; or

 

131



--------------------------------------------------------------------------------



(b) Default in Other Agreements. (i) Failure by the Borrower or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by the Borrower or
any of its Restricted Subsidiaries with respect to any other term of (A) one or
more items of Indebtedness with an aggregate outstanding principal amount
exceeding the Threshold Amount or (B) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Indebtedness (other than, for the
avoidance of doubt, with respect to Indebtedness consisting of Hedging
Obligations, termination events or equivalent events pursuant to the terms of
the relevant Hedge Agreement which are not the result of any default thereunder
by any Loan Party or any Restricted Subsidiary), in each case beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided that (X) clause (ii) of this
paragraph (b) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder and (Y) this clause
(b) shall not apply to the extent such failure is remedied or waived by the
holders of the applicable Indebtedness prior to any acceleration of the Loans
pursuant to Article 7; provided, further, that no such event (other than the
failure to make a principal payment at stated final maturity) under any Asset
Financing Facility or CRE Financing shall constitute a Default or Event of
Default under this clause (b) until such Asset Financing Facility or CRE
Financing, as applicable, shall have been accelerated as a result of such event;
or

(c) Breach of Certain Covenants. Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in
Section 5.01(e), Section 5.02 (as it applies to the preservation of the
existence of the Borrower), or Article 6; it being understood and agreed that
any breach of Section 6.13(a) is subject to cure as provided in Section 6.13(b),
and no Event of Default may arise under Section 6.13(a) until the 15th Business
Day after the day on which financial statements are required to be delivered for
the relevant Fiscal Quarter under Sections 5.01(a) or (b), as applicable (so
long as the Borrower shall have the right to exercise Cure Rights), and then
only to the extent the Cure Amount has not been received on or prior to such
date; or

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate or any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made (it being understood and agreed that any breach of
representation, warranty or certification resulting from the failure of the
Administrative Agent to file any Uniform Commercial Code continuation statement
shall not result in an Event of Default under this Section 7.01(d) or any other
provision of any Loan Document) and, in each case, to the extent capable of
being cured, such incorrect representation, warranty, certification or statement
of fact shall remain incorrect in such material respect for a period of 30
calendar days after receipt by the Borrower of written notice thereof from the
Administrative Agent; or

 

132



--------------------------------------------------------------------------------



(e) Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, which default has not been remedied or waived within 30 calendar
days after receipt by the Borrower of written notice thereof from the
Administrative Agent; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
the Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) in an involuntary case or proceeding under any Debtor Relief Law now
or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal, state or local
Requirements of Law, which relief is not stayed; or (ii) the commencement of an
involuntary case or proceeding against the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) under any Debtor Relief Law;
the entry by a court having jurisdiction in the premises of a decree or order
for the appointment of a receiver, receiver and manager, (preliminary)
insolvency receiver, liquidator, sequestrator, trustee, administrator, custodian
or other officer having similar powers over the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary), or over all or a
material part of its property; or the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) for all or a material part
of its property, which remains, in any case or proceeding under this clause (f),
undismissed, unvacated, unbonded or unstayed pending appeal for 60 consecutive
days; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
the Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) of an order for relief, the commencement by the Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) of a
voluntary case or proceeding under any Debtor Relief Law, or the consent by the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) to the entry of an order for relief in an involuntary case or
proceeding or to the conversion of an involuntary case or proceeding to a
voluntary case or proceeding, under any Debtor Relief Law, or the consent by the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) to the appointment of or taking possession by a receiver, receiver
and manager, insolvency receiver, liquidator, sequestrator, trustee,
administrator, custodian or other like official for or in respect of itself or
for all or a material part of its property; (ii) the making by the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) of a
general assignment for the benefit of creditors; or (iii) the admission in
writing by any Responsible Officer of the Borrower of the inability of the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) to pay their respective debts as such debts become due; or

(h) Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against the
Borrower or any of its Restricted Subsidiaries or any of their respective assets
involving in the aggregate at any time an amount in excess of the Threshold
Amount (in either case to the extent not adequately covered by indemnity from a
third party, by self-insurance (if applicable) or by insurance as to which the
relevant third party insurance company has been notified and not denied
coverage), which judgment, writ, warrant or similar process remains unpaid,
undischarged, unvacated, unbonded or unstayed pending appeal for a period of 60
consecutive days; or

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of the Borrower or any of
its Restricted Subsidiaries in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect; or

 

133



--------------------------------------------------------------------------------



(j) Change of Control. The occurrence of a Change of Control; or

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof, (i) any material Loan Guaranty for any
reason, other than the occurrence of the Termination Date, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared, by a court of competent jurisdiction, to be null and void or any
Guarantor shall repudiate in writing its obligations thereunder (in each case,
other than as a result of the discharge of such Guarantor in accordance with the
terms thereof and other than as a result of acts or omissions by the
Administrative Agent or any Lender), (ii) this Agreement or any material
Collateral Document ceases to be in full force and effect or shall be declared,
by a court of competent jurisdiction, to be null and void or any Lien on
Collateral created (or purported to be created) under any Collateral Document
ceases to be valid and perfected with respect to a material portion of the
Collateral (other than (I) Collateral consisting of Material Real Estate Assets
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage or (II) solely by reason of (w) such
perfection is not required pursuant to the Collateral and Guarantee Requirement,
the Perfection Requirements, the Collateral Documents, this Agreement or
otherwise, (x) the failure of the Administrative Agent to maintain possession of
any Collateral actually delivered to it or the failure of the Administrative
Agent to file Uniform Commercial Code continuation statements, (y) a release of
Collateral in accordance with the terms hereof or thereof or (z) the occurrence
of the Termination Date or any other termination of such Collateral Document in
accordance with the terms thereof) or (iii) other than bona fide, good faith
disputes as to the scope of Collateral or whether any Lien has been, or is
required to be released, any Loan Party shall contest in writing, the validity
or enforceability of any material provision of any Loan Document (or any Lien
purported to be created by the Collateral Documents or any Loan Guaranty) or
deny in writing that it has any further liability (other than by reason of the
occurrence of the Termination Date or any other termination of any other Loan
Document in accordance with the terms thereof), including with respect to future
advances by the Lenders, under any Loan Document to which it is a party; it
being understood and agreed that the failure of the Administrative Agent to file
any Uniform Commercial Code continuation statement shall not result in an Event
of Default under this Section 7.01(k) or any other provision of any Loan
Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that upon the
occurrence of an event with respect to the Borrower described in clauses (f) or
(g) of this Article, any such Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, in
each case without further action of the Administrative Agent or any Lender. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

134



--------------------------------------------------------------------------------



ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints JPMCB (or any successor
appointed pursuant hereto) as Administrative Agent and authorizes the
Administrative Agent to take such actions on its behalf (including, without
limitation, in any insolvency or liquidation proceeding), including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any Subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law; it being understood that such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the relevant circumstances as provided in Section 9.02);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Requirements of Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Restricted Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable to the Lenders or
any other Secured Party for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as is necessary, or as the Administrative Agent believes in good
faith shall be necessary, under the relevant circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or

 

135



--------------------------------------------------------------------------------



any Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any
covenant, agreement or other term or condition set forth in any Loan Document or
the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
any Lien on the Collateral or the existence, value or sufficiency of the
Collateral or to assure that the Liens granted to the Administrative Agent
pursuant to any Loan Document have been or will continue to be properly or
sufficiently or lawfully created, perfected or enforced or are entitled to any
particular priority, (vi) the satisfaction of any condition set forth in Article
4 or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or (vii) any
property, book or record of any Loan Party or any Affiliate thereof.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower, the Administrative Agent and each Secured Party
agree that (i) no Secured Party (other than the Administrative Agent) shall have
any right individually to realize upon any of the Collateral or to enforce the
Loan Guaranty; it being understood that any realization upon the Collateral or
enforcement on any Loan Guaranty against the Loan Parties pursuant hereto or
pursuant to any Loan Document may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms hereof or
thereof, and (ii) in the event of a foreclosure by the Administrative Agent on
any of the Collateral pursuant to a public or private sale or in the event of
any other Disposition (including pursuant to Section 363 of the Bankruptcy Code
or any similar provision of any other Debtor Relief Law), (A) the Administrative
Agent, as agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale,
to use and apply all or any portion of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Administrative Agent at
such Disposition and (B) the Administrative Agent or any Lender may be the
purchaser or licensor of all or any portion of such Collateral at any such
Disposition.

No holder of any Secured Hedging Obligation in its capacity as such shall have
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under this Agreement.

Each Secured Party agrees that the Administrative Agent may in its sole
discretion, but is under no obligation to, credit bid any part of the Secured
Obligations or to purchase or retain or acquire any portion of the Collateral.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) that it
believes to be genuine and to have been signed, sent or otherwise authenticated
by the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent has received notice to the contrary from
such Lender prior to the making of such Loan. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

136



--------------------------------------------------------------------------------



The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article 8 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. The Secured Parties agree that
the Administrative Agent shall not be responsible to the Secured Parties for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agent.

The Administrative Agent may resign at any time by giving ten days’ written
notice to the Lenders and the Borrower; provided that if no successor agent is
appointed in accordance with the terms set forth below within such 10-day
period, the Administrative Agent’s resignation shall not be effective until the
earlier to occur of (x) the date of the appointment of the successor agent or
(y) the date that is twenty (20) days after the last day of such 10-day period.
If the Administrative Agent is a Defaulting Lender under clause (a), (b) or
(e) of the definition thereof, either the Required Lenders or the Borrower may,
upon ten days’ notice, remove the Administrative Agent; provided that if no
successor agent is appointed in accordance with the terms set forth below within
such 10-day period, the Administrative Agent’s removal shall, at the option of
the Borrower, not be effective until the earlier to occur of (x) the date of the
appointment of the successor agent or (y) the date that is twenty (20) days
after the last day of such 10-day period. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld or delayed), to appoint a successor
Administrative Agent which shall be a commercial bank or trust company with
offices in the U.S. having combined capital and surplus in excess of
$1,000,000,000, and which, for the avoidance of doubt, shall be a “U.S. person”
and a “financial institution” within the meaning of Treasury Regulations
Section 1.1441-1; provided that during the existence of an Event of Default
under Section 7.01(a) or, with respect to any Borrower, Sections 7.01(f) or (g),
no consent of the Borrower shall be required. If no successor has been appointed
as provided above and accepted such appointment within ten days after the
retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt, the
consent of the Borrower) or (b) in the case of a removal, the Borrower may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that (x) in the case
of a retirement, if the Administrative Agent notifies the Borrower, the Lenders
that no qualifying Person has accepted such appointment or (y) in the case of a
removal, the Borrower notifies the Required Lenders that no qualifying Person
has accepted such appointment, then, in each case, such resignation or removal
shall nonetheless become effective in accordance with the provisos to the first
two sentences in this paragraph and (i) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent in its capacity as collateral agent for the
Secured Parties for purposes of maintaining the perfection of the Lien on the
Collateral securing the Secured Obligations, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations required to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly (and each Lender will
cooperate with the Borrower to enable the Borrower to take such actions), until
such time as the Required Lenders or the Borrower, as applicable, appoint a
successor Administrative Agent, as provided above in this Article 8. Upon the
acceptance of its appointment as Administrative

 

137



--------------------------------------------------------------------------------



Agent hereunder as a successor Administrative Agent, the successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder (other than its obligations under
Section 9.13 hereof). The fees payable by the Borrower to any successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor Administrative
Agent. After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the relevant Person was acting as Administrative
Agent (including for this purpose holding any collateral security following the
retirement or removal of the Administrative Agent). Notwithstanding anything to
the contrary herein, no Disqualified Institution may be appointed as a successor
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. Each Lender
acknowledges that neither the Administrative Agent nor any Affiliate thereof has
made any representation or warranty to it. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of the Administrative
Agent or any of its Related Parties.

Each Lender, by delivering its signature page to this Agreement or an Assignment
and Assumption and funding its Loan or assignment, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent, the
Required Lenders or the Lenders, as applicable, on the Closing Date or, in the
case of a Lender that becomes party hereto by Assignment and Assumption,
thereafter and prior to the effectiveness of such Assignment and Assumption.

Notwithstanding anything to the contrary herein, the Arrangers, the First
Amendment Arrangers (as defined in the First Amendment), the Second Amendment
Arrangers (as defined in the Second Amendment) and their respective Affiliates
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement, except in their respective capacities as the
Administrative Agent or a Lender hereunder, as applicable.

Each Secured Party hereby further authorizes the Administrative Agent, on behalf
of and for the benefit of the Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Loan Guaranty, the
Collateral and the Loan Documents; provided that the Administrative Agent shall
not owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or
any other obligation whatsoever to any holder of Secured Obligations with
respect to any Secured Hedging Obligations.

 

138



--------------------------------------------------------------------------------



The Secured Parties agree that the Administrative Agent shall not be responsible
for or have a duty to the Secured Parties to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection (or continued perfection)
of the Administrative Agent’s Lien thereon, or any certificate prepared by any
Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Each Secured Party irrevocably authorizes the Administrative Agent to:

(a) release any Lien on any property granted to or held by Administrative Agent
under any Loan Document (i) upon the occurrence of the Termination Date,
(ii) that is sold or transferred as part of or in connection with any sale,
transfer or other disposition permitted under the Loan Documents to a Person
that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral, (iv) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon the release of such Subsidiary Guarantor from its
Loan Guaranty otherwise in accordance with the Loan Documents, (v) as required
under clause (d) below or (vi) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 9.02;

(b) subject to Section 9.21, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder and the
Borrower has requested such Excluded Subsidiary cease to be a Subsidiary
Guarantor);

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g)(i), 6.02(l),
6.02(n), 6.02(o)(i) (other than any Lien on the Capital Stock of any Subsidiary
Guarantor), 6.02(q), 6.02(r) (to the extent the relevant Lien is of the type to
which the Lien of the Administrative Agent is otherwise required to be
subordinated under this clause (c) pursuant to any of the other exceptions to
Section 6.02 that are expressly included in this clause (c)), 6.02(x), 6.02(y),
6.02(z)(i), 6.02(bb), 6.02(cc), 6.02(ee), 6.02(ff) and 6.02(gg) (and any
Refinancing Indebtedness in respect of any thereof to the extent such
Refinancing Indebtedness is permitted to be secured under Section 6.02(k));
provided, that the subordination of any Lien on any property granted to or held
by the Administrative Agent shall only be required with respect to any Lien on
such property that is permitted by Sections 6.02(l), 6.02(o), 6.02(q), 6.02(r)
and/or 6.02(bb) to the extent that the Lien of the Administrative Agent with
respect to such property is required to be subordinated to the relevant
Permitted Lien in accordance with the documentation governing the Indebtedness
that is secured by such Permitted Lien; and

(d) enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness (including any Acceptable Intercreditor Agreement and/or
any amendment to any of the foregoing in accordance with Section 9.02) that is
(i) required or permitted to be subordinated hereunder and/or (ii) secured by
Liens, and with respect to which Indebtedness, this Agreement contemplates an
intercreditor, subordination, collateral trust agreement or similar agreement.

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guaranty or its Lien on any
Collateral pursuant to this Article 8. In each case as specified in this Article
8, the Administrative Agent will (and each Lender hereby authorizes the
Administrative Agent to), at the Borrower’s expense,

 

139



--------------------------------------------------------------------------------



execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral
Documents, to subordinate its interest therein, or to release such Loan Party
from its obligations under the Loan Guaranty, in each case in accordance with
the terms of the Loan Documents and this Article 8; provided, that upon the
request of the Administrative Agent, the Borrower shall deliver a certificate of
a Financial Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement. Any execution and
delivery of documents pursuant to this paragraph shall be without recourse to or
warranty by the Administrative Agent.

The Administrative Agent is authorized to enter into an Acceptable Intercreditor
Agreement and any other intercreditor, subordination, collateral trust or
similar agreement contemplated hereby, in each case, on terms reasonably
satisfactory to the Administrative Agent, with respect to any (a) Indebtedness
permitted hereby (i) that is (A) required or permitted to be subordinated
hereunder and/or (B) secured by Liens permitted hereby and (ii) which
contemplates an intercreditor, subordination or collateral trust agreement
and/or (b) Secured Hedging Obligations, whether or not constituting Indebtedness
(any such other intercreditor agreement an “Additional Agreement”), and the
Secured Parties party hereto acknowledge that the Intercreditor Agreement and
any Additional Agreement is binding upon them. Each Secured Party party hereto
hereby (a) agrees that it will be bound by, and will not take any action
contrary to, the provisions of any Additional Agreement and (b) authorizes the
Administrative Agent to enter into an Acceptable Intercreditor Agreement and/or
any Additional Agreement and to subject the Liens on the Collateral securing the
Secured Obligations to the provisions thereof. The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrower, and the Secured Parties are intended third- party beneficiaries of
such provisions and the provisions of an Acceptable Intercreditor Agreement
and/or any Additional Agreement.

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrower in accordance with and to the extent
required by Section 9.03(b) hereof, the Lenders will reimburse and indemnify the
Administrative Agent (and any Affiliate thereof) in proportion to their
respective Applicable Percentages (determined as if there were no Defaulting
Lenders and all Term Loans were of a single Class) for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any Affiliate thereof) in performing its duties hereunder or under any other
Loan Document or in any way relating to or arising out of this Agreement or any
other Loan Document (in all cases, whether or not caused or arising, in whole or
in part, out of the comparative, contributory or sole negligence of the
Administrative Agent or any Affiliate thereof); provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The agreements in this paragraph shall
survive the payment of the Loans and all other amounts payable hereunder.

To the extent required by any applicable Requirements of Law (as determined in
good faith by the Administrative Agent), the Administrative Agent may withhold
from any payment to any Lender under any Loan Document an amount equivalent to
any applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.17, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, all Taxes and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender

 

140



--------------------------------------------------------------------------------



for any reason (including because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective), whether or not such Taxes were correctly or
legally imposed or asserted. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. The agreements in this
paragraph shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and

(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender

 

141



--------------------------------------------------------------------------------



party hereto, for the benefit of, the Administrative Agent and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

 

  (i)

if to any Loan Party, to such Loan Party in the care of the Borrower at:

Blackstone Mortgage Trust, Inc.

345 Park Avenue

New York, New York 10154

Attention: Douglas Armer

Email: BXMTTermLoanB@blackstone.com

with copies to (which shall not constitute notice to any Loan Party):

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: Jay Kim

Email: jay.kim@ropesgray.com

Telephone: (212) 497-3626

and

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: Daniel Stanco

Email: daniel.stanco@ropesgray.com

Telephone: (212) 841-5758

 

  (ii)

if to the Administrative Agent, at:

JPMorgan Chase Bank, N.A.

as Administrative Agent

500 Stanton Christiana Road

NCC 5, 1st Floor

Newark, DE 19713-2107

Attention: Andre Diaz

Telephone: (302) 634-1098

Facsimile: (201) 244-3628

 

142



--------------------------------------------------------------------------------



(iii) if to any Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Borrower (on behalf
of any Loan Party) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it (provided that approval
of such procedures may be limited to particular notices or communications). All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that any
such notice or communication not given during the normal business hours of the
recipient shall be deemed to have been given at the opening of business on the
next Business Day for the recipient and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto; it being understood
and agreed that the Borrower may provide any such notice to the Administrative
Agent as recipient on behalf of itself and each Lender.

(d) The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by, or on behalf
of, the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
nonpublic information within the meaning of the United States federal securities
laws with respect to the Borrower, any of its subsidiaries, or their respective
securities) (each, a “Public Lender”). At the request of the Arrangers or, the
First Amendment Arrangers (as defined in the First Amendment) or the Second
Amendment Arrangers (as defined in the Second Amendment), the Borrower hereby
agrees that (i) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC,” (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as
information of a type that would (x) customarily be made publicly available (or
could be derived from

 

143



--------------------------------------------------------------------------------



publicly available information), as determined in good faith by the Borrower, or
(y) would not be material with respect to the Borrower, its subsidiaries, any of
their respective securities or the Transactions as determined in good faith by
the Borrower for purposes of United States federal securities laws and (iii) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC,” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material nonpublic information: (1) the Loan Documents, (2) any
notification of changes in the terms of the Term Facility and (3) all
information delivered pursuant to Section 5.01(a) or (b).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non- public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof except as provided herein or in any Loan Document, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any party hereto therefrom shall in any
event be effective unless the same is permitted by this Section 9.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
to the extent permitted by applicable Requirements of Law, the making of any
Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.

 

144



--------------------------------------------------------------------------------



(b) Subject to this Section 9.02(b) and Sections 9.02(c) and (d) below and to
Section 2.14(b), Section 2.22 and Section 9.05(f), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified, except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
or (ii) in the case of any other Loan Document (other than any waiver, amendment
or modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Document), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that:

(A) the consent of each Lender directly and adversely affected thereby (but,
except in the case of subclause (1), not the consent of the Required Lenders)
shall be required for any waiver, amendment or modification that:

(1) increases the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.22 in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

(2) reduces the principal amount of any Loan owed to such Lender or any amount
due to such Lender on any Loan Installment Date;

(3) (x) extends the scheduled final maturity of any Loan or (y) postpones any
Loan Installment Date or any Interest Payment Date with respect to any Loan held
by such Lender or the date of any scheduled payment of any fee or premium
payable to such Lender hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);

(4) reduces the rate of interest (other than to waive any Default or Event of
Default or obligation of the Borrower to pay interest to such Lender at the
default rate of interest under Section 2.13(c), which shall only require the
consent of the Required Lenders) or the amount of any fee or premium owed to
such Lender; it being understood that no change in the calculation of any other
interest, fee or premium due hereunder (including any component definition
thereof) shall constitute a reduction in any rate of interest or fee hereunder;

(5) extends the expiry date of such Lender’s Commitment; it being understood
that no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of any Commitment shall
constitute an extension of any Commitment of any Lender; and

 

145



--------------------------------------------------------------------------------



(6) waives, amends or modifies the provisions of Section 2.18(b) or 2.18(c) of
this Agreement in a manner that would by its terms alter the “waterfall” in
Section 2.18(b) or pro rata sharing of payments required by Section 2.18(c)
(except in connection with any transaction permitted under Sections 2.22, 2.23,
9.02(c) and/or 9.05(g) or as otherwise provided in this Section 9.02);

(B) no such agreement shall:

(1) change any of the provisions of Section 9.02(a) or Section 9.02(b) or the
definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender;

(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 9.21 hereof),
without the prior written consent of each Lender; or

(3) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 9.21 hereof), without the prior written
consent of each Lender; and

(C) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent.

(c) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Borrower and the Lenders providing the relevant
Replacement Term Loans to permit the refinancing or replacement of all or any
portion of the outstanding Term Loans under the applicable Class (any such loans
being refinanced or replaced, the “Replaced Term Loans”) with one or more
replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that

(A) the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01 and, to the
extent any such additional amounts are secured, the related Liens are permitted
under Section 6.02, and plus (2) the amount of accrued interest, penalties and
premium (including tender premium) thereon any committed but undrawn amounts and
underwriting discounts, fees (including upfront fees, original issue discount or
initial yield payments), commissions and expenses associated therewith),

(B) subject to the Permitted Earlier Maturity Indebtedness Exception, any
Replacement Term Loans (other than customary bridge loans with a maturity date
of not longer than one year; provided that any loans, notes, securities or other
Indebtedness which are exchanged for or otherwise replace such bridge loans
shall be subject to the requirements of this clause (B)) must have a final
maturity date that is equal to or later than the final maturity date of, and
have a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Replaced Term Loans at the time of the relevant
refinancing,

 

146



--------------------------------------------------------------------------------



(C) any Replacement Term Loans may be pari passu with or junior to any
then-existing Term Loans in right of payment and pari passu with or junior to
such Term Loans with respect to the Collateral (provided that any Replacement
Term Loans not incurred under this Agreement that are secured by Liens on the
Collateral shall be subject to any applicable Acceptable Intercreditor
Agreements),

(D) any Replacement Term Loans that are secured may not be secured by any assets
other than the Collateral,

(E) any Replacement Term Loans that are guaranteed may not be guaranteed by any
Person other than one or more Guarantors,

(F) any Replacement Term Loans that are pari passu with the 2019 New Term Loans
and/or the Term B-2 Loans in right of payment and security may participate (A)
in any voluntary prepayments of Term Loans as set forth in Section 2.11(a)(i)
and (B) in any mandatory prepayments of Term Loans as set forth in
Section 2.11(b)(vi),

(G) any Replacement Term Loans may have pricing (including interest, fees and
premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms and, subject to preceding clause (B), amortization schedule, as
the Borrower and the lenders providing such Replacement Term Loans may agree,

(H) other terms and conditions of any Replacement Term Loans (excluding as set
forth above, including pricing, interest rate margins, fees, discounts, rate
floors and optional prepayment or redemption terms), if not substantially
identical to those applicable to Replaced Term Loans (as reasonably determined
by the Borrower and the Administrative Agent), must either, at the option of the
Borrower, (x) not be materially more restrictive to the Borrower and its
Restricted Subsidiaries (as determined by the Borrower in good faith) than (when
taken as a whole) those contained in the Replaced Term Loans (other than any
terms which are applicable only after the then-existing Latest Maturity Date
with respect to such Replaced Term Loans), (y) be conformed (or added) to the
Loan Documents for the benefit of the existing Term Lenders or, as applicable,
the Administrative Agent (i.e., by conforming or adding a term to the
then-outstanding Term Loans pursuant to the applicable Incremental Facility
Amendment, it being understood that, without limitation, any amendment or
modification to the Loan Documents that solely adds one or more terms for the
benefit of the existing Term Lenders shall not require the consent of any such
existing Term Lender so long as the form (but not the substance) of the
applicable agreement effecting such amendment or modification is reasonably
satisfactory to the Administrative Agent) or (z) reflect then current market
terms and conditions (taken as a whole) at the time of incurrence or issuance
(as determined by the Borrower in good faith), and

(I) no Event of Default under Section 7.01(a), (f) or (g) shall exist
immediately prior to or after giving effect to such Replacement Term Loans;

provided, further, that, in respect of this clause (c), any Affiliated Lender
and Debt Fund Affiliate shall be permitted without the consent of the
Administrative Agent to provide any Replacement Term Loans, it being understood
that in connection therewith, the relevant Affiliated Lender or Debt Fund
Affiliate, as applicable, shall be subject to the restrictions applicable to
such Person under Section 9.05 as if such Replacement Term Loans were Term
Loans.

 

147



--------------------------------------------------------------------------------



Each party hereto hereby agrees that this Agreement may be amended by the
Borrower, the Administrative Agent and the lenders providing the relevant
Replacement Term Loans to the extent (but only to the extent) necessary to
reflect the existence and terms of such Replacement Term Loans incurred or
implemented pursuant thereto (including any amendment necessary to treat the
loans and commitments subject thereto as a separate “tranche” and “Class” of
Loans and/or Commitments hereunder). It is understood that any Lender approached
to provide all or a portion of any Replacement Term Loans may elect or decline,
in its sole discretion, to provide such Replacement Term Loans.

(d) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other Loan
Document:

(i) the Borrower and the Administrative Agent may, without the input or consent
of any Lender, amend, supplement and/or waive any guaranty, collateral security
agreement, pledge agreement and/or related document (if any) executed in
connection with this Agreement to (A) comply with any Requirement of Law or the
advice of counsel, (B) cause any such guaranty, collateral security agreement,
pledge agreement or other document to be consistent with this Agreement and/or
the relevant other Loan Documents or (C) add a benefit for solely the Lenders
under the existing Term Facility, including, but not limited to, increase in
margin, interest rate floor, prepayment premium, call protection and
reestablishment of or increase in amortization schedule; provided that no such
amendment, modification or waiver that increases or accelerates the amortization
schedule shall operate to cause the amounts subject to such increased or
accelerated amortization schedule to not be subject to Section 2.12(c),

(ii) the Borrower and the Administrative Agent may, without the input or consent
of any other Lender (other than the relevant Lenders (including Additional
Lenders) providing Loans under such Sections), effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrower and the Administrative Agent to (1) effect the
provisions of Sections 2.22, 2.23, 5.12, 6.12 or 9.02(c), or any other provision
specifying that any waiver, amendment or modification may be made with the
consent or approval of the Administrative Agent and/or (2) to add terms
(including representations and warranties, conditions, prepayments, covenants or
events of default), in connection with the addition of any Additional Term Loan
or Additional Commitment hereunder pursuant to Sections 2.22, 2.23 or 9.02(c),
that are favorable to the then-existing Lenders, as reasonably determined by the
Administrative Agent,

(iii) if the Administrative Agent and the Borrower have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such provision (without any
further action or consent of any other party) solely to address such matter as
reasonably determined by them acting jointly,

(iv) the Administrative Agent and the Borrower may amend, restate, amend and
restate or otherwise modify any Acceptable Intercreditor Agreement as provided
therein,

(v) the Administrative Agent may amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, Commitment terminations
pursuant to Section 2.09, implementations of Additional Commitments or
incurrences of Additional Term Loans pursuant to Sections 2.22, 2.23 or 9.02(c)
and reductions or terminations of any such Additional Commitments or Additional
Term Loans,

 

148



--------------------------------------------------------------------------------



(vi) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except as permitted pursuant to
Section 2.21(a) and except that the Commitment and any Additional Commitment of
any Defaulting Lender may not be increased without the consent of such
Defaulting Lender (it being understood that any Commitment or Loan held or
deemed held by any Defaulting Lender shall be excluded from any vote hereunder
that requires the consent of any Lender, except as expressly provided in
Section 2.21(a)),

(vii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(i) to add one or more additional credit facilities to this Agreement and to
permit any extension of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the relevant
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion, and

(viii) any amendment, wavier or modification of any term or provision that
directly affects Lenders under one or more Classes and does not directly affect
Lenders under one or more other Classes may be effected by the consent of
Lenders representing more than 50% of the aggregate Commitments and/or Loans of
such directly affected Class in lieu of the consent of the Required Lenders.

Section 9.03. Expenses; Indemnity.

(a) Subject to Section 9.05(f), the Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by each Arranger, the Administrative
Agent and their respective Affiliates (but limited, in the case of legal fees
and expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction to all such Persons, taken as a whole) in connection with the
syndication and distribution (including via the Internet or through a service
such as IntraLinks) of the Term Facility, the preparation, execution, delivery
and administration of the Loan Documents and any related documentation,
including in connection with any amendment, modification or waiver of any
provision of any Loan Document (whether or not the transactions contemplated
thereby are consummated, but only to the extent the preparation of any such
amendment, modification or waiver was requested by the Borrower and except as
otherwise provided in a separate writing between the Borrower, the relevant
Arranger and/or the Administrative Agent), but excluding solely in connection
with any arranging of commitments to provide the Term Facility on the Closing
Date (with any expense reimbursement in connection therewith to be governed by
the Engagement Letter, dated as of April 17, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the Closing Date), by
and among the Borrower, JPMCB and the Arrangers) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers or the Lenders or any of their respective Affiliates (but limited, in
the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if necessary, of one local
counsel in any relevant jurisdiction to all such Persons, taken as a whole) in
connection with the enforcement, collection or protection of their respective
rights in connection with the Loan Documents, including their respective rights
under this Section, or in connection with the Loans made hereunder. Except to
the extent required to be paid on the Closing Date, all amounts due under this
paragraph (a) shall be payable by the Borrower within 30 days of receipt by the
Borrower of an invoice setting forth such expenses in reasonable detail,
together with backup documentation supporting the relevant reimbursement
request.

 

149



--------------------------------------------------------------------------------



(b) The Borrower shall indemnify each Arranger, the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages and liabilities (but limited, in the
case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel in
any relevant jurisdiction to all Indemnitees, taken as a whole and solely in the
case of an actual or perceived conflict of interest, (x) one additional counsel
to all affected Indemnitees, taken as a whole, and (y) one additional local
counsel to all affected Indemnitees, taken as a whole, in each relevant
jurisdiction), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby and/or the enforcement of the Loan Documents, (ii) the use of the
proceeds of the Loans, (iii) any actual or alleged Release or presence of
Hazardous Materials on, at, under or from any property currently or formerly
owned or leased by the Borrower, any of its Restricted Subsidiaries or any other
Loan Party or any Environmental Liability related to the Borrower, any of its
Restricted Subsidiaries or any other Loan Party and/or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective Affiliates); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that any such loss,
claim, damage, or liability (i) is determined by a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or such Person’s
material breach of the Loan Documents or (ii) arises out of any claim,
litigation, investigation or proceeding brought by such Indemnitee against
another Indemnitee (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent or any
Arranger, acting in its capacity as the Administrative Agent or as an Arranger)
that does not involve any act or omission of the Borrower or any of its
Affiliates. Each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrower pursuant to this Section 9.03(b) to such Indemnitee
for any fees, expenses, or damages to the extent such Indemnitee is not entitled
to payment thereof in accordance with the terms hereof. All amounts due under
this paragraph (b) shall be payable by the Borrower within 30 days (x) after
receipt by the Borrower of a written demand therefor, in the case of any
indemnification obligations and (y) in the case of reimbursement of costs and
expenses, after receipt by the Borrower of an invoice setting forth such costs
and expenses in reasonable detail, together with backup documentation supporting
the relevant reimbursement request. This Section 9.03(b) shall not apply to
Taxes other than any Taxes that represent losses, claims, damages or liabilities
in respect of a non-Tax claim.

(c) The Borrower shall not be liable for any settlement of any proceeding
effected without the written consent of the Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned), but if any proceeding is settled
with the written consent of the Borrower, or if there is a final judgment
against any Indemnitee in any such proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee to the extent and in the manner set forth
above. The Borrower shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(ii) such settlement does not include any statement as to any admission of fault
or culpability.

 

150



--------------------------------------------------------------------------------



Section 9.04. Waiver of Claim. To the extent permitted by applicable
Requirements of Law, no party to this Agreement shall assert, and each hereby
waives, any claim against any other party hereto, any Loan Party and/or any
Related Party of any thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof, except, in the case of any claim by any Indemnitee
against the Borrower, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 9.03.

Section 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with the terms of this Section 9.05 (any
attempted assignment or transfer not complying with the terms of this
Section 9.05, including with respect to attempted assignments or transfers to
Disqualified Institutions shall be subject to Section 9.05(f)). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and permitted
assigns, to the extent provided in paragraph (e) of this Section 9.05,
Participants and, to the extent expressly contemplated hereby, the Related
Parties of each of the Arrangers, the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Additional Term Loan or Additional Commitment added pursuant to Sections 2.22,
2.23 or 9.02(c) at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed); provided, that (x) the Borrower shall be deemed to have consented to
any assignment of Term Loans unless it has objected thereto by written notice to
the Administrative Agent within 15 Business Days after receipt of written notice
thereof and (y) the consent of the Borrower shall not be required for any
assignment of Term Loans or Term Commitments (1) to any Term Lender or any
Affiliate of any Term Lender or an Approved Fund or (2) at any time when an
Event of Default under Section 7.01(a) or, solely with respect to the Borrower,
Sections 7.01(f) or (g) exists; provided, further, that notwithstanding the
foregoing, unless an Event of Default under Section 7.01(a) or, solely with
respect to the Borrower, Sections 7.01(f) or (g) exists, the Borrower may
withhold its consent to any assignment to any Person (other than a Bona Fide
Debt Fund that is a Competitor (unless the Borrower has a reasonable basis for
withholding consent)) that is either (I) not a Disqualified Institution but is
known by the Borrower to be an Affiliate of a Disqualified Institution
regardless of whether such Person is identifiable as an Affiliate of a
Disqualified Institution on the basis of such Affiliate’s name and/or (II) known
by the Borrower to be an investor primarily in distressed credits or
opportunistic or special situations or any affiliate of such investor; and

 

151



--------------------------------------------------------------------------------



(B) the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed); provided, that no consent of the Administrative Agent
shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or Commitments of any Class, the principal
amount of Loans or Commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds of the assignee or by Related Funds of the assigning Lender) shall
not be less than $1,000,000, in the case of Term Loans and Term Commitments,
unless the Borrower and the Administrative Agent otherwise consent;

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee (i) shall not apply to an
assignment by a Lender to its controlled Affiliates and (ii) may otherwise be
waived or reduced in the sole discretion of the Administrative Agent); and

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any IRS form and/or other
documentation required under Section 2.17.

(iii) Subject to the acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.05, from and after the effective date specified in any
Assignment and Assumption, the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned pursuant to such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrower shall issue and deliver a new
Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

 

152



--------------------------------------------------------------------------------



(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders and their respective successors and assigns, and
the commitment of, and principal amount of and interest on the Loans and
Commitments owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and each Lender (but only as to its own holdings), at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in Section 9.05(b)(ii)(C), if
applicable, and any written consent to the relevant assignment required by
Section 9.05(b)(i), the Administrative Agent shall promptly accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) the assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment and Assumption, (B) except as set forth in clause
(A) above, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statement, warranty or representation made
in or in connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrower or any Restricted Subsidiary or the
performance or observance by the Borrower or any Restricted Subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) the assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (D) the assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 3.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (E) the assignee will independently and without
reliance upon the Administrative Agent, the assigning Lender or any other Lender
and based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) the assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(G) the assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any other Lender, sell participations to any bank or other entity
(other than to any Disqualified Institution, any natural Person or, other than
with respect to any participation to any Debt Fund Affiliate (any such
participations to a Debt Fund Affiliate being subject to the limitation set
forth in the first proviso of the penultimate paragraph set forth in
Section 9.05(g), as if the limitation applied to such participations), the
Borrower or any of its Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to

 

153



--------------------------------------------------------------------------------



it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the relevant Participant, agree to any amendment, modification or
waiver described in (x) clause (A) of the first proviso to Section 9.02(b) that
directly and adversely affects the Loans or Commitments in which such
Participant has an interest and (y) clauses (B)(1), (2) or (3) of the first
proviso to Section 9.02(b). Subject to paragraph (c)(ii) of this Section 9.05,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the limitations and requirements of
such Sections and Section 2.19) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.05 and it being understood that the documentation required under
Section 2.17(f) shall be delivered solely to the participating Lender, and if
additional amounts are required to be paid pursuant to Section 2.17(a) or
Section 2.17(c), by the participating Lender to the Borrower and the
Administrative Agent. To the extent permitted by applicable Requirements of Law,
each Participant also shall be entitled to the benefits of Section 9.09 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, not to be unreasonably withheld or delayed,
expressly acknowledging that such Participant’s entitlement to benefits under
Sections 2.15, 2.16 and 2.17 is not limited to what the participating Lender
would have been entitled to receive absent the participation.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and their respective successors and
registered assigns, and the principal and interest amounts of each Participant’s
interest in the Loans or other obligations under the Loan Documents (a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of any Participant Register (including the identity
of any Participant or any information relating to any Participant’s interest in
any Commitment, Loan or any other obligation under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury Regulations, or is otherwise required under
the Code or Treasury Regulations. The entries in the Participant Register shall
be conclusive absent manifest error, and each Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or any natural person) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

154



--------------------------------------------------------------------------------



(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of any Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 2.15, 2.16 or 2.17) and no SPC shall be entitled to any greater
amount under Section 2.15, 2.16 or 2.17 or any other provision of this Agreement
or any other Loan Document that the Granting Lender would have been entitled to
receive, unless the grant to such SPC is made with the prior written consent of
the Borrower, not to be unreasonably withheld or delayed, expressly
acknowledging that such SPC’s entitlement to benefits under Sections 2.15, 2.16
and 2.17 is not limited to what the Granting Lender would have been entitled to
receive absent the grant to the SPC, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (iii) the Granting Lender shall
for all purposes (including approval of any amendment, waiver or other
modification of any provision of the Loan Documents) remain the Lender of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the Requirements of Law of the U.S. or any State thereof;
provided that (i) such SPC’s Granting Lender is in compliance in all material
respects with its obligations to the Borrower hereunder and (ii) each Lender
designating any SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC. Any grant by a Granting Lender to an SPC shall be recorded in the
Participant Register pursuant to subsection 9.5(c)(ii).

(f) (i) Any assignment or participation by a Lender without the Borrower’s
consent to any Disqualified Institution or otherwise not in compliance with this
Section 9.05 shall be subject to the provisions of this Section 9.05(f), and the
Borrower shall be entitled to seek specific performance to enforce this
Section 9.05(f) in addition to injunctive relief (without posting a bond or
presenting evidence of irreparable harm) or any other remedies available to the
Borrower at law or in equity; it being understood and agreed that the Borrower
and its Subsidiaries will suffer irreparable harm if any Lender breaches any
obligation under this Section 9.05 as it relates to any assignment,
participation or pledge of any Loan or Commitment to any Disqualified
Institution or any other Person to whom the Borrower’s consent is required but
not obtained. Nothing in this Section 9.05(f) shall be deemed to prejudice any
right or remedy that the Borrower may otherwise have at law or equity. Upon the
request of any Lender, the Administrative Agent and the Borrower may make the
list of Disqualified Institutions (other than any Disqualified Institution under
clause (a)(iii) or (b)(ii) of the definition thereof) available to such Lender
so

 

155



--------------------------------------------------------------------------------



long as such Lender agrees to keep the list of Disqualified Institutions
confidential in accordance with the terms hereof and such Lender may provide
such list of Disqualified Institutions to any potential assignee or participant
on a confidential basis, solely for the purpose of permitting such potential
assignee or participant to verify whether such Person constitutes a Disqualified
Institution.

(ii) If any assignment or participation under this Section 9.05 is made to a
Disqualified Institution without the Borrower’s prior written consent or
otherwise not in compliance with this Section 9.05, then the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution (or the applicable Lender) and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Institution (or the applicable
Lender) and repay all obligations of the Borrower owing to such Disqualified
Institution (or the applicable Lender), (B) in the case of any outstanding Term
Loans, held by such Disqualified Institution (or the applicable Lender),
purchase such Term Loans by paying the lesser of (x) par and (y) the amount that
such Disqualified Institution (or the applicable Lender) paid to acquire such
Term Loans, plus accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and/or (C) require such Disqualified Institution (or the
applicable Lender) to assign, without recourse (in accordance with and subject
to the restrictions contained in this Section 9.05), all of its interests,
rights and obligations under this Agreement to one or more Eligible Assignees;
provided that (I) in the case of clause (B), the applicable Disqualified
Institution (or the applicable Lender) has received payment of an amount equal
to the lesser of (1) par and (2) the amount that such Disqualified Institution
(or the applicable Lender) paid for the applicable Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Borrower, (II) in the case of clauses (A) and (B), the Borrower shall not be
liable to the relevant Disqualified Institution (or the applicable Lender) under
Section 2.16 if any LIBO Rate Loan owing to such Disqualified Institution (or
the applicable Lender) is repaid or purchased other than on the last day of the
Interest Period relating thereto, (III) in the case of clause (C), the relevant
assignment shall otherwise comply with this Section 9.05 (except that (x) no
registration and processing fee required under this Section 9.05 shall be
required with any assignment pursuant to this paragraph and (y) any Term Loan
acquired by any Affiliated Lender pursuant to this paragraph will not be
included in calculating compliance with the Affiliated Lender Cap for a period
of 90 days following such transfer; provided that, to the extent the aggregate
principal amount of Term Loans held by Affiliated Lenders exceeds the Affiliated
Lender Cap on the 91st day following such transfer, then such excess amount
shall either be (x) contributed to the Borrower or any of its Subsidiaries and
retired and cancelled immediately upon such contribution or (y) automatically
cancelled) and (IV) in no event shall such Disqualified Institution (or the
applicable Lender) be entitled to receive amounts set forth in Section 2.13(c).
Further, the Borrower may, upon notice to the Administrative Agent, require that
such Disqualified Institution (or the applicable Lender) (A) will not receive
information or reporting provided by any Loan Party, the Administrative Agent or
any Lender and will not be permitted to attend or participate in conference
calls or meetings attended solely by the Lenders and the Administrative Agent,
(B) (x) for purposes of determining whether the Required Lenders or the majority
Lenders under any Class have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, shall not have any right to consent (or not consent), otherwise act or
direct or require the Administrative Agent or any Lender to take (or refrain
from taking) any such action, and all Loans held by any Disqualified Institution
(or the applicable Lender) shall be deemed to be not outstanding for all
purposes of calculating whether the Required Lenders, majority Lenders under any
Class or all Lenders have taken any actions, and (y) hereby agrees that if a
case or proceeding under any Debtor Relief Law shall be commenced by or against
the Borrower or any other Loan Party, such Disqualified Institution (or the
applicable Lender) will be deemed to vote in the same proportion as Lenders that
are not Disqualified Institutions (or the applicable Lender) and that any

 

156



--------------------------------------------------------------------------------



vote by any such Disqualified Institution in violation of the foregoing shall
not be counted and (C) hereby agrees that the provisions of Section 9.03 shall
not apply in favor of such Disqualified Institutions (or the applicable Lender).
For the sake of clarity, the provisions in this Section 9.05(f) shall not apply
to any Person that is an assignee of a Disqualified Institution (or the
applicable Lender), if such assignee is not a Disqualified Institution (or the
applicable Lender).

(iii) Notwithstanding anything to the contrary herein, each of the Borrower and
each Lender acknowledges and agrees that the Administrative Agent, in its
capacity as such, shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions (or the applicable
Lender), including whether any Lender or potential Lender is a Disqualified
Institution (or the applicable Lender). Without limiting the generality of the
foregoing, the Administrative Agent, in its capacity as such, shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Institution
(or the applicable Lender) or (y) have any liability with respect to or arising
out of any assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any Disqualified Institution (or the applicable
Lender) (regardless of whether the consent of the Administrative Agent is
required thereto), and none of the Borrower, any Lender or their respective
Affiliates will bring any claim to such effect.

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Affiliated Lender (A) through
Dutch Auctions open to all Lenders holding the relevant Term Loans or
(B) through open market purchases on a non-pro rata basis, in each case with
respect to clauses (A) and (B), without the consent of the Administrative Agent;
provided that:

(i) any Term Loans acquired by the Borrower or any of its Restricted
Subsidiaries shall, to the extent permitted by applicable Requirements of Law,
be retired and cancelled immediately upon the acquisition thereof; provided that
upon any such retirement and cancellation, the aggregate outstanding principal
amount of the Term Loans shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans so retired and cancelled, and each
principal repayment installment with respect to the Term Loans pursuant to
Section 2.10(a) shall be reduced on a pro rata basis by the full par value of
the aggregate principal amount of Term Loans so cancelled;

(ii) any Term Loans acquired by any Affiliated Lender may (but shall not be
required to) be contributed to the Borrower or any of its Subsidiaries (it being
understood that any such Term Loans shall, to the extent permitted by applicable
Requirements of Law, be retired and cancelled promptly upon such contribution);
provided that upon any such cancellation, the aggregate outstanding principal
amount of the Term Loans shall be deemed reduced, as of the date of such
contribution, by the full par value of the aggregate principal amount of the
Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.10(a) shall be
reduced pro rata by the full par value of the aggregate principal amount of Term
Loans so contributed and cancelled;

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;

(iv) after giving effect to the relevant assignment and to all other assignments
to all Affiliated Lenders, the aggregate principal amount of all Term Loans then
held by all Affiliated Lenders shall not exceed 25% of the aggregate principal
amount of the Term Loans then outstanding (after giving effect to any
substantially simultaneous cancellations thereof) (the

 

157



--------------------------------------------------------------------------------



“Affiliated Lender Cap”); provided that each party hereto acknowledges and
agrees that the Administrative Agent shall not be liable for any losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements of any kind or nature whatsoever incurred or suffered by any
Person in connection with any compliance or non-compliance with this clause
(g)(iv) or any purported assignment exceeding the Affiliated Lender Cap (it
being understood and agreed that the Affiliated Lender Cap is intended to apply
to any Term Loans made available to Affiliated Lenders by means other than
formal assignment (e.g., as a result of an acquisition of another Lender (other
than any Debt Fund Affiliate)) by any Affiliated Lender or the provision of
Additional Term Loans by any Affiliated Lender); provided, further, that to the
extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of Term Loans held by Affiliated Lenders exceeding
the Affiliated Lender Cap (after giving effect to any substantially simultaneous
cancellations thereof), the assignment of the relevant excess amount shall be
null and void;

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by the Borrower or any of its Restricted
Subsidiaries, no Event of Default exists at the time of acceptance of bids for
the Dutch Auction or the confirmation of such open market purchase, as
applicable; and

(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:

(A) subject to clause (iv) above, the Term Loans held by such Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
any Required Lender or other Lender vote (and the Term Loans held by such
Affiliated Lender shall be deemed to be voted pro rata along with the other
Lenders that are not Affiliated Lenders); provided that (x) such Affiliated
Lender shall have the right to vote (and the Term Loans held by such Affiliated
Lender shall not be so disregarded) with respect to any amendment, modification,
waiver, consent or other action that requires the vote of all Lenders or all
Lenders directly and adversely affected thereby, as the case may be, and (y) no
amendment, modification, waiver, consent or other action shall
(1) disproportionately affect such Affiliated Lender in its capacity as a Lender
as compared to other Lenders of the same Class that are not Affiliated Lenders
or (2) deprive any Affiliated Lender of its share of any payments which the
Lenders are entitled to share on a pro rata basis hereunder, in each case
without the consent of such Affiliated Lender; and

(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Article 2);

 

158



--------------------------------------------------------------------------------



(vii) no Affiliated Lender shall be required to represent or warrant that it is
not in possession of material non-public information with respect to the
Borrower and/or any Subsidiary thereof and/or their respective securities in
connection with any assignment permitted by this Section 9.05(g); and

(viii) in any case or proceeding under any Debtor Relief Law, the interest of
any Affiliated Lender in any Term Loan will be deemed to be voted in the same
proportion as the vote of Lenders that are not Affiliated Lenders on the
relevant matter; provided that each Affiliated Lender will be entitled to vote
its interest in any Term Loan to the extent that any plan of reorganization or
similar dispositive restructuring plan with respect to which the relevant vote
is sought proposes to treat the interest of such Affiliated Lender in such Term
Loan in a manner that is less favorable to such Affiliated Lender than the
proposed treatment of Term Loans held by other Term Lenders.

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Debt Fund Affiliate, and any Debt
Fund Affiliate may, from time to time, purchase Term Loans (x) on a non-pro rata
basis through Dutch Auctions open to all applicable Lenders or (y) on a non-pro
rata basis through open market purchases without the consent of the
Administrative Agent, in each case, notwithstanding the requirements set forth
in subclauses (i) through (viii) of this clause (g); provided that the Term
Loans held by all Debt Fund Affiliates shall not account for more than 49.9% of
the amounts included in determining whether the Required Lenders have
(A) consented to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Loan Document or any departure by any
Loan Party therefrom, (B) otherwise acted on any matter related to any Loan
Document or (C) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document; it being understood and agreed that the portion of the
Term Loan that accounts for more than 49.9% of the relevant Required Lender
action shall be deemed to be voted pro rata along with other Lenders that are
not Debt Fund Affiliates. Any Term Loans acquired by any Debt Fund Affiliate may
(but shall not be required to) be contributed to the Borrower or any of its
Subsidiaries for purposes of cancelling such Indebtedness (it being understood
that any Term Loans so contributed shall be retired and cancelled immediately
upon thereof); provided that upon any such cancellation, the aggregate
outstanding principal amount of the relevant Class of Loans shall be deemed
reduced, as of the date of such contribution, by the full par value of the
aggregate principal amount of the Loans so contributed and cancelled, and each
principal repayment installment with respect to the Term Loans pursuant to
Section 2.10(a) shall be reduced pro rata by the full par value of the aggregate
principal amount of any applicable Term Loans so contributed and cancelled.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the occurrence of the Termination Date or the termination of this
Agreement or any provision hereof but in each case, subject to the limitations
set forth in this Agreement.

 

159



--------------------------------------------------------------------------------



Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Engagement Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it has
been executed by the Borrower and the Administrative Agent and when the
Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission (including by email as a “.pdf” or “.tif” attachment)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09. Right of Setoff. At any time when an Event of Default exists, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Requirements of Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (in any currency)
at any time owing by the Administrative Agent or such Lender to or for the
credit or the account of any Loan Party against any of and all the Secured
Obligations held by the Administrative Agent or such Lender, irrespective of
whether or not the Administrative Agent or such Lender shall have made any
demand under the Loan Documents and although such obligations may be contingent
or unmatured or are owed to a branch or office of such Lender different than the
branch or office holding such deposit or obligation on such Indebtedness. Any
applicable Lender shall promptly notify the Borrower and the Administrative
Agent of such set- off or application; provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or
application under this Section 9.09. The rights of each Lender and the
Administrative Agent under this Section 9.09 are in addition to other rights and
remedies (including other rights of setoff) which such Lender or the
Administrative Agent may have.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF
LAW,

 

160



--------------------------------------------------------------------------------



FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT
RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS
UNDER ANY COLLATERAL DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 9.10. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

(d) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.11.

 

161



--------------------------------------------------------------------------------



Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13. Confidentiality. Each of the Administrative Agent, each Lender,
each Arranger and, each First Amendment Arranger (as defined in the First
Amendment) and each Second Amendment Arranger (as defined in the Second
Amendment) agrees (and each Lender agrees to cause its SPC, if any) to maintain
the confidentiality of the Confidential Information (as defined below), except
that Confidential Information may be disclosed (a) to its and its Affiliates’
directors, officers, managers, employees, independent auditors, or other experts
and advisors, including accountants, legal counsel and other advisors
(collectively, the “Representatives”) on a “need to know” basis solely in
connection with the transactions contemplated hereby and who are informed of the
confidential nature of the Confidential Information and are or have been advised
of their obligation to keep the Confidential Information of this type
confidential; provided that such Person shall be responsible for its Affiliates’
and their Representatives’ compliance with this paragraph; provided, further,
that unless the Borrower otherwise consents, no such disclosure shall be made by
the Administrative Agent, any Arranger, any First Amendment Arranger (as defined
in the First Amendment), any Second Amendment Arranger (as defined in the Second
Amendment), any Lender or any Affiliate or Representative thereof to any
Affiliate or Representative of the Administrative Agent, any Arranger, any First
Amendment Arranger (as defined in the First Amendment), any Second Amendment
Arranger (as defined in the Second Amendment) or any Lender that is a
Disqualified Institution, (b) to the extent compelled by legal process in, or
reasonably necessary to, the defense of such legal, judicial or administrative
proceeding, in any legal, judicial or administrative proceeding or otherwise as
required by applicable Requirements of Law (in which case such Person shall
(i) to the extent permitted by applicable Requirements of Law, inform the
Borrower promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment), (c) upon the demand or request of any regulatory or
governmental authority (including any self-regulatory body) purporting to have
jurisdiction over such Person or its Affiliates (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or regulatory or self-regulatory
authority exercising examination or regulatory authority, to the extent
permitted by applicable Requirements of Law, (i) inform the Borrower promptly in
advance thereof and (ii) use commercially reasonable efforts to ensure that any
information so disclosed is accorded confidential treatment), (d) to any other
party to this Agreement, (e) subject to an acknowledgment and agreement by the
relevant recipient that the Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
otherwise reasonably acceptable to the Borrower and the Administrative Agent,
including as set forth in the Information Memorandum) in accordance with the
standard syndication process of the Arrangers or, First Amendment Arrangers (as
defined in the First Amendment) or Second Amendment Arrangers (as defined in the
Second Amendment), as applicable, or market standards for dissemination of the
relevant type of information, which shall in any event require “click through”
or other affirmative action on the part of the recipient to access the
Confidential Information and acknowledge its confidentiality obligations in
respect thereof, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or prospective Participant in, any of its
rights or obligations under this Agreement, including any SPC (in each case
other than a Disqualified Institution), (ii) any pledgee referred to in
Section 9.05, (iii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors) to any Derivative Transaction (including any
credit default swap) or similar derivative product to which any Loan Party is a
party and (iv) subject to the Borrower’s prior approval of the information to be
disclosed, (x) to Moody’s or S&P on a confidential basis in connection with
obtaining or maintaining ratings as required under Section 5.13 or (y) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities or, on a confidential
basis, market data collectors and service providers to the

 

162



--------------------------------------------------------------------------------



Administrative Agent in connection with the administration and management of
this Agreement and the Loan Documents, (f) with the prior written consent of the
Borrower and (g) to the extent the Confidential Information becomes publicly
available other than as a result of a breach of this Section 9.13 by such
Person, its Affiliates or their respective Representatives. For purposes of this
Section 9.13, “Confidential Information” means all information relating to the
Borrower and/or any of its Subsidiaries and their respective businesses or the
Transactions (including any information obtained by the Administrative Agent,
any Lender, any Arranger, any First Amendment Arranger (as defined in the First
Amendment), any Second Amendment Arranger (as defined in the Second Amendment)
or any of their respective Affiliates or Representatives, based on a review of
any books and records relating to the Borrower and/or any of its Subsidiaries
and their respective Affiliates from time to time, including prior to the date
hereof) other than any such information that is publicly available to the
Administrative Agent, any Arranger, any First Amendment Arranger (as defined in
the First Amendment), any Second Amendment Arranger (as defined in the Second
Amendment) or Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries. For the avoidance of doubt, in no event
shall any disclosure of any Confidential Information be made to a Person that is
a Disqualified Institution at the time of disclosure.

Section 9.14. No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, any First Amendment Arranger (as defined in the First Amendment), any
Second Amendment Arranger (as defined in the Second Amendment), each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their respective affiliates. Each
Loan Party agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, any Arranger, any First Amendment
Arranger (as defined in the First Amendment), any Second Amendment Arranger (as
defined in the Second Amendment), any Lender or their respective Affiliates, on
the one hand, and such Loan Party, its respective stockholders or its respective
affiliates, on the other. Each Loan Party acknowledges and agrees that: (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender, in its capacity as such, has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its respective stockholders or its
respective affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender,
in its capacity as such, is acting solely as principal and not as the agent or
fiduciary of such Loan Party, its respective management, stockholders, creditors
or any other Person. Each Loan Party acknowledges and agrees that such Loan
Party has consulted its own legal, tax and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. To
the fullest extent permitted by the applicable Requirements of Law, each Loan
Party hereby agrees not to assert any claim against the Administrative Agent,
the Arrangers, the First Amendment Arrangers (as defined in the First
Amendment), the Second Amendment Arrangers (as defined in the Second Amendment),
any Lender or any of their respective Affiliates with respect to any alleged
breach of fiduciary duty arising solely by virtue of this Agreement.

Section 9.15. Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.

 

163



--------------------------------------------------------------------------------



Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

Section 9.17. Disclosure of Agent Conflicts. Each Loan Party and each Lender
hereby acknowledge and agree that the Administrative Agent and/or its Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

Section 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable Requirement of Law can be perfected
only by possession. If any Lender (other than the Administrative Agent) obtains
possession of any Collateral, such Lender shall notify the Administrative Agent
thereof and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions. The
Lenders hereby acknowledge and agree that the Administrative Agent may act,
subject to and in accordance with the terms of any Acceptable Intercreditor
Agreement, and any other applicable intercreditor or subordination agreement, as
the collateral agent for the Lenders.

Section 9.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively the “Charged Amounts”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charged Amounts payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charged Amounts that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section 9.19
shall be cumulated and the interest and Charged Amounts payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, have been
received by such Lender.

Section 9.20. Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control; provided that in the case of any
conflict or inconsistency between any Acceptable Intercreditor Agreement and any
Loan Document, the terms of any Acceptable Intercreditor Agreement shall govern
and control.

Section 9.21. Release of Guarantors. Notwithstanding anything in Section 9.02(b)
to the contrary, any Subsidiary Guarantor shall automatically be released from
its obligations hereunder (and its Loan Guaranty shall be automatically
released) (i) upon the consummation of any permitted transaction or series of
related transactions if as a result thereof such Subsidiary Guarantor ceases to
be a Restricted Subsidiary, (ii) upon such Subsidiary Guarantor becoming or
constituting an Excluded Subsidiary as a result of a transaction or transactions
permitted hereunder and/or (iii) upon the occurrence of the Termination Date. In
connection with any such release, the Administrative Agent shall promptly
execute and deliver to the relevant Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence
termination or release; provided, that upon the request of the Administrative
Agent, the Borrower shall deliver a certificate of a Financial Officer
certifying that the

 

164



--------------------------------------------------------------------------------



relevant transaction has been consummated in compliance with the terms of this
Agreement. Any execution and delivery of any document pursuant to the preceding
sentence of this Section 9.21 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).

Section 9.22. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding of the parties hereto, each
such party acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.23. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such

 

165



--------------------------------------------------------------------------------



Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
under a Supported QFC or any QFC Credit Support.

[Signature Pages Follow]

 

166



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKSTONE MORTGAGE TRUST, INC., as the Borrower

By:

 

 

Name:

Title:

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

By:

 

 

 

Name:

 

Title:

Signature Page to Term Loan Credit Agreement